EXHIBIT 10.1


















PARTNERSHIP AGREEMENT


OF


TEXAS OFFSHORE PORT SYSTEM


(a Delaware general partnership)


(dated as of August 14, 2008)
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS 
1

 
 
1.1
Specific Definitions 
1

 
1.2
Other Terms 
13

 
1.3
Construction 
14

 
ARTICLE II ORGANIZATION   
14

 
 
2.1
Formation 
14

 
2.2
Name 
14

 
2.3
Principal Office in the United States; Other Offices 
14

 
2.4
Registered Office in the State of Delaware; Registered Agent
14

 
2.5
Purpose 
14

 
2.6
Foreign Qualification 
15

 
2.7
Term 
15

 
2.8
Mergers and Exchanges 
15

 
2.9
Business Opportunities—No Implied Duties or Obligations 
15

 
ARTICLE III PARTNERSHIP INTERESTS AND TRANSFERS   
16

 
 
3.1
Initial Partners 
16

 
3.2
Partnership Interests 
16

 
3.3
Representations and Warranties 
16

 
3.4
Transfers, Transfer Restrictions and Changes of Control
17

 
3.5
Possible Additional Restrictions on Transfer 
27

 
3.6
Additional Partnership Interests 
27

 
3.7
Information 
27

 
3.8
Liability to Third Parties 
28

 
3.9
Dissociation 
29

 
3.10
Lack of Partner Authority 
29

 
3.11
Not a Security 
30

 
3.12
Party in Default 
30

 
ARTICLE IV CAPITAL CONTRIBUTIONS 
30

 
 
4.1
Initial Facilities Capital Contributions 
30

 
4.2
Subsequent Contributions 
32

 
4.3
Failure to Contribute 
32

 
4.4
Return of Contributions 
35

 
4.5
Capital Accounts 
35

 
4.6
Partner Parent Guarantees 
37

 
ARTICLE V ALLOCATIONS AND DISTRIBUTIONS  
37

 
 
5.1
Allocations for Capital Account Purposes 
37

 
i

--------------------------------------------------------------------------------


 
 
5.2
Allocations for Tax Purposes 
39

 
5.3
Requirement of Distributions 
41

 
5.4
Sharing of Distributions 
41

 
5.5
Reserves 
41

 
5.6
Distribution Restrictions 
41

 
ARTICLE VI MANAGEMENT OF THE PARTNERSHIP   
42

 
 
6.1
Management by the Partners and Delegation of Authority
42

 
6.2
Committees 
42

 
6.3
Authority of Partners and Committees 
43

 
6.4
Officers 
45

 
6.5
Duties of Officers 
45

 
6.6
No Duty to Consult 
45

 
6.7
Reimbursement 
45

 
6.8
Partners and Affiliates Dealing With the Company 
46

 
6.9
Insurance 
46

 
ARTICLE VII MEETINGS
46

 
 
7.1
Meetings of Partners and Committees; Required Interest Actions 
46

 
7.2
Special Actions 
47

 
7.3
Interested Partner Transaction
49

 
7.4
Voting List 
49

 
7.5
Proxies 
50

 
7.6
Votes 
50

 
7.7
Conduct of Meetings 
50

 
7.8
Action by Written Consent 
50

 
7.9
Resolution of Management Disputes 
51

 
7.10
Records 
51

 
ARTICLE VIII INDEMNIFICATION 
52

 
 
8.1
Right to Indemnification 
52

 
8.2
Indemnification of Others 
52

 
8.3
Advance Payment 
53

 
8.4
Appearance as a Witness 
53

 
8.5
Nonexclusivity of Rights 
53

 
8.6
Insurance; Appointment of Counsel 
53

 
8.7
Partner Notification 
53

 
8.8
Savings Clause 
54

 
8.9
Scope of Indemnity 
54

 
ARTICLE IX TAXES
54

 
 
9.1
Tax Returns 
54

 
9.2
Tax Elections 
54

 
9.3
Tax Matters Partner 
54

 
ii

--------------------------------------------------------------------------------


 
ARTICLE X BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS 
55

 
 
10.1
Maintenance of Books 
55

 
10.2
Financial Statements 
55

 
10.3
Tax Statements 
55

 
10.4
Accounts 
55

 
ARTICLE XI BANKRUPTCY OF A PARTNER 
56

 
 
11.1
No Dissociation Upon Bankruptcy 
56

 
11.2
Bankrupt Partners 
56

 
ARTICLE XII DISSOLUTION, LIQUIDATION, AND TERMINATION 
57

 
 
12.1
Dissolution 
57

 
12.2
Liquidation and Termination 
57

 
12.3
Provision for Contingent Claims 
59

 
12.4
Deficit Capital Accounts 
59

 
ARTICLE XIII AMENDMENT OF THE AGREEMENT 
60

 
 
13.1
Amendments to be Adopted by the Company 
60

 
13.2
Amendment Procedures 
60

 
ARTICLE XIV PARTNERSHIP INTERESTS 
61

 
 
14.1
Certificates 
61

 
14.2
Registered Holders 
61

 
ARTICLE XV OTHER PARTNER AGREEMENTS AND OBLIGATIONS 
61

 
 
15.1
Facilities Other than Initial Facilities 
61

 
15.2
Project Financings 
62

 
15.3
Expansion Option
62

 
15.4
Termination of Throughput Agreement
64

 
ARTICLE XVI GENERAL PROVISIONS 
65

 
 
16.1
Offset
65

 
16.2
Entire Agreement; Supersedure
65

 
16.3
Waivers
65

 
16.4
Binding Effect
65

 
16.5
Governing Law; Jurisdiction; Waiver of Jury Trials; Severability
65

 
16.6
Further Assurances
66

 
16.7
Waiver of Certain Rights
66

 
16.8
Notice to Parties of Provisions of this Agreement. 
66

 
16.9
Counterparts
66

 
16.10
Attendance via Communications Equipment
66

 
iii

--------------------------------------------------------------------------------


 
 
16.11
Reports to Partners
67

 
16.12
Checks, Notes and Contracts
67

 
16.13
Books and Records
67

 
16.14
Audit Rights of Partners
67

 
16.15
No Third Party Beneficiaries
67

 
16.16
Notices
68

 
16.17
Remedies
68

 
16.18
Grant of Security Interest
68

 
16.19
Default Budgets
69

 
 
EXHIBITS:
 
Exhibit A – Ownership Information
Exhibit B – Transfer Notice Form
Exhibit C – Partner Parent Guarantees


SCHEDULES:
Schedule 1 – Description of Initial Facilities
Schedule 2 – Insurance
Schedule 3 – Construction Budget

 
iv

--------------------------------------------------------------------------------

 
 
PARTNERSHIP AGREEMENT
OF
TEXAS OFFSHORE PORT SYSTEM
(a Delaware general partnership)
 
This Partnership Agreement of Texas Offshore Port System, a Delaware general
partnership (the “Company”), dated as of August 14, 2008 (the “Effective Date”)
is agreed to, executed and adopted by all the Partners (as such term is defined
herein) thereof.
 
RECITALS
 
WHEREAS, the Partners desire to form the Company in connection with the
construction, acquisition, ownership and operation of TOPS (as such term is
defined herein).
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties hereto hereby stipulate and agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1    Specific Definitions. As used in this Agreement, the following terms have
the following meanings:
 
“Acceptance Notice” has the meaning given that term in Section 3.4(e)(i).
 
“Accessible Capacity” means that portion of the Base Capacity which is
commercially useable for the receipt, storage and delivery of incremental Oil,
taking into consideration committed amounts (including binding letter of intent
commitments), operating and capital costs, hydraulics, use of flow inducer
and/or drag-reducing agents and other similar factors to receive, store, and
deliver relevant additional Expansion Throughput.
 
“Act” means the Delaware Revised Uniform Partnership Act.
 
“Adjusted Capital Account” means the Capital Account maintained for each Party
as of the end of each taxable year of the Company, (a) increased by any amounts
that such Party is obligated to restore under the standards set by Treasury
Regulation section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
pursuant to the penultimate sentences of Treasury Regulation sections
1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by (i) the amount of all
losses and deductions that, as of the end of such taxable year, are reasonably
expected to be allocated to such Party in subsequent years under sections
704(e)(2) and 706(d) of the Code and Treasury Regulation section
1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end
of such taxable year, are reasonably expected to be made to such Party in
subsequent years in
 
1

--------------------------------------------------------------------------------


 
accordance with the terms of this Agreement or otherwise to the extent they
exceed offsetting increases to such Party’s Capital Account that are reasonably
expected to occur during (or prior to) the year in which such distributions are
reasonably expected to be made (other than increases as a result of a minimum
chargeback pursuant to Section 5.1(d) or 5.1(e)).  The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and will be interpreted consistently
therewith.
 
“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Section 4.5(d).
 
“Affected Interest” has the meaning ascribed to it in Section 3.4(f)(i)(A).
 
“Affected Partner” has the meaning ascribed to it in Section 3.4(f)(i)(A).
 
“Affiliate” means, with respect to any relevant Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the relevant
Person.  Notwithstanding the foregoing, solely for the purposes of this
Agreement (i) the Company and its Subsidiaries will be deemed not to be
Affiliates of any Partner or any of its Affiliates, and vice-versa; and (ii) no
Partner will be deemed to be an Affiliate of any other Partner solely because of
their ownership of Partnership Interests.
 
“Agreed Value” of any Contributed Property or Adjusted Property means the Fair
Market Value of such property or other consideration at the time of contribution
or adjustment, as applicable, as determined by the Partners.  The Partners will,
in their sole discretion, use such method as they deem reasonable and
appropriate to allocate the aggregate Agreed Value of Contributed Properties or
Adjusted Properties in a single or integrated transaction among such properties
on a basis proportional to their Fair Market Value.
 
“Agreement” means this Partnership Agreement (including any schedules, exhibits
or attachments hereto), as amended, supplemented or modified from time to time.
 
“Appraised Value” has the meaning given that term in Section 3.4(e)(iv).
 
“Appraiser” means a reputable accounting, appraisal or investment banking firm
recognized as an expert in rendering valuation opinions on transactions such as
that proposed.
 
“Available Cash” means unrestricted cash and cash equivalents of the Company
less reasonable cash reserves set aside pursuant to Section 5.5.
 
“Bankrupt Partner” means any Party:
 
(a)    that (i) makes a general assignment for the benefit of creditors, (ii)
files a voluntary bankruptcy petition, (iii) becomes the subject of an order for
relief or is declared insolvent in any federal or state bankruptcy or insolvency
proceeding, (iv) files a petition or answer seeking for the Party a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any law, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Party in a proceeding of the type described in subclauses (i)
through (iv) of
 
2

--------------------------------------------------------------------------------


 
this clause (a), or (vi) seeks, consents, or acquiesces to the appointment of a
trustee, receiver or liquidator of the Party or of all or any substantial part
of the Party’s properties; or
 
(b)    against which a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Law has been commenced and 90 Days have expired without dismissal thereof or
with respect to which, without the Party’s consent or acquiescence, a trustee,
receiver, or liquidator of the Party or of all or any substantial part of the
Party’s properties has been appointed and 60 Days have expired without such
appointments having been vacated or stayed, or 60 Days have expired after the
date of expiration of a stay, if the appointment has not previously been
vacated.
 
“Base Capacity” means the Maximum Throughput Capacity on the relevant portion of
TOPS immediately before the commencement of the relevant Expansion Project, but
excluding any capacity related to any Expansion Project for which full payout
has not occurred as of the date such Base Capacity is assessed.
 
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.  A
Party’s share of the Company’s Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Party’s Capital Account balance as maintained pursuant to Section 4.5 and the
hypothetical balance of such Party’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting
principles.  The determination of Book-Tax Disparity and a Party’s share thereof
will be determined consistently with section 1.704-3(c) of the Treasury
Regulations.
 
“Budget” means the construction budget attached hereto as Schedule 3, any
amendments thereto approved by the Partners and any other budget or budgets
approved by the Partners.
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States or the
nationally-chartered banking institutions in the State of Texas will not be
regarded as a Business Day.
 
“Capacity Request” has the meaning given that term in Section 15.3.
 
“Capital Account” means the capital account maintained for each Party pursuant
to Section 4.5.
 
“Capital Call Dispute” has the meaning given that term in Section 4.1(d)
 
“Capital Call Dispute Notice” has the meaning given that term in Section 4.1(d).
 
“Capital Call Dispute Period” has the meaning given that term in Section 4.1(d).
 
“Capital Call Notice” has the meaning given that term in Section 4.1(c).
 
3

--------------------------------------------------------------------------------


 
“Capital Contribution” means any contribution by a Party to the capital of the
Company, as contemplated by Section 4.5(a).
 
“Carrying Value” means (a) with respect to Contributed Property and Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions relating to such
property charged to the Party’s Capital Accounts, and (b) with respect to any
other Company property, the adjusted basis of such property for federal income
tax purposes, all as of the time of determination.  The Carrying Value of any
property will be adjusted from time to time in accordance with Sections
4.5(d)(i) and 4.5(d)(ii) and to reflect changes, additions or other adjustments
to the Carrying Value for dispositions and acquisitions of Company properties,
as deemed appropriate by a Required Interest.
 
“Change of Control” means, with respect to any Party, a change in the Person or
Persons that ultimately Controls such Party (including the acquisition by any
Person or two or more Persons acting in concert, other than the management or
the shareholders of such Controlling Person or Persons immediately prior to the
change, of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of 50% or more of the issued and
outstanding shares of Voting Stock of such Controlling Person or Persons);
provided, that a change of control with respect to a relevant Person that does
not ultimately Control such relevant Person (for example, an intermediate
holding company subsidiary of another Person that ultimately controls such
relevant Person) shall not constitute a Change of Control.
 
“Change of Control Notice” has the meaning given that term in Section
3.4(f)(i)(B).
 
“Change of Control Notice Date” means the later of (i) the date the Change of
Control Notice is delivered to all Non-Affected Partners and (ii) the closing
date of the transaction constituting the applicable Change of Control.
 
“Change of Control Option Period” has the meaning given to that term in
Section 3.4(f)(i)(D).
 
“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.
 
“Commencement Date” means the date upon which the Initial Facilities are fully
operational.
 
“Company” has the meaning given that term in the preamble.
 
“Confidential Information” has the meaning given that term in Section 3.7(b).
 
“Construction Agreement” means the Construction Management Agreement (including
any schedules, exhibits or attachments thereto) between the Company and
Enterprise Field Services, LLC, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Construction Manager” means Enterprise Field Services, LLC.
 
4

--------------------------------------------------------------------------------


 
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash or cash equivalents, contributed to
the Company (or deemed contributed to the Company on termination and
reconstitution thereof pursuant to section 708 of the Code).  Following the
adjustment of the Carrying Value of a Contributed Property pursuant to Section
4.5(d), such property will no longer constitute a Contributed Property for
purposes of Section 5.2, but will be deemed an Adjusted Property for such
purposes.
 
“Control” (and its derivatives and similar terms) means, directly or indirectly,
having the ability to direct or cause the direction of the management and
policies of any Person, whether by ownership of Voting Stock, contract or
otherwise.
 
“Costs” has the meaning given that term in Section 4.3(a)(ii)(C).
 
“Day” means a period of 24 consecutive hours beginning at 7:00 a.m., Central
Time.
 
“Default” means, for any relevant Party, upon the occurrence and during the
continuation of any of the following events:
 
(a)    the failure to remedy, within five Business Days of such relevant Party’s
receipt of written notice thereof (from the Company or any other Partner), such
Party’s failure to contribute by the required time all or any portion of a
Capital Contribution such Party is required to make under Section 4.1 or to
which such Party agreed in writing (including by approval of written
resolutions), unless: (i) one or more Lending Partners elects to have an advance
made on behalf of such Party treated as a loan under Section 4.3(a)(ii) and such
Lending Partner(s) agree in writing that such failure to make a Capital
Contribution will not be deemed a Default hereunder, in which case no Default
will be deemed to exist with respect to the relevant Capital Contribution; or
(ii) such Party on account of its failure to contribute has suffered a reduction
in its Capital Contributions and adjustment of its Partnership Interest under
Section 4.3(a)(i);
 
(b)    the occurrence of any event that causes such relevant Party to become a
Bankrupt Partner; or
 
(c)    the failure to remedy, within 60 Days of receipt of written notice
thereof from the Company or any other Partner, the non-performance or breach of
or non-compliance with any other material agreement, obligation, representation,
warranty, covenant or undertaking (other than the Capital Contribution
requirements covered in (a) above) of such relevant Party or one of its
Affiliates (that is not a Partner) contained in this Agreement, including the
failure to comply with the provisions contained in Section 3.4 (including the
failure of a Party to comply with Section 3.4(e) (in the case of a Transfer to
which such Section applies) and Section 3.4(f) (in the case of a Change of
Control)).
 
“Default Interest Rate” means a rate per annum, compounded monthly, equal to the
lesser of (a) two (2) percentage points plus the one-year prime rate that is
quoted in the Money Rates Section of The Wall Street Journal (or, in its
absence, a similar publication) on the first Business Day of the applicable
month and (b) the maximum, lawful interest rate then in effect under applicable
Law.
 
5

--------------------------------------------------------------------------------


 
“Delinquent Party” has the meaning given that term in Section 4.3(a).
 
“Determining Engineer” means Stone & Webster or, if Stone & Webster is
unavailable or unwilling to serve on reasonable terms, any other comparable
engineering firm selected by the Management Committee.
 
“DOE Lease” means that certain U.S. Department of Energy Bryan Mound Pipeline
Lease Agreement that may be entered into between the United States of America,
acting by and through the United States Department of Energy Strategic Petroleum
Reserve, and the Company, for the lease of pipelines that the Company has the
option under certain Throughput Agreements to make a part of TOPS.
 
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation section
1.752-2(a).
 
“Effective Date” has the meaning given that term in the preamble.
 
“Eligible Partner” means a Partner eligible to vote on or consent to the
applicable matter, and excludes (a) with respect to an Interested Partner
Transaction, each Interested Partner, (b) with respect to any litigation,
arbitration or similar proceedings (including any proposed or threatened
litigation, arbitration or similar proceeding) to which a Partner or an
Affiliate thereof is adverse to the Company, such adverse Partner and its
Affiliates, (c) with respect to a matter involving a Transferring Party, such
Transferring Party and its Affiliates, (d) with respect to prepayment of the
unamortized amount of a Payout Amount, the Expansion Participants and their
Affiliates, (e) with respect to any Capacity Request, any Partner who, or whose
Affiliate, delivered such Capacity Request, (f) with respect to the dissociation
of any Party, the Party (and its Affiliates) whose dissociation is proposed, and
(g) with respect to the admission as a Substituted Partner of any Transferee
that acquired its Partnership Interest through a Foreclosure Transfer, the
Partner whose Partnership Interest or other interest is the subject of such
Foreclosure Transfer; provided, that TEPPCO and Enterprise shall be deemed not
to be Affiliates for purposes of this definition.
 
“Enterprise” means Enterprise Offshore Port System, LLC, a Texas limited
liability company.
 
“Exercising Partner” has the meaning given that term in Section 15.3.
 
“Expanded Capacity” means, with respect to a relevant Expansion Project, the
additional throughput capacity created on TOPS as a result of such relevant
Expansion Project built pursuant to Section 15.3.
 
“Expanded Capacity Revenues” means net revenues from throughput services
provided on TOPS, and from any other services provided by the Company or its
Subsidiaries, that are attributable to the Expanded Capacity Volumes, less an
amount equal to the sum of (a) the Company’s operating costs attributable to the
Expanded Capacity, plus (b) a pro rata portion of the Company’s overhead costs
(based on the Expanded Capacity Volume as compared to Base Capacity).
 
6

--------------------------------------------------------------------------------


 
“Expanded Capacity Volumes” means, for the relevant month, the lesser of (a) the
Expanded Capacity or (b) the Expansion Throughput.
 
“Expansion Liquidation Value” has the meaning given that term in
Section 12.2(c)(iii)(A).
 
“Expansion Option” has the meaning given that term in Section 15.3(a).
 
“Expansion Option Notice” has the meaning given that term in Section 15.3(b).
 
“Expansion Option Period” has the meaning given that term in
Section 15.3(a)(iv).
 
“Expansion Participants” has the meaning given that term in Section 15.3(b).
 
“Expansion Project” means (a) the installation of additional pumping facilities
on or tied into the then-existing TOPS, (b) the construction and installation of
one or more additional pipelines to loop the oil pipeline included in TOPS or
(c) other than a Lateral that connects at a Lateral Connection Point, any
physical enhancement or series of physical enhancements which would increase the
Base Capacity of any then existing pipeline, lateral, segment, extension or
other significant oil handling facility owned, leased or otherwise controlled by
the Company or its Subsidiaries, including adding pumps to one or more existing
pipelines, laterals, segments or extensions or constructing a new pipeline,
lateral, segment or extension (which does not constitute a Lateral that connects
at a Lateral Connection Point).
 
“Expansion Throughput” has the meaning given that term in Section 15.3(a)(i).
 
“Fair Market Value” of an asset, transaction or a Partnership Interest means the
fair market value of such asset, transaction or interest, based upon appropriate
valuation methods and techniques, (a) without adding premiums or deducting
discounts for controlling interests, minority interests or illiquidity, but (b)
taking into consideration adjustments for abnormal or non-recurring amounts or
activities and earnings multiples earned by companies in businesses similar to
the Company.
 
“Foreclosure Transfer” means any Transfer resulting from any judicial or
non-judicial foreclosure by the holder of a Security Interest or any Transfer to
the holder of a Security Interest in connection with a workout or similar
arrangement or any Transfer from the holder of a Security Interest.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental authority, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority.
 
7

--------------------------------------------------------------------------------


 
“Incremental Volumes” means, with respect to a relevant month, the aggregate
volumes received, stored and delivered by TOPS in excess of the Base Capacity,
plus the relevant Expansion Throughput; provided, however, that the Incremental
Volumes will be applied to Expansion Projects which have not paid out pursuant
to Section 15.3 in chronological order of completion.
 
“Initial Facilities” means the proposed offshore oil port consisting of two
single point moorings, platforms, meters, pumps, oil delivery pipelines, storage
tank farm and related facilities described on Schedule 1 to be constructed,
leased, owned or otherwise acquired by the Company (and any changes thereto
approved by a Unanimous Interest) and including any additional facilities that
the Company is obligated to construct, lease or otherwise acquire pursuant to
any Throughput Agreement.
 
“Initial Facilities Capital Contributions” has the meaning given that term in
Section 4.1.
 
“Interested Partner” means, with respect to any Interested Partner Transaction,
any Party that is party to (or has an Affiliate that is party to) such
transaction; provided, that TEPPCO and  Enterprise shall be deemed not to be
Affiliates for purposes of this definition.
 
“Interested Partner Transaction” means any transaction or agreement (or proposed
transaction or agreement), including the purchase, sale, lease or exchange of
property (tangible or intangible) or the rendering of any service, involving the
Company or any of its Subsidiaries on the one hand and any Party or Parties (or
Affiliate(s) thereof) on the other hand, including the waiver, amendment,
termination (other than by expiration of the term thereof) or any other
modification of any such agreement.
 
“Lateral” means any pipeline, lateral, segment or extension that directly
connects or is proposed to directly connect to the then-existing TOPS.
 
“Lateral Connection Point” means (a) with respect to any proposed Oil pipeline,
lateral, segment or extension that is proposed to connect one or more delivery
points to the then-existing TOPS, the closest and most practical connection
point or points, taking into account the location of the relevant delivery
points and the then-existing TOPS, where sufficient capacity for Oil to be
delivered to refineries connected to such proposed pipeline, lateral or segment
is available (or could be made available by acquiring, constructing or otherwise
obtaining additional facilities in accordance with the terms of Section 7.2 or
(b) any other interconnection point approved by a Required Interest.
 
“Lateral Opportunity” has the meaning given that term in Section 15.1.
 
“Lateral Opportunity Notice” has the meaning given that term in Section 15.1(a).
 
“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority, each as amended and now and hereinafter in effect.
 
“Lending Partner” has the meaning given that term in Section 4.3(a)(ii).
 
8

--------------------------------------------------------------------------------


 
“Liquidator” has the meaning given that term in Section 12.2.
 
“Loss” or “Losses” means, subject to the limitations set forth in Section 16.17,
any actions, claims, settlements, judgments, arbitration awards, demands, liens,
losses, damages, fines, penalties, interest costs, expenses (including expenses
attributable to the defense or enforcement of any actions or claims), reasonable
and necessary attorneys’ and experts’ fees and liabilities.
 
“Majority Interest” means any one or more Eligible Partners having among them
more than 50% of the Partnership Interests of all Eligible Partners.
 
“Management Committee” has the meaning given that term in Section 6.2(a).
 
“Management Dispute” has the meaning given that term in Section7.9.
 
“Maximum Throughput Capacity” means the then existing maximum throughput
capacity, taking into account operational (e.g., drag reducing agents) and
physical capabilities of the relevant portion of TOPS.
 
“Minimum Gain Attributable to Partner Nonrecourse Debt” means that amount
determined in accordance with the principles of Treasury Regulation section
1.704-2(i)(3).
 
“Net Agreed Value” means (a) in the case of any Contributed Property, the Fair
Market Value of such property reduced by any liabilities either assumed by the
Company upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Party by the
Company, the Company’s Carrying Value of such property at the time such property
is distributed, reduced by any indebtedness either assumed by such Party upon
such distribution or to which such property is subject at the time of
distribution as determined under section 752 of the Code.
 
“Net Income” means, for any taxable period, the excess, if any, of the Company’s
items of income and gain for such taxable period over the Company’s items of
loss and deduction for such taxable period.  The items included in the
calculation of Net Income will be determined in accordance with Section 4.5(b)
and will not include any items specifically allocated under Sections 5.1(d)
through 5.1(j).  For purposes of Sections 5.1(a) and (b), in determining whether
Net Income has been allocated to any Party for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 4.5(d) will be
treated as an item of gain or loss in computing Net Income.
 
“Net Loss” means, for any taxable period, the excess, if any, of the Company’s
items of loss and deduction for such taxable period over the Company’s items of
income and gain for such taxable period.  The items included in the calculation
of Net Loss will be determined in accordance with Section 4.5(b) and will not
include any items specifically allocated under Sections 5.1(d) through
5.1(j).  For purposes of Sections 5.1(a) and (b), in determining whether Net
Loss has been allocated to any Party for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 4.5(d) will be
treated as an item of gain or loss in computing Net Loss.
 
9

--------------------------------------------------------------------------------


 
“Non-Cash Consideration” has the meaning given that term in Section 3.4(e)(vi).
 
“Non-Defaulting Partner” means a Partner that is not in Default hereunder.
 
“Non-Delinquent Partner” means any Partner that is not a Delinquent Party.
 
“Non-Transferring Partners” has the meaning assigned to such term in Section
3.4(e)(i).
 
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Party pursuant to Section 5.2(b)(i)(A) or 5.2(b)(ii)(A) if such properties
were disposed of in a taxable transaction in full satisfaction of such
liabilities and for no other consideration.
 
“Nonrecourse Debt” has the meaning given the term “nonrecourse liability” in
Treasury Regulation section 1.704-2(b)(3).
 
“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including any expenditure described in section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation section
1.704-2(b)(i), are attributable to a Nonrecourse Liability.
 
“Nonrecourse Liability” has the meaning given that term in Treasury Regulation
section 1.704-2(b)(3).
 
“Obligation” has the meaning given that term in Section 4.3(a)(ii)(B).
 
“Offer Notice” has the meaning given that term in Section 3.4(e)(i).
 
“Oil” means the liquid hydrocarbon production from wells, or a blend of such, in
its natural form, not having been enhanced or altered in any manner or by any
process, other than these processes that normally occur on an offshore
production facility, that would result in misrepresentation of its true value
for adaptability to refining as a whole crude oil.
 
“Oiltanking” means Oiltanking Freeport L.P., a Texas limited partnership.
 
“Operating Agreement” means the Operation and Management Agreement (including
any schedules, exhibits or attachments thereto) between the Company and the
Operator, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Operator” means Enterprise Field Services, LLC.
 
“Option Period” has the meaning given that term in Section 3.4(e)(i).
 
“Partner” means any Person executing this Agreement as of the Effective Date as
a Partner or any Person thereafter admitted to the Company as an additional
Partner or a Substituted Partner as provided in this Agreement, but does not
include any Person who has ceased to be a Partner in the Company.
 
10

--------------------------------------------------------------------------------


 
“Partnership Interest” means the ownership interest (on a percentage basis) of a
Party in the Company, including rights to distributions (liquidating or
otherwise), allocations, information, and to consent, approve or disapprove
(subject to the limitations set forth in this Agreement) specified actions,
which ownership interest is more particularly described and identified in
Article III and Exhibit A.
 
“Partnership Minimum Gain” means the amount determined pursuant to Treasury
Regulation section 1.704-2(d).
 
“Party” means any Person that is a party to this Agreement, whether as a Partner
or a Transferee.
 
“Payout Amount” means an amount of money equal to 250% of the amount of the
actual out-of-pocket capital cost of the relevant Expansion Project; provided,
however that to the extent the Company elects to prepay all or any portion of
the unamortized portion of the principal amount of the payout balance in
accordance with Section 15.3, such Payout Amount will be reduced as described in
Section 15.3(c).
 
“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or government (including
any board, agency, political subdivision or other body thereof).
 
“Proceeding” has the meaning given that term in Section 8.1.
 
“Proposed Transaction” has the meaning given that term in Section 3.4(e)(i).
 
“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment required by section 734 or 743 of the Code) upon the
disposition of any property or asset of the Company, which gain is characterized
as ordinary income because it represents the recapture of deductions previously
taken with respect to such property or asset.
 
“Record Date” means the date established by the Company for determining (a) the
identity of Partners (or Transferees, if applicable) entitled to notice of, or
to vote at, any meeting of Partners or entitled to vote by ballot or give
approval of Company action in writing without a meeting or entitled to exercise
rights in respect of any lawful action of Partners, or (b) the identity of
Record Holders entitled to receive any report or distribution.
 
“Record Holder” means the Person in whose name a Partnership Interest is
registered on the books of the Company as of the opening of business on a
particular Business Day.
 
“Rejected Lateral Opportunity” has the meaning given that term in Section
15.1(a).
 
“Related Agreements” mean the Operating Agreement and the Construction
Agreement.
 
“Required Interest” means one or more Eligible Partners holding the applicable
percentage of Partnership Interests required to authorize or approve a relevant
act of the Company, including a Majority Interest or a Unanimous Interest, as
applicable.
 
11

--------------------------------------------------------------------------------


 
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 5.2(b)(i)(A) or 5.2(b)(ii)(A), to eliminate Book-Tax Disparities.
 
“Security Interest” means any security interest, lien, mortgage, encumbrance,
hypothecation, pledge, or other obligation, whether created by operation of law
or otherwise, created by any Person in any of its property or rights as part of
a bona fide arms-length secured transaction.
 
“Service” means the Internal Revenue Service and any successor agency.
 
“Subject Interest” has the meaning given that term in Section 3.4(e)(i).
 
“Subsidiary” means, with respect to any relevant Person, any other Person that
is Controlled and more than 50%-owned (directly or indirectly) by the relevant
Person.  Notwithstanding the foregoing, solely for the purposes of this
Agreement, the Company and its Subsidiaries will be deemed not to be
Subsidiaries of any Partner or any of its Affiliates, and vice-versa.
 
“Substituted Partner” means a Person who is admitted as a Partner of the Company
because such Person has complied with the requirements of Section 3.4 in place
of and with all the rights of a Partner, and who is shown as a Partner on the
books and records of the Company.
 
“Sufficient Net Worth” means net worth calculated in accordance with GAAP of at
least (a) prior to the completion and placing in service of the Initial
Facilities, $300 million or (b) after the completion and placing in service of
the Initial Facilities, $150 million.
 
“Tax Matters Partner” has the meaning given that term in Section 9.3.
 
“TEPPCO” means TEPPCO O/S Port System, LLC, a Texas limited liability company.
 
“Throughput Agreement” means any contract, agreement or other obligation of the
Company to receive, store and deliver Oil on TOPS but excludes financial hedging
or derivative contracts.
 
“TOPS” means the facilities for the receipt, storage and delivery of Oil owned
and/or operated by the Company, consisting of (a) the Initial Facilities, (b)
any pipeline laterals (including Laterals), mainlines, segments or extensions or
related Oil handling facilities constructed, purchased, leased or otherwise
acquired by the Company pursuant to this Agreement and (c) any equipment,
facilities, storage tanks and fixtures owned or leased by the Company and
located on or connected to such pipelines.
 
“Transfer” or “Transferred” means a direct (voluntary or involuntary) sale,
assignment, transfer, conveyance, exchange, foreclosure, grant of a security
interest in, bequest, devise, gift or any other alienation, by operation of Law
or otherwise, (in each case, with or without
 
12

--------------------------------------------------------------------------------


 
consideration) of any rights, interests or obligations with respect to all or
any portion of any Partnership Interest, including a Foreclosure Transfer.
 
“Transferee” means a Person who receives all or part of a Partner’s Partnership
Interest through a Transfer but who has not become a Substituted Partner.
 
“Transferor” means a Partner, Substituted Partner or a predecessor Transferor
who Transfers a Partnership Interest (or a portion thereof).
 
“Transferring Party” has the meaning given that term in Section 3.4(e)(i).
 
“Treasury Regulation” has the meaning given that term in Section 3.5.
 
“Unanimous Interest” means one or more Eligible Partners having among them at
least 100% of the Partnership Interests of all Eligible Partners.
 
“Unanimous Non-Defaulting Interest” means one or more Non-Defaulting Partners
having among them at least one hundred percent (100%) of the Partnership
Interests of all Non-Defaulting Partners.
 
“Unbudgeted Capital Call” has the meaning given in Section 4.1(d).
 
“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date over (b) the Carrying Value of such property as of such
date (prior to any adjustment to be made pursuant to Section 4.5(d) as of such
date).  In determining such Unrealized Gain, the aggregate cash amount and Fair
Market Value of a Company asset (including cash or cash equivalents) will be
determined by a Majority Interest.
 
“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
4.5(d) as of such date) over (b) the Fair Market Value of such property as of
such date.  In determining such Unrealized Loss, the aggregate cash amount and
Fair Market Value of a Company asset (including cash or cash equivalents) will
be determined by a Majority Interest.
 
“Value Disagreement Notice” has the meaning ascribed to it in
Section 3.4(e)(iv).
 
“Voting Stock” means (a) with respect to a corporation, capital stock issued by
such corporation, (b) with respect to a partnership (whether general or
limited), any general partner interest in such partnership and (c) with respect
to any other entity, the equivalent interests in such entity, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or Persons with management authority performing similar
functions) of such entity.
 
1.2    Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and will have the meanings indicated throughout this
Agreement.  Whenever the context requires, the singular will include the plural,
and the plural will include the singular.
 
13

--------------------------------------------------------------------------------


 
1.3    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or Law will be deemed to refer to such statute or Law, as amended, and also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.  Any reference to a Party will also include such Party’s
permitted successors and assigns.  The words “including,” “includes,” and
“include” will be deemed to be followed by the phrase “without limitation.” All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, will include all other genders; the singular will
include the plural, and vice versa.  All references herein to Exhibits,
Schedules, Articles, Sections or subdivisions thereof will refer to the
corresponding Exhibits, Schedules, Article, Section or subdivision thereof of
this Agreement unless specific reference is made to such exhibits, articles,
sections or subdivisions of another document or instrument.  The terms “herein,”
“hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent words refer
to this Agreement in its entirety and not solely to the particular portion of
the Agreement in which such word is used.  Each certificate delivered by a
Party, pursuant to this Agreement will be deemed a part hereof, and any
representation, warranty or covenant herein referenced or affirmed in such
certificate will be treated as a representation, warranty or covenant given in
the correlated Section hereof on the date of such certificate.  Additionally,
any representation, warranty or covenant made in any such certificate by a
Party, will be deemed to be made herein.
 
ARTICLE II
ORGANIZATION
 
2.1    Formation. The Company filed a certificate of partnership existence with
the Secretary of State of the State of Delaware on April 16, 2008.
 
2.2    Name. The name of the Company is “Texas Offshore Port System” and all
Company business must be conducted in that name or such other names that comply
with applicable Law as the Company may select from time to time.
 
2.3    Principal Office in the United States; Other Offices. The principal
office of the Company in the United States will be at 1100 Louisiana Street,
Suite 1000, Houston, Texas 77002 or at such other place as a Majority Interest
may designate from time to time, which need not be in the State of
Delaware.  The Company may have such other offices as the Partners may designate
from time to time.
 
2.4    Registered Office in the State of Delaware; Registered Agent. The
registered office of the Company in the State of Delaware will be at Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
or at such other place as a Majority Interest may designate from time to
time.  The name of the registered agent is The Corporation Trust Company.
 
2.5    Purpose. The sole purpose of the Company is to, directly or indirectly,
(a) design, construct, own, operate and manage (including entering into
Throughput Agreements and
 
14

--------------------------------------------------------------------------------


 
financing arrangements related to its operation) the Initial Facilities in
accordance with the terms of this Agreement, (b) own and operate any other
facilities that constitute a portion of TOPS in accordance with the terms of
this Agreement and (c) engage in activities directly related to (a) and (b)
above.  Except for activities related to such purposes, there are no other
authorized business purposes of the Company.  The Company will not engage,
directly or indirectly, in any activity or conduct inconsistent with such
purposes or in any speculative trading, financial or commodity derivatives or
hedges or in any activity which a Partner reasonably determines, as of the date
of the acquisition or commencement of such activity, would generate income that
is not “qualifying income” as defined in Section 7704(d) of the Code.  It is the
express intent and purpose of the Partners that the Company is a partnership for
a definite term as defined in Section 15-101(14) of the Act and not a
partnership at will.
 
2.6    Foreign Qualification. Prior to the Company conducting business in any
jurisdiction other than Delaware, the Company will comply with all requirements
under applicable Law necessary to qualify the Company as a foreign general
partnership, and, if necessary, keep the Company in good standing, in that
jurisdiction.
 
2.7    Term. The existence of the Company shall extend for a term of 50 years,
commencing on the Effective Date, unless otherwise terminated in accordance with
Article XII.
 
2.8    Mergers and Exchanges. Except as otherwise required by this Agreement or
by applicable Laws, the Company may be a party to any (a) merger, (b)
consolidation, (c) share exchange or (d) other type of reorganization.
 
2.9    Business Opportunities—No Implied Duties or Obligations.
 
(a)    Except to the extent expressly provided in Section 15.1, each Partner and
its respective Affiliates may engage, directly or indirectly, without the
consent of the other Partners or the Company, in other business opportunities,
transactions, ventures or other arrangements of any nature or description,
independently or with others, including business of a nature which may be
competitive with or the same as or similar to the business of the Company or its
Subsidiaries, regardless of the geographic location of such business, and
without any duty or obligation to offer or account to the other Partners, the
Company or its Subsidiaries in connection therewith.
 
(b)    Except as specified herein, to the extent that any Partner (in its
capacity as a Partner) owes the Company or any other Partner any fiduciary,
quasi-fiduciary or other duty with respect to the Company, such duty shall be
limited or eliminated to the fullest extent provided by Delaware Law.  As
examples, but not as limitations:
 
(i)    any Partner may compete with the Company (except as specified in Article
XV), and, to the extent approved in accordance with Article VII, enter into any
contract or agreement with the Company;
 
(ii)    except to the extent expressly set forth to the contrary herein, each
Partner may act and make decisions in its own interest;
 
15

--------------------------------------------------------------------------------


 
(iii)    Lateral Opportunities are the only business opportunities required to
be offered to the Company by any Partner;
 
(iv)    a Partner shall be deemed to have complied with its Partner duty of good
faith and fair dealing with respect to the Company so long as it has complied
with this Agreement with respect to all of its Lateral Opportunities; and
 
(v)    to the extent that a Partner owes any fiduciary, quasi-fiduciary or other
duty to the Company or any other Partner, such Partner may rely and will be
protected in acting or refraining from acting upon the opinions and reports of
legal counsel, accountants, appraisers, management consultants, investment
bankers and engineers selected by it to the extent that such Partner reasonably
believes that the matters covered by such opinions and reports are within such
Person’s professional or expert competence, and such Partner’s act or omission
in reliance thereon shall be conclusively presumed to have been done or omitted
in good faith and in accordance with such duty.
 
(c)    The duties, obligations and other responsibilities of the Partners to the
Company and the other Partners (whether express or implied, created by this
Agreement, by Law or otherwise) are the duties, obligations and responsibilities
of the individual Partners and not of their Affiliates who are not otherwise
Partners.  The existence of the Company does not create any duties, obligations
or other responsibilities of any Partner’s Affiliate (who is not a Partner) to
any other Partner.  To the extent that this Agreement requires any Affiliate
(who is not a Partner) of any Partner to take any action or refrain from taking
any action, such Partner agrees to use its best efforts to cause such Affiliate
to take such action or refrain from taking such action, as applicable.
 
ARTICLE III
PARTNERSHIP INTERESTS AND TRANSFERS
 
3.1    Initial Partners. The initial Partners of the Company are Oiltanking,
TEPPCO and Enterprise.
 
3.2    Partnership Interests. The Partners agree that each Partner’s Partnership
Interest will be that which is set forth in Exhibit A, as amended from time to
time in accordance with the terms of this Agreement.
 
3.3    Representations and Warranties. As of the Effective Date, each Partner
hereby represents and warrants to the Company and to each other Partner that:
 
(a)    it is duly formed, validly existing and (if applicable) in good standing
under the Laws of the state of its formation, and if required by Laws, is duly
qualified to do business and (if applicable) in good standing in the
jurisdiction of its principal place of business (if not formed therein);
 
(b)    it has full corporate, limited liability company, partnership, trust, or
other applicable power and authority to execute and deliver this Agreement and
to perform its obligations hereunder and all necessary actions by the board of
directors, shareholders,
 
16

--------------------------------------------------------------------------------


 
managers, members, partners, trustees, beneficiaries, or other Persons necessary
for the due authorization, execution, delivery, and performance of this
Agreement by that Partner have been duly taken;
 
(c)    it has duly executed and delivered this Agreement, and this Agreement is
enforceable against such Partner in accordance with its terms, subject to
bankruptcy, moratorium, insolvency and other Laws generally affecting creditors’
rights and general principles of equity (whether applied in a court of law or
equity);
 
(d)    its authorization, execution, delivery and performance of this Agreement
does not conflict with any material obligation under any other material
agreement or arrangement to which it is a party or by which it is bound; and
 
(e)    it (i) has been furnished with or given adequate access to such
information about the Company and its Partnership Interest as such Partner has
requested, (ii) has made its own independent inquiry and investigation into, and
based thereon, has formed an independent judgment concerning, the Company and
such Partner’s Partnership Interest therein, (iii) (x) has adequate means of
providing for its current needs and possible individual contingencies, (y) is
able to bear the economic risks of this investment, and (z) has a sufficient net
worth to sustain a loss of its entire investment in the Company in the event
such loss should occur, (iv) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company, (v) is an “accredited investor” within the meaning of
Regulation D of the Securities Act of 1933 and (vi) understands and agrees that,
except where required by applicable Law, its Partnership Interest will not be
sold, pledged, hypothecated or otherwise transferred except in accordance with
the terms of this Agreement and pursuant to an applicable exemption from
registration under the Securities Act of 1933 and other applicable securities
Laws.  
 
3.4    Transfers, Transfer Restrictions and Changes of Control. A Party may
Transfer all or part of a Partnership Interest only in accordance with
applicable Laws and the provisions of this Agreement, including the following
provisions of this Section 3.4.  Any purported Transfer in breach of the terms
of this Agreement will be null and void ab initio, and the Company will not
recognize any such prohibited Transfer.
 
(a)    Effects of Attempted or Permitted Transfers.
 
(i)    Except as otherwise provided in this Agreement or as required by
applicable Laws, a Transfer of a Partnership Interest will be effective only to
give the Transferee the right to receive the share of allocations and
distributions to which the Transferor would otherwise be entitled, and no
Transferee of a Partnership Interest will have the unilateral right to become a
Substituted Partner.
 
(ii)    Unless and until a Transferee is admitted as a Substituted Partner as
set forth in Section 3.4(a)(iii) (and except to the extent required by
applicable Laws), (x) the Transferee will have no right to exercise any of the
powers, rights and privileges of a Partner hereunder other than to receive its
share of allocations
 
17

--------------------------------------------------------------------------------


 
and distributions pursuant to Section 3.4(a)(i), and (y) the Party who has
Transferred all or any part of its Partnership Interest to such Transferee,
until the Transferee is admitted as a Substituted Partner (1) will remain a
Partner with respect to such Partnership Interest and (2) will release,
indemnify, defend (upon request) and hold the Company and the other Partners
harmless from and against any claims with respect to such attempted Transfer.
 
(iii)    Subject to compliance with the terms and conditions of Sections 3.4 and
3.5, a Transferee may become a Substituted Partner if the Transferee agrees in
writing to be bound by all the terms and conditions, as then in effect, of this
Agreement.
 
(iv)    At the time all of the provisions of this Section 3.4 have been complied
with: (x) a Substituted Partner will have all of the powers, rights, privileges,
duties, obligations and liabilities of a Partner, as provided in this Agreement
and by applicable Laws, to the extent of the Partnership Interest so
Transferred; and (y) if the Substituted Partner has Sufficient Net Worth
immediately prior to the applicable Transfer, the Partner who Transferred the
Partnership Interest will be relieved of all of the obligations and liabilities
with respect to such Partnership Interest; provided, that such Transferring
Partner will remain fully liable for all liabilities and obligations relating to
such Partnership Interest that accrued prior to such Transfer, including the
obligation to make its proportionate share of the Initial Facilities Capital
Contributions and any other Capital Contributions such Partner agreed to or was
otherwise obligated to make.
 
(v)    Neither the Company nor any of the Partners will be bound or otherwise
affected by any Transfer of any Partnership Interest of which such Person has
not received notice pursuant to Section 3.4(h).
 
(vi)    The Company may, in its reasonable discretion, charge a Partner a
reasonable fee to cover the administrative expenses necessary to effect the
Transfer of all or part of such Partner’s Partnership Interest.
 
(vii)    In the absence of a Transferee becoming a Substituted Partner of a
Transferor (as provided under this Agreement), any payment by the Company to the
Transferor will acquit the Company, its Subsidiaries and the Partners of all
liability to any other Persons who may be interested in such payment by reason
of a Transfer by such Partner.
 
(b)    General Transfer Restrictions.  Notwithstanding any provision in this
Agreement to the contrary, no Party will Transfer its rights or obligations
arising from or related to this Agreement, any Partnership Interest, or any
interest therein:
 
(i)    if such Transfer would result in the violation of Laws, including any
obligation under the Act or the obligation to file a registration statement, or
have an applicable exemption from registration under, the Securities Act of 1933
 
18

--------------------------------------------------------------------------------


 
or any other applicable securities Laws or materially change the regulatory
scheme in which the Company operates;
 
(ii)    (or take or omit any action, filing, election, or other action which
could result in a deemed Transfer) if such Transfer (either considered alone or
in the aggregate with prior Transfers by the same Party or any other Parties)
could reasonably be expected to result in (x) the termination of the Company for
federal income tax purposes under Section 708 of the Code at any time after six
months have elapsed after the Commencement Date or (y) the Company being taxed
as a corporation or otherwise being taxed as an entity for federal income tax
purposes;
 
(iii)    (except with respect to a Foreclosure Transfer) if such Person is in
Default; and
 
(iv)    (other than Affiliate Transfers permitted under Section 3.4(d) and
Foreclosure Transfers permitted under Section 3.4(j)) if written consent of a
Majority Interest has not been obtained (which consent may be delayed or
withheld within each Eligible Partner’s sole discretion); provided, that no such
consent will be required for any Transfer with respect to which the Transferring
Partner has complied with the right of first refusal provisions in Section
3.4(e).
 
(c)    Admission as a Partner.  Notwithstanding that a Transfer is otherwise
permitted under, or consented to by the Eligible Partners in accordance with,
the terms and conditions of this Section 3.4, a Transferee shall only be
admitted as a Substituted Partner if (i) such Transfer is expressly provided for
herein (i.e., Affiliate Transfers permitted under Section 3.4(d) and Foreclosure
Transfers permitted under Section 3.4(j)), (ii) Transfers with respect to which
the Transferring Partner has complied with the right of first refusal provisions
in Section 3.4(e) or (iii) with the express written consent or agreement of a
Unanimous Interest.
 
(d)    Affiliate Transfers.  Subject to the limitations set forth in
Sections 3.4(b), (f) and (h) and the Transferee unconditionally assuming (by
operation of Law or otherwise) all of the Transferor’s post-Transfer obligations
under this Agreement, any Partner may Transfer any or all of its Partnership
Interest to an Affiliate of such Partner which at the time of the Transfer is
intended by such Partner in good faith to remain an Affiliate of such Partner
and is of Sufficient Net Worth or whose obligations under this Agreement are
guaranteed by an entity of Sufficient Net Worth, in which event such Transferee
will be admitted as a Substituted Partner without any further consent or
approval by the Company or any of the Partners and the Partner who Transferred
the Partnership Interest will be relieved of all of the obligations and
liabilities with respect to such Partnership Interest; provided, that such
Transferring Partner will remain fully liable for all liabilities and
obligations relating to such Partnership Interest that accrued prior to such
Transfer, including the obligation to make its proportionate share of the
Initial Facilities Capital Contributions and any other Capital Contributions
such Partner agreed to or was otherwise obligated to make; and provided further,
that, (i) if the Transferor’s Partnership Interest is supported by a guaranty,
the guaranty must apply to the Transferee and its Partnership Interest and
(ii) the Transfer was made for a valid business purpose
 
19

--------------------------------------------------------------------------------


 
and not with a view to circumvent the Transfer restrictions or Change of Control
provisions contained in this Agreement.
 
(e)    Right of First Refusal.
 
(i)    Except with respect to Affiliate Transfers permitted under Section 3.4(d)
and Foreclosure Transfers permitted under Section 3.4(j), any Party desiring to
Transfer all or any portion of its interest in the Company (a “Transferring
Party”) to a ready, willing and able Transferee (or Transferring of all or any
portion of such interest by operation of Law or otherwise) must first offer to
Transfer the portion of such interest that it desires to Transfer (collectively,
the “Subject Interest”) to the other Partners (the “Non-Transferring Partners”)
as a group based upon the same terms and conditions (including with respect to
representations, warranties and indemnities, if any) as those under which, and
for the same value (determined, if applicable, in accordance with Sections
3.4(e)(iv), (v) or (vi)) that, the Transferring Party desires to Transfer the
Subject Interest to such ready, willing and able Transferee.  Such offer will be
made by a good faith written offer (the “Offer Notice”) to transfer all of the
Subject Interest and must contain a complete description of the transaction,
including any other transactions on which such transaction is contingent (the
“Proposed Transaction”), in which the Transferring Party proposes to Transfer
the Subject Interest, including the name of the ready, willing and able
Transferee (including, if applicable, the name of the Person ultimately
Controlling such Transferee, if known), the known or anticipated closing date of
the Proposed Transaction, the consideration, if any, specified for the Subject
Interest (if there is no consideration, the Offer Notice will state as such),
and any other material terms and conditions of the Proposed Transaction
(including, to the extent the Transferring Party is not prohibited from making
such disclosure, the terms of any other transactions contingent on such
transaction (or on which such transaction is contingent), provided, that the
Transferring Party will not, and will not permit its Affiliates who are not
Partners to, agree to keep confidential the terms of any such contingent
transaction primarily to circumvent the requirement in this clause).  Each
Non-Transferring Partner will have 60 Days (as extended pursuant to Sections
3.4(e)(iv), (v) and (vi), the “Option Period”) after its receipt of the Offer
Notice within which to elect to acquire all of such Subject Interest upon the
terms and conditions contained in the Offer Notice or determined in accordance
with 3.4(e)(iv), (v) and (vi).  If, within the Option Period, one or more
Non-Transferring Partners elect to acquire such Subject Interest, then (1) such
Non-Transferring Partner(s) will each deliver its own separate written notice to
the Transferring Party and to the other Non-Transferring Partner(s) during such
period that expresses such desire to purchase the Subject Interest (each, an
“Acceptance Notice”) and (2) such Non-Transferring Partner(s) and the
Transferring Party will use good faith commercially reasonable efforts to close
such transaction in accordance with Section 3.4(a)(i) no later than the later to
occur of (x) the known or anticipated closing date set forth in the Notice Offer
or (y) 60 Days after the last Day of the Option Period.  If the Non-Transferring
Partners and the Transferring Party each used good faith, commercially
reasonable efforts to promptly close such transaction, but they do not close
such transaction
 
20

--------------------------------------------------------------------------------


 
within 90 Days after the last Day of the Option Period, the Transferring Party
may proceed with the closing of the Proposed Transaction.
 
(ii)    If any Non-Transferring Partner does not elect to acquire its
proportionate share of the Subject Interest, each of the remaining
Non-Transferring Partners will have the right to acquire, under the terms and
conditions set forth in this Section 3.4(e), a proportionate portion of the
remaining Subject Interest based on the relation of its Partnership Interest to
the Partnership Interests of all Non-Transferring Partners desiring to acquire a
portion of such share of the Subject Interest.  The right herein created in
favor of the Non-Transferring Partners as a group is an option to acquire all,
or none, of the Subject Interest offered for sale by the Transferring Party.  If
all the Non-Transferring Partners elect to purchase the Subject Interest, unless
otherwise agreed, each such Non-Transferring Partner will purchase a pro-rata
portion of the Subject Interest based on its respective Partnership
Interest.  If the Non-Transferring Partners as a group decline to acquire all of
the Subject Interest of the Transferring Party in accordance with this Section
3.4(e) or if the Option Period has expired without delivery by any
Non-Transferring Partner of an Acceptance Notice, the Transferring Party may
Transfer such Subject Interest to the Transferee named in the Offer Notice
delivered to the Non-Transferring Partners upon the terms described in such
Offer Notice.  If such Transfer does not occur substantially in accordance with
the terms of such Offer Notice, such Transfer will have been in violation of
this Section 3.4(e) and be null and void ab initio and the Transferring Party
and the Subject Interest will again be subject to the provisions of this Section
3.4(e).
 
(iii)    Upon consummation of any Transfer made in accordance with this Section
3.4(e) (whether to a Partner or any other Person), such Transferee and its
Partnership Interest will automatically become a party to and be bound by this
Agreement and will thereafter have all of the rights of a Party and the
obligations of a Partner hereunder; provided, however, that notwithstanding the
foregoing, all Transfers pursuant to this Section 3.4(e) must also comply with
and be governed by the other provisions of this Agreement, including any
restrictions on Transfers therein and on any Transferee becoming a Substituted
Partner, for such Transferee to have all of the rights of a Partner hereunder.
 
(iv)    If no consideration is to be paid in the Proposed Transaction for the
Subject Interest, the Transferring Party will state as such in its Offer Notice
and will state its good faith determination of the Fair Market Value of the
Subject Interest, which will be the consideration for which the Subject Interest
is offered to the Non-Transferring Partners.  If a Majority Interest disagrees
with such determination, they will notify the Transferring Party of such
disagreement within 20 Business Days of receiving the Offer Notice.  If such
disagreement is not resolved within 20 Business Days after such notice to the
Transferring Party, any Partner may cause such disagreement to be resolved by
delivering notice (a “Value Disagreement Notice”) to the Transferring Party and
the other Partners.  If more than one Partner delivers a Value Disagreement
Notice, all such Notices shall be aggregated into one.  The Value Disagreement
Notice must include the names of
 
21

--------------------------------------------------------------------------------


 
three Appraisers (each of which must be independent from the  Company, the
Partners and their respective Affiliates) proposed by the delivering
Partner.  If more than one Partner delivers a Value Disagreement Notice, such
Partners must together identify three Appraisers.  The Transferring Party must,
within ten Days after receipt of the Value Disagreement Notice, choose one of
the Appraisers listed on the Value Disagreement Notice to determine the Fair
Market Value of the Subject Interest that is in dispute (the “Appraised
Value”).  Subject to the provisions of Section 3.4(e)(vii), the Partners
delivering the Value Disagreement Notice(s) and the Transferring Party will
share on an equal basis the costs of the designated Appraiser.  The Transferring
Partner and each applicable Non-Transferring Partner will promptly provide such
Appraiser with all information each deems necessary or appropriate to determine
such Appraised Value, and such Appraiser shall determine such Appraised Value
within 30 Days after receipt of all such information.  If a Value Disagreement
Notice is delivered, the Option Period will be extended until the date five
Business Days after the disagreement described in such Value Disagreement Notice
is resolved.  The consideration to be paid by the applicable Non-Transferring
Partners for the Subject Interest then will be a cash amount equal to the
Appraised Value of the Subject Interest, as determined by the Appraiser.
 
(v)    If the Proposed Transaction (including, to the extent the Transferring
Party is not prohibited from making such disclosure, the terms of any other
transactions contingent on such transaction (or on which such transaction is
contingent), provided, that the Transferring Party will not, and will not permit
its Affiliates to, agree to keep confidential the terms of any such contingent
transaction primarily to circumvent the requirement in this clause) contemplates
the transfer of any asset, property, interest or right in addition to the
Subject Interest to the proposed Transferee or its Affiliate, then the
Transferring Party must include in its Offer Notice its good faith determination
of the Fair Market Value of the Subject Interest, which will be the
consideration for which the Subject Interest is offered to the Non-Transferring
Partners.  If a Majority Interest disagrees with such determination, they will
notify the Transferring Party of such disagreement within 20 Business Days of
receiving the Offer Notice.  If such disagreement is not resolved within 20
Business Days after such notice to the Transferring Party, any Partner may cause
such disagreement to be resolved by delivering a Value Disagreement Notice to
the Transferring Party and the other Partners.  If more than one Partner
delivers a Value Disagreement Notice, all such Notices shall be aggregated into
one.  The Value Disagreement Notice must include the names of three Appraisers
(each of which must be independent from the Company, the Partners and their
respective Affiliates) proposed by the delivering Partner.  If more than one
Partner delivers a Value Disagreement Notice, such Partners must together
identify three Appraisers.  The Transferring Party must, within ten Days after
receipt of the Value Disagreement Notice, choose one of the Appraisers listed on
the Value Disagreement Notice to determine the Appraised Value.  Subject to the
provisions of Section 3.4(e)(vii), the Partners delivering the Value
Disagreement Notice(s) and the Transferring Party will share on an equal basis
the costs of the designated Appraiser.  The Transferring Party and each
applicable
 
22

--------------------------------------------------------------------------------


 
Non-Transferring Partner will promptly provide such Appraiser with all
information necessary or appropriate to determine the Appraised Value, and such
Appraiser shall determine the Appraised Value within 30 Days after receipt of
all such information.  If a Value Disagreement Notice is delivered, the Option
Period will be extended until the date five Business Days after the disagreement
described in such Value Disagreement Notice is resolved.  The consideration to
be paid by the applicable Non-Transferring Partners for the Subject Interest
then will be a cash amount equal to the Appraised Value of the Subject Interest,
as determined by the Appraiser.
 
(vi)    If any portion of the consideration set forth in the Offer Notice is to
be paid in a form other than cash or cash equivalents (including real or
personal property, promissory notes, securities, contractual benefits,
assumption of liabilities or anything else of value) (“Non-Cash Consideration”),
the Transferring Party will state in its Offer Notice its good faith
determination of the Fair Market Value of the Subject Interest, which will be
the consideration for which the Subject Interest is offered to the
Non-Transferring Partners.  If a Majority Interest disagrees with such
determination, they will notify the Transferring Party of such disagreement
within 20 Business Days of receiving the Offer Notice.  If such disagreement is
not resolved within 20 Business Days after such notice to the Transferring
Party, any Partner may cause such disagreement to be resolved by delivering a
Value Disagreement Notice to the Transferring Party and the other Partners.  If
more than one Partner delivers a Value Disagreement Notice, all such Notices
must be aggregated into one.  The Value Disagreement Notice must include the
names of three Appraisers (each of which must be independent from the Company,
the Partners and their respective Affiliates) proposed by the delivering
Partner.  If more than one Partner delivers a Value Disagreement Notice, such
Partners must together identify three Appraisers.  The Transferring Party must,
within ten Days after receipt of the Value Disagreement Notice, choose one of
the Appraisers listed on the Value Disagreement Notice to determine the
Appraised Value.  Subject to the provisions of Section 3.4(e)(vii), the Partners
delivering the Value Disagreement Notice(s) and the Transferring Party will
share on an equal basis the costs of the designated Appraiser.  The Transferring
Party and each applicable Non-Transferring Partner will promptly provide such
Appraiser with all information that each deems necessary or appropriate to
determine the Appraised Value, and such Appraiser shall determine the Appraised
Value within 30 Days after receipt of all such information.  If a Value
Disagreement Notice is delivered, the Option Period will be extended until the
date five Business Days after the disagreement described in such Value
Disagreement Notice is resolved.  The consideration to be paid by the applicable
Non-Transferring Partners for the Subject Interest then will be a cash amount
equal to the Appraised Value of the Subject Interest, as determined by the
Appraisers.
 
(vii)    Any Transferring Party may withdraw its offer altogether (including to
the original offeror) if the Appraised Value is less than 90% of the Fair Market
Value stated in the Offer Notice, provided that in such case the Transferring
Party will be solely responsible for the costs of the designated
 
23

--------------------------------------------------------------------------------


 
Appraiser.  Absent fraud or manifest error, the Appraised Value determination
will be final and binding and not subject to further appeal.
 
(f)    Right of Purchase Upon Change of Control.
 
(i)    Right of Purchase.
 
(A)    Subject to Sections 3.4(f)(i)(D), if a Change of Control occurs with
respect to any Party (the “Affected Partner”), then all other Partners as a
group (the “Non-Affected Partners”) will have the right to purchase all of such
Party’s interest in the Company (the “Affected Interest”) for the Fair Market
Value of such interest either as stated in the Change of Control Notice or as
determined, if applicable, in accordance with Section 3.4(f)(i)(C).
 
(B)    If a Change of Control occurs with respect to any Party, such Affected
Partner must, as soon as reasonably possible after the Change of Control,
deliver to each Non-Affected Partner a written notice (the “Change of Control
Notice”) containing the following information:  (1) the name of the Person
ultimately Controlling such Party following the Change of Control as a result of
the transaction and the relationship between such Person and the Affected
Partner; (2) a description of the transaction constituting a Change of Control
of such Partner, including such Partner’s good faith determination of (x) the
total value of the transaction as a whole (to the extent that disclosure thereof
is not prohibited by Law or by a confidentiality agreement, a waiver of which
cannot reasonably be obtained) and (y) the Fair Market Value of the Affected
Interest on the closing date of such transaction; and (3) the closing date of
such transaction.
 
(C)    If a Majority Interest disagrees with the Affected Partner’s
determination of any value calculated in the Change of Control Notice, they will
notify the Affected Partner of such disagreement within ten Business Days of the
Change of Control Notice Date.  If such disagreement is not resolved within ten
Business Days after such notice to the Affected Partner, any Partner may cause
such disagreement to be resolved by delivering a Value Disagreement Notice to
the Affected Party and the other Partners.  The Value Disagreement Notice must
include the names of three Appraisers (each of which must be independent from
the delivering Partner and its Affiliates) proposed by the delivering
Partner.  The Affected Party must, within ten days after receipt of the Value
Disagreement Notice, choose one of the Appraisers listed on the Value
Disagreement Notice to determine the Appraised Value.  The Non-Affected Partners
and the Affected Partner will share on an equal basis the costs of the
designated appraiser.  The Affected Partner and each Non-Affected Partner will
promptly provide such Appraiser with all information that each deems necessary
or appropriate to determine such
 
24

--------------------------------------------------------------------------------


 
Appraised Value, and such Appraiser shall determine the Appraised Value within
30 Days after receipt of all such information.  If a Value Disagreement Notice
is delivered, the Change of Control Option Period will be extended until the
date five Business Days after the disagreement described on such Value
Disagreement Notice is resolved.  The consideration to be paid by the applicable
Non-Affected Partners for the Affected Interest then will be a cash amount equal
to the Appraised Value of the Affected Interest, as determined by the resolution
of the Appraiser.
 
(D)    The Non-Affected Partners will have 60 days (as extended pursuant to
Section 3.4(f)(i)(C), the “Change of Control Option Period”) after the Change of
Control Notice Date within which to elect to acquire all of the Affected
Interest pursuant to this Section 3.4(f)(i).  If one or more Non-Affected
Partners elects to acquire the Affected Interest by delivering notice within the
Change of Control Option Period, then such Non-Affected Partner or Partners and
the Affected Partner will use good faith, commercially reasonable efforts to
close such Transfer no later than 60 days after the expiration of the Change of
Control Option Period.  Subject to Section 3.4(g), if the Non-Affected
Partner(s) and the Affected Partner use good faith, commercially reasonable
efforts to promptly close such Transfer, but do not close such Transfer within
90 days after the expiration of the Change of Control Option Period, the
Non-Affected Partners’ rights to acquire the Affected Interest will terminate as
of such 90th day.
 
(ii)    If a Non-Affected Partner does not elect to acquire its proportionate
share of the Affected Interest, each of the remaining Non-Affected Partners
will, subject to the terms and conditions contained in Section 3.4(f)(i), have
the right to acquire a proportionate portion of the remaining Affected Interest
based on the relation of its Partnership Interest to the Partnership Interests
of all Non-Affected Partners desiring to acquire a portion of such share of the
Affected Interest.  The right herein created in favor of the Non-Affected
Partners as a group is an option to acquire all, or none, of the Affected
Interest.  If the Non-Affected Partners as a group decline to acquire all of the
Affected Interest in accordance with this Section 3.4(f) or if the offer to sell
contained in Section 3.4(f)(i) has expired, the right to acquire provided by
this Section 3.4(f) will terminate.
 
(g)    Governmental Consents.  If any governmental consent or approval is
required with respect to any Transfer, the Transferee will have a reasonable
amount of time (not to exceed one year from the date upon which such Transfer
would have been otherwise consummated in accordance with the terms of this
Agreement) to obtain such consent or approval.  All Partners will use
reasonable, good faith efforts to cooperate with the Transferee attempting to
obtain, and to assist in timely obtaining, such consent or approval; provided
that no Partner will be required to incur any out-of-pocket costs in connection
with such cooperation and assistance.  After the expiration of such waiting
period, such Transferee will forfeit its rights to acquire the Partnership
Interest subject to such proposed Transfer with respect to such specific
transaction; provided, however, that
 
25

--------------------------------------------------------------------------------


 
such forfeiture will not limit or otherwise affect the forfeiting Transferee’s
rights with respect to any subsequent proposed Transfer.
 
(h)    Documentation; Validity of Transfer.  The Company may not recognize for
any purpose any purported Transfer of all or any part of a Partnership Interest
unless and until the applicable provisions of Section 3.4 have been satisfied
and the Company has received, on behalf of the Company (with copies to each of
the Non-Transferring Partners), a document substantially in the form attached
hereto as Exhibit B executed by both the Transferor (or if the Transfer is on
account of the death, incapacity, or liquidation of the Partner, its legal or
authorized representative) and the Transferee.  Each Transfer and, if
applicable, admission of a Substituted Partner complying with the provisions of
Section 3.4 is effective against the Company as of the first Business Day of the
calendar month immediately succeeding the month in which (i) the Company
receives the documents required by this Section 3.4(h) reflecting such Transfer
and (ii) all other requirements of Section 3.4 have been met.
 
(i)    Closing of a Transfer.  At the closing of the Transfer of a Partnership
Interest pursuant to this Agreement, (i) the Transferee will deliver to the
Transferor the full consideration agreed upon (except as otherwise identified in
the Offer Notice or as agreed to between the Transferor and the Transferee) and
(ii) the Transferor will Transfer its Partnership Interest to the Transferee
free and clear of any and all liens, claims, security interests and other
encumbrances, other than those created by this Agreement or any loan documents
evidencing indebtedness of the Company for borrowed money.  Any Partnership
Interest transfer or similar taxes involved in such sale will be the sole
responsibility of the Transferor, and the Transferor will provide the Transferee
with such evidence of the Transferor’s authority to Transfer hereunder and such
tax lien waivers and similar instruments as the Transferee may reasonably
request.
 
(j)    Pledge; Foreclosure Transfers.  The Parties expressly acknowledge and
agree that each Party will grant a Security Interest in its Partnership
Interests pursuant to Section 16.18.  Foreclosure Transfers with respect to
either such Security Interest are permitted hereunder without the consent of the
Partners, and any such proper Foreclosure Transfer shall entitle a Partner that
forecloses on the underlying Security Interest to become a Substituted Partner.
 
(k)    Security Interest Transfers.  Notwithstanding anything to the contrary
contained herein, any Party has the right to grant a Security Interest, in
connection with any bona fide financing transaction, in any right or obligation
such Party may have arising out of or related to this Agreement, the Company, or
such Party’s Partnership Interest, or any interest herein or therein, and make a
Transfer in connection with any such Security Interest; provided, however, that
(i) no such Security Interest may be created in violation of Sections 3.4(a)(i)
or 3.4(b)(i), (ii) the Company must be notified of any such Security Interest
promptly after the creation thereof, and (iii) except as set forth to the
contrary in Section 3.4(j), any Foreclosure Transfer with respect to a Security
Interest in a Partnership Interest shall entitle a non-Partner that forecloses
on the underlying Security Interest only to become a Transferee and not a
Substituted Partner.  If such foreclosing Person is already a Partner, such
Partner’s status as a Partner will
 
26

--------------------------------------------------------------------------------


 
remain unchanged but its Partnership Interest will be increased by the
Partnership Interest acquired through the Foreclosure Transfer.
 
3.5    Possible Additional Restrictions on Transfer. Notwithstanding anything to
the contrary contained in this Agreement, in the event of (a) the enactment (or
imminent enactment) of any legislation, (b) the publication of any temporary or
final regulation by the Treasury Department (“Treasury Regulation”), (c) any
ruling by the Service, or (d) any judicial decision that in any such case, in
the opinion of tax counsel to the Company, would result in the taxation of the
Company for federal income tax purposes as a corporation or would otherwise
subject the Company to being taxed as an entity for federal income tax purposes,
this Agreement will be deemed to impose such restrictions on the Transfer of a
Partnership Interest as may be required, in the opinion of counsel to the
Company, to prevent the Company from being taxed as a corporation or otherwise
being taxed as an entity for federal income tax purposes, and the Partners
hereby agree thereafter to amend this Agreement as necessary or appropriate to
impose such restrictions.
 
3.6    Additional Partnership Interests. Additional Partnership Interests may be
created and issued to non-Partners and to existing Partners; provided that, any
non-Partner receiving a Partnership Interest in such issuance shall be admitted
to the Company as a Partner, only upon the vote of a Unanimous Non-Defaulting
Interest and subject to the terms and conditions of this Agreement.  Such
admission must comply with any additional terms and conditions that a Unanimous
Non-Defaulting Interest may in their sole discretion determine at the time of
admission.  A document, in a form acceptable to a Unanimous Non-Defaulting
Interest, will specify the terms of admission or issuance and will include,
among other things, the Partnership Interest applicable thereto.  Any such
admission of a new Partner also must comply with the provisions of Section
3.4(a)(iii).  The provisions of this Section 3.6 will not apply to Transfers of
Partnership Interests.
 
3.7    Information.
 
(a)    Except as specifically set forth to the contrary in Section 3.7(b), no
Person other than a Partner is entitled to any information with respect to the
Company unless otherwise approved by a Majority Interest.
 
(b)    The Parties acknowledge that, from time to time, they may receive
information from or regarding the Company, its Subsidiaries, its customers or
any other Partner or their Affiliates in the nature of trade secrets or secret
or proprietary information or information that is otherwise confidential, the
release of which may be damaging to the Company, its Subsidiaries, the Partner
or their Affiliates, as applicable, or Persons with which they do business
(“Confidential Information”).  Each Party will, and will cause its Affiliates
who are not Partners to, (A) hold in strict confidence any such Confidential
Information it receives and (B) not disclose such Confidential Information to
any Person other than another Partner, except for disclosures: (i) to comply
with applicable Laws or, rules or regulations of any applicable securities
exchange or market; (ii) under compulsion of judicial process, including to
Arbitrators in any Proceeding involving the Partners; (iii) in connection with
any proposed Transfer of all or part of a Partnership Interest in the Company of
such Party or the proposed sale of
 
27

--------------------------------------------------------------------------------


 
all or substantially all of such Party or its direct or indirect parent, to
Affiliates, advisers or representatives of the Partner or Persons to which such
interest may be Transferred as permitted by this Agreement, but only if the
recipients of such Confidential Information have agreed in writing to be bound
by confidentiality provisions that are no less stringent than those set forth in
this Section 3.7(b); (iv) of Confidential Information that such Party also has
received from a source independent of the Company or its Subsidiaries and that
such Party reasonably believes such source obtained such information without
breach of any obligation of confidentiality; (v) of Confidential Information
obtained prior to the formation of the Company, provided that this sub-clause
(v) will not relieve any Partner or any of its Affiliates from any obligations
it may have to any other Partner or any of its Affiliates under any existing
confidentiality agreement; (vi) to members, partners, officers, employees,
Affiliates, lenders, accountants and other representatives of such Partner with
a need to know such Confidential Information, provided that such Partner will be
responsible for such representatives’ use and disclosure of any such
Confidential Information; or (vii) of public information.  The confidentiality
obligations set forth in this Section 3.7(b) will terminate with respect to any
Confidential Information five years after disclosure of such information to the
Company or the Partners (or possibly longer if covered by separate
confidentiality obligations).  No Partner may (directly or indirectly) permit
the use of Confidential Information in a manner adverse to the interests of the
Company or the Partner disclosing such Information, except as permitted by this
Section 3.7(b).  No rights in Confidential Information are transferred or will
be deemed to be transferred upon any disclosure hereunder.  The Parties
acknowledge that a breach of the provisions of this Section 3.7(b) may cause
irreparable injury to the Company or its Subsidiaries or another Partner for
which monetary damages are inadequate, difficult to compute, or
both.  Accordingly, the Parties agree that the provisions of this Section 3.7(b)
may be enforced by injunctive action or specific performance.
 
(c)    The Parties acknowledge that, from time to time, the Company and its
Subsidiaries may need information from any or all of such Parties for various
reasons, including compliance with Laws.  Each Party will provide to the Company
and its Subsidiaries all information reasonably requested by the Company and its
Subsidiaries within a reasonable amount of time from the date such Party
receives such request; provided, however, that no Party will be obligated to
provide such information to the Company and its Subsidiaries to the extent such
disclosure (i) could reasonably be expected to result in the breach or violation
of any contractual obligation (if a waiver of such restriction cannot reasonably
be obtained) or applicable Law or (ii) involves secret, confidential or
proprietary information.
 
3.8    Liability to Third Parties. Except as required by the Act or as otherwise
expressly agreed to in writing, no Partner will be liable to any Person
(including any third party or to any other Partner) (a) as the result of any act
or omission of another Partner or (b) for losses, liabilities or obligations of
the Company or any of its Subsidiaries.  The Company will use its best efforts
to cause all contracts, leases, subleases, notes, deeds of trust and other
agreements to which it is a party to contain an appropriate provision limiting
the claims of all parties thereto to the assets of the Company and expressly
waiving any rights of such parties to proceed against the Partners, jointly or
severally.
 
28

--------------------------------------------------------------------------------


 
3.9    Dissociation. Notwithstanding the fact that a Party may dissociate (which
must be accomplished by delivery of written notice to the Company) by express
will at any time pursuant to Sections 15-103(b)(4) and 15-602(a) of the Act, any
dissociation by any Party without the express prior written consent of all other
Parties will be wrongful and a breach of this Agreement (as set forth in Section
15-602(b) of the Act).  If any Party wrongfully dissociates or attempts to
dissociate:
 
(a)    such Party will be liable to the Company for its allocable share of all
Initial Facilities Capital Contributions required prior to and following such
dissociation, resignation or withdrawal, regardless of whether the relevant
Capital Call Notice has been delivered prior to or after such  dissociation,
resignation or withdrawal;
 
(b)    such Party will be liable to the Company and the other Partners for all
Losses caused by such dissociation, resignation or withdrawal, including any
incidental, indirect, special, exemplary, punitive, or consequential damages of
any kind or nature;
 
(c)    such Party will be a non-Partner Party, except that (i) such Party will
not be entitled to receive distributions of any kind or character from the
Company, (ii) such Party will not be allocated any income or loss by the Company
and (iii) such Party’s former Partnership Interest will be considered cancelled
for all purposes until the end of the term of the Company; and
 
(d)    such Party waives its right to statutory buyout of its Partnership
Interest (to which it might otherwise have been entitled under Section 15-701 of
the Act), provided that if (and only if) such Party is held in a final,
nonappealable judgment to be entitled to buyout of its Partnership Interest,
such buyout will be for 2/3 of the Fair Market Value (determined in the
Company’s reasonable judgment, taking into account all factors reasonably deemed
relevant by the Company) of such Partnership Interest (with such 1/3 discount,
as is agreed by the Parties hereto, reflecting the damage done to the Company by
such wrongful dissociation) and will be payable solely by an unsecured
promissory note issued by the Company (i) with a term of 10 years,
non-compounding interest payable annually at a rate of interest reasonably
determined by the Company and the entire principal amount thereof payable upon
maturity, (ii) with no covenants of the Company other than the obligation to pay
interest annually and principal upon maturity and (iii) with a provision stating
that such promissory note is solely an obligation of the Company and expressly
non-recourse to the Partners.
 
Notwithstanding anything to the contrary herein, the dissociation (wrongful or
otherwise) of any Party will not cause the dissolution or winding up of the
Company.  For the avoidance of doubt, a Transfer of a Partnership Interest in
accordance with Section 3.4 will be deemed not to constitute a dissociation,
resignation or withdrawal by a Party.
 
3.10    Lack of Partner Authority. No Partner has the authority to act on behalf
of any other Partner.  No Partner has the authority or power to act as agent for
or on behalf of the Company, do any act that would be binding on the Company or
any of its Subsidiaries, or incur any expenditure on behalf of the Company or
any of its Subsidiaries, unless expressly authorized to do so in writing by the
Company.
 
29

--------------------------------------------------------------------------------


 
3.11    Not a Security. The Partnership Interests are deemed not to be a
“security” under the Uniform Commercial Code of Texas, Delaware or any other
relevant jurisdiction.
 
3.12    Party in Default. Except to the extent required by applicable Laws, a
Party in Default does not have any voting rights or rights to distributions of a
Partner in the Company or under this Agreement (and shall not be an Eligible
Partner) during the existence and continuation of such Default, but a Party in
Default remains primarily obligated for, and subject to, its obligations under
this Agreement.
 
ARTICLE IV
CAPITAL CONTRIBUTIONS
 
4.1    Initial Facilities Capital Contributions. Each Party has made or will
make (as applicable) the Capital Contributions described in this Section 4.1
(the “Initial Facilities Capital Contributions”).
 
(a)    As of the execution of this Agreement, each Partner has contributed to
the Company the amounts set forth below:
 
·  
For the account of Oiltanking, one United States Dollar ($1.00);

·  
For the account of TEPPCO, one United States Dollar ($1.00); and

·  
For the account of Enterprise, one United States Dollar ($1.00).

 
(b)    Solely to the extent that the Company does not have cash immediately
available to satisfy same, the Partners will contribute cash in amounts equal to
their allocable share (determined by relative Partnership Interests) of 100% of
all amounts for costs and expenses incurred on behalf of the Company related to
the feasibility study for TOPS, the formation of the Company and all amounts to
be incurred by the Company to design, construct, install and place in service
the Initial Facilities as necessary to timely and satisfactorily fulfill all of
the Company’s obligations under the Throughput Agreements, which contributions
will be made as necessary or appropriate subject to Section 4.1(d) (in the
Construction Manager’s reasonable determination) to allow the Company to timely
pay such amounts as they become due. An estimate of the contributions necessary
or appropriate under this Section 4.1(b) is set forth on Schedule 3.
 
(c)    If the Construction Manager determines from time to time in its
reasonable discretion that any Capital Contribution described in Section 4.1(b)
may be necessary or appropriate to timely complete the Initial Facilities, then
the Construction Manager will send written notice (a “Capital Call Notice”) to
the Partners specifying (i) the aggregate amount of such Capital Contribution
reasonably and in good faith deemed necessary or appropriate by the Construction
Manager and each Partner’s allocable share thereof, (ii) the actual expenditures
incurred through the date of such notice, broken out by project or obligation
and amounts set forth in the applicable Budget for the project or obligation for
which the Capital Contribution is being requested, and (iii) the date by which
such Capital Contributions must be made to the Company by the Partners (which
date will not be less than ten Business Days from the date on which the Capital
Call Notice is sent).  Subject to Section 4.1(d), each Partner must promptly
thereafter
 
30

--------------------------------------------------------------------------------


 
contribute cash to the Company in an amount equal to such Partner’s allocable
share of the amount of such Capital Contribution on or before the date specified
in such Capital Call Notice.
 
(d)    If a Capital Call Notice is delivered requesting Capital Contributions
(i) for line item amounts exceeding those set forth in the applicable Budget by
10% or $2,500,000 or (ii) not provided for in a Budget and in excess of
$2,500,000 (either of (i) or (ii), an “Unbudgeted Capital Call”), the
Construction Manager must set forth in its Capital Call Notice a detailed
explanation for the variance from the Budget.  If any Partner reasonably and in
good faith believes that the excess amounts so requested are (A) due to the
gross negligence or willful misconduct (which expressly includes any intentional
breach of a material provision contained in the Construction Agreement) of the
Construction Manager or (B) not reasonably necessary or appropriate for
completion of the Initial Facilities, such Partner may dispute the excess
Capital Contribution so requested with written notice, stating the reason(s) for
such belief (a “Capital Call Dispute Notice”), to the Construction Manager and
the other Partners within 10 Business Days of receipt of the relevant Capital
Call Notice (“Capital Call Dispute Period”).  If a Partner does timely deliver a
Capital Call Dispute Notice, such dispute (the “Capital Call Dispute”) shall be
determined in accordance with Section 4.1(f).
 
(e)    Notwithstanding the fact that a Partner has timely delivered a Capital
Call Dispute Notice, such Partner will contribute to the Company the entire
amount requested in such Capital Call Notice in accordance with the Capital Call
Notice instruction.
 
(f)    Resolution of Capital Call Disputes.
 
(i)    Disputes as to Whether an Amount is Necessary.  If a Capital Call Dispute
Notice has been timely delivered and such Capital Call Dispute Notice alleges
that an Unbudgeted Capital Call is not reasonably necessary or appropriate for
completion of the Initial Facilities, then the Partners will refer such dispute
to the Determining Engineer to resolve.  The sole matter to be determined by the
Determining Engineer in any such dispute is whether the Unbudgeted Capital Call
is, or is not, reasonably necessary or appropriate for completion of the Initial
Facilities.  The Partners will use (and, if the Construction Manager is under
the Control of a Partner, such Partner will cause the Construction Manager to
use) commercially reasonable efforts to cooperate with the Determining Engineer
so that the Determining Engineer may reach its decision as quickly as
possible.  In connection with the resolution of any such Capital Call Dispute,
the Company will agree to indemnify the Determining Engineer to the extent
reasonably requested by the Determining Engineer.  All costs incurred by any
Partner in connection with any such Capital Call Dispute will be for the account
of such Partner.  All amounts paid to the Determining Engineer in connection
with any such Capital Call Dispute shall be paid by the Company.  The
determination of any such Capital Call Dispute by the Determining Engineer will
be final and each Partner hereby waives its ability to appeal such
determination, whether through resort to the courts or otherwise.  If the
resolution of the Capital Call Dispute provides that all or any portion of the
Unbudgeted Capital Call was not reasonably necessary or
 
31

--------------------------------------------------------------------------------


 
appropriate for completion of the Initial Facilities, the Partners shall
instruct the Construction Manager to revise the Capital Call Notice accordingly,
and to the extent that such distribution would not breach any of the Company’s
material third party agreements (including loan agreements), the Company shall
return such excess amounts contributed to the applicable contributing Partners.
 
(ii)    Disputes as to Whether an Amount was Caused by the Construction
Manager.  If a Capital Call Dispute Notice has been timely delivered and such
Capital Call Dispute Notice alleges that an Unbudgeted Capital Call is due to
the gross negligence or willful misconduct (which expressly includes any
intentional breach of a material provision contained in the Construction
Agreement) of the Construction Manager, then such dispute will be resolved
according to Section 16.5.   If the resolution of the Capital Call Dispute
provides that all or any portion of the Unbudgeted Capital Call was due to the
gross negligence or willful misconduct of the Construction Manager, then the
Company shall promptly take action to recover such funds from the Construction
Manager, together with interest from the date of payment thereof as set forth in
the Construction Agreement.  To the extent that such distribution would not
breach any of the Company’s material third party agreements (including loan
agreements), the Company shall distribute all such recovered funds to the
Partners that contributed funds with respect to the relevant Unbudgeted Capital
Call.
 
(g)    Each Capital Contribution made will be credited to the contributing
Party’s Capital Account (other than any amounts returned pursuant to Section
4.1(f)).
 
4.2    Subsequent Contributions. No Party will be required to make any Capital
Contributions other than the Initial Facilities Capital Contributions and any
other Capital Contribution to which such Party has agreed in writing (including
by approval of written resolutions).  Except to the extent set forth in Article
XV, no Party may make any Capital Contribution other than the Initial Facilities
Capital Contributions unless such Capital Contribution has been approved by a
Unanimous Non-Defaulting Interest.
 
4.3    Failure to Contribute.
 
(a)    If a Party does not contribute by the required time all or any portion of
a Capital Contribution such Party (the “Delinquent Party”) is required to make
under Section 4.1 or to which such Party agreed, any one or more Non-Delinquent
Partner may advance the entire amount of the Delinquent Party’s Capital
Contribution that has not been contributed, with each Non-Delinquent Partner
electing to participate in such advance making its share of such advance in
proportion to its Partnership Interest (without taking into account the
Partnership Interest of the Delinquent Party) or in such other percentages as
the participating Partners may agree.  Each Non-Delinquent Partner who makes
such an advance on behalf of a Delinquent Party will have the right to designate
the extent to which such advance will (x) constitute a loan to the Delinquent
Party and/or (y) result in an immediate adjustment of the Partnership Interests
of the Delinquent Party and the Non-Delinquent Partner making such election;
provided, however, that if the advancing Non-Delinquent Partner does not notify
the Company of
 
32

--------------------------------------------------------------------------------


 
its election to have all, or any portion of, such advance treated as a loan to
the Delinquent Party, in writing, at the time the advance is made, then such
advance will automatically result in an immediate adjustment of the Partnership
Interests.
 
(i)    To the extent one or more Non-Delinquent Partners does not elect to have
an advance made pursuant to Section 4.3(a) treated as a loan to the Delinquent
Party, or affirmatively elects to have such advance result in an adjustment of
the Partnership Interests, the Company will automatically adjust the Partnership
Interest for each Partner to equal the percentage obtained by dividing (A) the
Capital Contributions made by such Partner (including any Capital Contribution
made by such Partner under this Section 4.3 multiplied by two and twenty-five
hundredths (2.25); provided that the Delinquent Party shall forfeit from its
Capital Contributions an amount equal to the amount of the Delinquent Party’s
Capital Contribution that has not been contributed and that has not been
designated as a loan multiplied by one and twenty-five hundredths (1.25)) by (B)
the aggregate Capital Contributions made by all Partners (including all Capital
Contributions made under this Section).  Upon the adjustment of the Partnership
Interests in the manner set forth in the preceding sentence, Exhibit A will be
deemed to be amended to reflect such adjusted Partnership
Interests.  Notwithstanding the foregoing, the Delinquent Party will have the
right to re-acquire the interest in question from the advancing Non-Delinquent
Partner within 30 Days following the date on which such Partnership Interest
adjustment is made by paying the entire amount advanced by such Non-Delinquent
Partner in return for such adjustment, plus interest thereon at a rate equal to
the lesser of (A) the maximum, lawful interest rate, compounded monthly, that is
then-currently permitted under applicable Law, or (B) 12% per annum.
 
(ii)    To the extent one or more Non-Delinquent Partners (the “Lending
Partner,” whether one or more) elects to have an advance made pursuant to
Section 4.3(a) constitute a loan to the Delinquent Party, such advance will have
the following results (except to the extent otherwise agreed by the Lending
Partner and the Delinquent Party, in each such Person’s sole discretion):
 
(A)    the sum advanced will constitute a loan from the Lending Partner to the
Delinquent Party and a Capital Contribution of that sum to the Company by the
Delinquent Party pursuant to the applicable provisions of this Agreement;
 
(B)    the principal balance of the loan and all accrued unpaid interest thereon
(collectively, the “Obligation”) will be due and payable in whole no later than
the tenth Business Day after the Day written demand requesting payment of the
Obligation is made by the Lending Partner to the Delinquent Party; provided,
however, that the Delinquent Party may prepay the Obligation in whole or in part
at any time prior to the date due;
 
(C)    the amount lent will bear interest at the Default Interest Rate from the
date on which the advance is deemed made until the date on
 
33

--------------------------------------------------------------------------------


 
which the loan, together with all interest accrued thereon and all costs and
expenses associated therewith (“Costs”), is repaid to the Lending Partner;
 
(D)    all distributions from the Company that otherwise would be made to the
Delinquent Party (whether before or after dissolution of the Company) instead
will be paid to the Lending Partner until the Obligation and any Costs have been
paid in full to the Lending Partner (with payments being applied first to
accrued and unpaid interest, second to Costs, and finally to principal);
 
(E)    the Lending Partner will have the right, in addition to the other rights
and remedies granted to it pursuant to this Agreement or available to it at Law
or in equity, to take any action (including court proceedings and exercising the
rights of a secured party under the Uniform Commercial Code of any applicable
State) that the Lending Partner may deem appropriate to obtain payment from the
Delinquent Party of the Obligation and all Costs; and
 
(F)    initially, a loan by any Partner to another Partner as contemplated by
this Section 4.3(a)(ii) will not be considered a Capital Contribution by the
Lending Partner and will not increase the Capital Account balance of the Lending
Partner.  Notwithstanding the foregoing, if the principal and interest of any
such loan have not been repaid within one year from the date of the loan, the
Lending Partner, at any time thereafter by giving written notice to the Company,
may elect to have the unpaid principal and interest balance of such loan
transferred to and increase such Lending Partner’s Capital Account with a
corresponding decrease in the Capital Account of the Partner on whose behalf
such loan was made.  Upon such transfer, the loan will be treated as a Capital
Contribution and the Partnership Interest for each Partner will be automatically
adjusted to equal the percentage obtained by dividing (A) the Capital Account of
such Partner (including any Capital Contributions made on behalf of another
Partner multiplied by two; provided that the Delinquent Party shall forfeit from
its Capital Contributions an amount equal to the amount of the Delinquent
Party’s Capital Contribution that has not been contributed and has not been
designated as a loan) by (B) the aggregate Capital Accounts of all Partners
(including all Capital Contributions made on behalf of other Partners). Upon the
adjustment of the Partnership Interests in the manner set forth in the preceding
sentence, Exhibit A will be deemed to be amended to reflect such adjusted
Partnership Interests.
 
(b)    Notwithstanding the rights of Non-Delinquent Partners described in
Section 4.3(a), the Company, by a vote of a Majority Interest (where the Party
in Default is not an Eligible Partner), will have the right to exercise the
following remedies with respect to a Party in Default:
 
34

--------------------------------------------------------------------------------


 
(i)    the Company may at any time take such action (including court
proceedings) as the Company may deem appropriate to obtain payment by the
Delinquent Party of the portion of the Delinquent Party’s Capital Contribution
that is in Default, along with all Costs and expenses associated with the
collection of such Delinquent Party’s Capital Contribution; and
 
(ii)    the Company may at any time exercise any other rights and remedies
available at law or in equity.
 
(c)    For purposes of Section 4.3(b) above the rights of the Lending Partner
shall be pari passu as among the Company and the Eligible Partners.
 
4.4    Return of Contributions. No Partner is entitled (a) to the return of any
part of any Capital Contributions (other than any preferential or
disproportionate distributions to the extent such distributions are expressly
required to be returned by this Agreement) or (b) to be paid interest in respect
of either its Capital Account or its Capital Contributions.  An unrepaid Capital
Contribution is not a liability of the Company or its Subsidiaries or of any
other Partner.  A Partner is not required to contribute or to lend any cash or
property to the Company to enable the Company to return any other Partners’
Capital Contributions.
 
4.5    Capital Accounts. A separate capital account (“Capital Account”) will be
established and maintained for each Party in accordance with the rules of
Treasury Regulation section 1.704-1(b)(2)(iv) and the following terms and
conditions:
 
(a)    Increases and Decreases.  Each Party’s Capital Account will be (i)
increased by (A) the amount of cash or cash equivalents contributed by that
Party to the Company as capital, (B) the Net Agreed Value of property
contributed by that Party to the Company as capital, (C) the amount of any loans
transferred by such Partner to its Capital Account pursuant to Section
4.3(a)(ii)(F) (contributions contemplated by subparagraphs (A), (B) and (C) will
be referred to as “Capital Contributions”), and (D) allocations to that Party of
Company income and gain (or items thereof), including income and gain exempt
from tax and income and gain described in Treasury Regulation section
1.704-1(b)(2)(iv)(g), but excluding income and gain described in Treasury
Regulation section 1.704-1(b)(4)(i); and (ii) will be decreased by (A) the
amount of cash or cash equivalents distributed to that Party by the Company, (B)
the Net Agreed Value of property distributed to that Party by the Company, and
(C) allocations of Company losses and deductions (or items thereof), including
losses and deductions described in Treasury Regulation section
1.704-1(b)(2)(iv)(g) (but excluding losses or deductions described in Treasury
Regulation section 1.704-1(b)(4)(i) or (iii));
 
(b)    Method for Determining Income, Gain Or Loss and Deductions.  For purposes
of computing the amount of any item of income, gain, loss or deduction to be
reflected in the Parties’ Capital Accounts, the determination, recognition and
classification of any such item will be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:
 
35

--------------------------------------------------------------------------------


 
(i)    All fees and other expenses incurred by the Company to promote the sale
of (or to sell) any interest that can neither be deducted nor amortized under
section 709 of the Code, if any, will, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are incurred and will be allocated among the Partners pursuant to
Sections 5.1 and 5.2.
 
(ii)    Except as otherwise provided in Treasury Regulation section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction will be made without regard to any election under section 754 of the
Code which may be made by the Company and, as to those items described in
section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes.  To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to 734(b) or
743(b) of the Code is required to be taken into account in determining Capital
Accounts pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), the
amount of such adjustment in the Capital Accounts shall be treated as an item of
gain or loss.
 
(iii)    Any income, gain or loss attributable to the taxable disposition of any
Company property will be determined as if the adjusted basis of such property as
of such date of disposition were equal in amount to the Company’s Carrying Value
with respect to such property as of such date.
 
(iv)    In accordance with the requirements of section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property will be determined as if the adjusted basis of such
property on the date it was acquired by the Company was equal to the Agreed
Value of such property on the date it was acquired by the Company.  Upon an
adjustment pursuant to Section 4.5(d) to the Carrying Value of any Company
property subject to depreciation, cost recovery or amortization, any further
deductions for such depreciation, cost recovery or amortization attributable to
such property will be determined (A) as if the adjusted basis of such property
were equal to the Carrying Value of such property immediately following such
adjustment and (B) using a rate of depreciation, cost recovery or amortization
derived from the same method and useful life (or, if applicable, the remaining
useful life) as is applied for federal income tax purposes; provided, however,
that if the asset has a zero adjusted basis for federal income tax purposes,
depreciation, cost recovery or amortization deductions will be determined using
any reasonable method that the Company may adopt.
 
(v)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss will be added
to such taxable income or loss.
 
(c)    Impact of Succession in Interests.  A Transferee will succeed to the
Capital Account of the Transferor relating to the Partnership Interest so
Transferred.
 
36

--------------------------------------------------------------------------------


 
(d)    Adjustments to Capital Accounts.
 
(i)    Additional Partnership Interests.  Consistent with the provisions of
Treasury Regulation section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Partnership Interests for cash or Contributed Property or upon an adjustment of
the Partner’s Capital Accounts pursuant to Section 4.3, the Capital Accounts of
all Partners and the Carrying Value of each Company property immediately prior
to such issuance or adjustment will be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Company property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property immediately prior to such issuance or adjustment and had
been allocated to the Partners at such time pursuant to Section 5.1.
 
(ii)    Adjustments Prior to a Distribution.  In accordance with Treasury
Regulation section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution
to a Partner of any Company property (other than a distribution of cash or cash
equivalents that are not in redemption or retirement of a Partnership Interest),
the Capital Accounts of all Partners and the Carrying Value of each Company
property will be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company property, as if such Unrealized
Gain or Unrealized Loss had been recognized in a sale of such property
immediately prior to such distribution for an amount equal to its Fair Market
Value (which will be determined by a Majority Interest), and had been allocated
to the Partners at such time, pursuant to Section 5.1.
 
(e)    Non-Partner Parties.  Notwithstanding anything to the contrary herein, if
the Company has not been notified in writing of the existence of any non-Partner
Party (i) the Company will not have any liability for maintaining such Party’s
Capital Account and (ii) such Party will be responsible for all costs, expenses
and other damages suffered by the Company and the other Parties by reason of
such lack of notice.
 
4.6    Partner Parent Guarantees
 
As an inducement to each other Partner to enter into this Agreement and as
security for the payment of Initial Facilities Capital Contributions, each of
the Partners have caused their respective Affiliate guarantors to issue a
guarantee of such Partner’s obligation to contribute Capital Contributions, and
as a further inducement Oiltanking has issued its comfort letter to Enterprise
and TEPPCO, true and correct copies of which are attached as Exhibit C.
 
ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS
 
5.1    Allocations for Capital Account Purposes. For purposes of maintaining the
Capital Accounts and in determining the rights of the Parties among themselves,
the Company’s items of income, gain, loss and deduction (computed in accordance
with Section 4.5(b)) will be allocated among the Parties for each taxable year
(or portion thereof) as provided herein below.
 
37

--------------------------------------------------------------------------------


 
(a)    Net Income.  All items of income, gain, loss and deduction taken into
account in computing Net Income for such taxable period, determined after any
special allocations required by Sections 5.1(c) through 5.1(j) have first been
made, will be allocated to each Party in proportion to its respective
Partnership Interests.
 
(b)    Net Loss.  All items of income, gain, loss and deduction taken into
account in computing Net Loss for such taxable period, determined after any
special allocations required by Sections 5.1(c) through 5.1(j) have first been
made, will be allocated to each Party in proportion to its respective
Partnership Interests.
 
(c)    Nonrecourse Liabilities.  For purposes of Treasury Regulation section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the Company in
excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain will be allocated among the Parties in
accordance with their respective Partnership Interests.
 
(d)    Partnership Minimum Gain Chargeback.  Notwithstanding the other
provisions of this Section 5.1, except as provided in Treasury Regulation
section 1.704-2(f)(2) through (5), if there is a net decrease in Partnership
Minimum Gain during such taxable period, each Party will be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulation sections 1.704-2(f)(6)
and (g)(2) and section 1.704-2(j)(2)(i), or any successor provisions.  For
purposes of this Section 5.1(d), each Party’s Adjusted Capital Account balance
will be determined, and the allocation of income or gain required hereunder will
be effected, prior to the application of any other allocations pursuant to this
Section 5.1 with respect to such taxable period (other than an allocation
pursuant to Section 5.1(h) or (i)).
 
(e)    Chargeback of Minimum Gain Attributable to Partner Nonrecourse
Debt.  Notwithstanding the other provisions of this Section 5.1 (other than
Section 5.1(d), except as provided in Treasury Regulation section
1.704-2(i)(4)), if there is a net decrease in Minimum Gain Attributable to
Partner Nonrecourse Debt during such taxable period, any Party with a share of
Minimum Gain Attributable to Partner Nonrecourse Debt at the beginning of such
taxable period will be allocated items of Company income and gain for such
period (and, if necessary, subsequent periods) in the manner and amounts
provided in Treasury Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or
any successor provisions.  For purposes of this Section 5.1, each Party’s
Adjusted Capital Account balance will be determined and the allocation of income
or gain required hereunder will be effected, prior to the application of any
other allocations pursuant to this Section 5.1, other than Sections 5.1(d), (h)
and (i), with respect to such taxable period.
 
(f)    Qualified Income Offset.  In the event any Party unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(4) through (6) (or any successor provisions), items
of Company income and gain will be specifically allocated to such Party in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations promulgated under section 704(b) of the Code, the deficit
balance, if any, in its Adjusted Capital
 
38

--------------------------------------------------------------------------------


 
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to Section
5.1(d) or 5.1(e).
 
(g)    Gross Income Allocations.  In the event any Party has a deficit balance
in its Adjusted Capital Account at the end of such taxable period which is in
excess of the sum of (i) the amount such Party is obligated to restore pursuant
to any provision of this Agreement and (ii) the amount such Party is deemed
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations sections 1.704-2(g)(1) and 1.704-2(i)(5), such Party will be
specifically allocated items of Company gross income and gain in the amount of
such excess as quickly as possible; provided that an allocation pursuant to this
Section 5.1(g) will be made only if and to the extent that such Party would have
a deficit balance in its Adjusted Capital Account after all other allocations
provided in this Section 5.1 have been tentatively made for such taxable period
as if this Section 5.1(g) was not in the Agreement.
 
(h)    Nonrecourse Deductions.  Nonrecourse Deductions for any such taxable
period will be allocated to the Parties in proportion to their respective
Partnership Interests.  If a Majority Interest determines in the Eligible
Partners’ good faith discretion that the Company’s Nonrecourse Deductions must
be allocated in a different ratio to satisfy the safe harbor requirements of the
Treasury Regulations promulgated under section 704(b) of the Code, the Company
is authorized, upon notice to the Parties, to revise the prescribed ratio to the
numerically closest ratio which does satisfy such requirements.
 
(i)    Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions for any
taxable period will be allocated 100% to the Party that bears the Economic Risk
of Loss for such Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulation section
1.704-2(i) (or any successor provision).  If more than one Party bears the
Economic Risk of Loss with respect to a Partner Nonrecourse Debt, such Partner
Nonrecourse Deductions attributable thereto will be allocated between or among
such Parties ratably in proportion to their respective shares of such Economic
Risk of Loss.
 
(j)    Code Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to section 734(b) or 743(b) of
the Code is required to be taken into account in determining Capital Accounts
pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), the amount of such
adjustment in the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of such asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Parties in the manner in which their Capital Accounts are
required to be adjusted pursuant to such section of the Treasury Regulations.
 
5.2    Allocations for Tax Purposes.
 
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction which is recognized by the Company
for federal income tax purposes will be allocated among the Parties in the same
manner as its
 
39

--------------------------------------------------------------------------------


 
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Section 5.1.
 
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions will be allocated for
federal income tax purposes among the Parties as follows:
 
(i)    (A)    In the case of a Contributed Property, such items attributable
thereto will be allocated among the Parties in the manner provided under section
704(c) of the Code and section 1.704-3(d) of the Treasury Regulations (i.e. the
“remedial method”) that takes into account the variation between the Agreed
Value of such property and its adjusted basis at the time of contribution; and
(B) any item of Residual Gain or Residual Loss attributable to a Contributed
Property will be allocated among the Parties in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 5.1.
 
(ii)    (A)    In the case of an Adjusted Property, such items will (1) first,
be allocated among the Parties in a manner consistent with the principles of
section 704(c) of the Code and section 1.704-3(d) of the Treasury Regulations
(i.e. the “remedial method”) to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 4.5(d)(i) or (ii) and (2) second, in the event such property
was originally a Contributed Property, be allocated among the Parties in a
manner consistent with Section 5.2(b)(i)(A); and (B) any item of Residual Gain
or Residual Loss attributable to an Adjusted Property will be allocated among
the Parties in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Section 5.1.
 
(c)    For the proper administration of the Company, the Company will (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; provided, that such
depreciation, amortization and cost recovery methods will be the most
accelerated methods allowed under federal tax laws; (ii) make special
allocations for federal income tax purposes of income (including gross income)
or deductions; and (iii) amend the provisions of this Agreement as appropriate
to reflect the proposal or promulgation of Treasury Regulations under section
704(b) or section 704(c) of the Code.  The Company may adopt such conventions,
make such allocations and make such amendments to this Agreement as provided in
this Section 5.2(c) only if such conventions, allocations or amendments are
consistent with the principles of section 704 of the Code.
 
(d)    The Company may determine to depreciate the portion of an adjustment
under section 743(b) of the Code attributable to unrealized appreciation in any
Adjusted Property (to the extent of the unamortized Book-Tax Disparity) using a
predetermined rate derived from the depreciation method and useful life applied
to the Company’s common basis of such property, despite the inconsistency of
such with Treasury Regulation section 1.167(c)-1(a)(6), or any successor
provisions.  If the Company
 
40

--------------------------------------------------------------------------------


 
determines that such reporting position cannot reasonably be taken, the Company
may adopt any reasonable depreciation convention that would not have a material
adverse effect on the Partners.
 
(e)    Any gain allocated to the Parties upon the sale or other taxable
disposition of any Company asset will, to the extent possible, after taking into
account other required allocations of gain pursuant to this Section 5.2 be
characterized as Recapture Income in the same proportions and the same extent as
such Parties (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
 
(f)    All items of income, gain, loss, deduction and credit recognized by the
Company for federal income tax purposes and allocated to the Parties in
accordance with the provisions hereof will be determined without regard to any
election under section 754 of the Code which may be made by the Company;
provided, however, that such allocations, once made, will be adjusted as
necessary or appropriate to take into account those adjustments permitted or
required by sections 734 and 743 of the Code.
 
5.3    Requirement of Distributions. Subject to the provisions of Sections 5.6
and 12.2, the Company will distribute (within 30 Days following the end of each
calendar month) its Available Cash to the Parties who were Record Holders as of
the Record Date for such distribution, as provided in Section 5.4.
 
5.4    Sharing of Distributions. Except for preferential or disproportionate
distributions to the extent expressly provided for in this Agreement (including
those set forth in Sections 4.1(f)(ii) and 12.2), all distributions attributable
to the Partnership Interests of the Company paid in cash, property, or equity
ownership of the Company will be allocated and made to the Parties in proportion
to their respective Partnership Interests.
 
5.5    Reserves. Before payment of any distributions, there may be set aside out
of any Available Cash such sum or sums as a Unanimous Interest from time to time
determines proper as a cash reserve or reserves to meet working capital, other
obligations and contingencies, for repairing or maintaining any property of the
Company, or for such other purpose as a Required Interest determines to be
appropriate, except that no reserves shall be provided or be retained for any
cost of the Company that will be capitalized; and a Required Interest may modify
or abolish any such cash reserve in the manner in which it was created.
 
5.6    Distribution Restrictions. Unless consented to in writing by a Unanimous
Interest, and subject to the provisions of Section 4.3, the Company will not
distribute any of the Initial Facilities Capital Contributions until the
completion of the construction and installation of the Initial Facilities,
except to the extent that a Unanimous Interest agrees that the applicable
portion of such Initial Facilities Capital Contributions is no longer needed to
finance such construction and installation or the operations of the Company.
 
41

--------------------------------------------------------------------------------


 
ARTICLE VI
MANAGEMENT OF THE PARTNERSHIP
 
6.1    Management by the Partners and Delegation of Authority. The business and
affairs of the Company will be managed by or under the authority of the Partners
in accordance with the Act, which Partners may act through their designated
representatives.  Except for situations in which the approval of the Partners is
required by this Agreement or by non-waivable provisions of applicable Laws, a
Required Interest will have broad discretion to, and may, authorize any
committee constituted pursuant to Section 6.2 or any officer or other agent
(including the Operator and the Construction Manager) to act on behalf of the
Company or to make any determination on behalf of the Company.  At a meeting of
the Partners at which a quorum is present (in person or by proxy), the
affirmative vote of a Majority Interest will be the act of the Partners or any
committee unless a different Required Interest is required by a non-waivable
provision of the Act or any express provision of this Agreement.  Where the
Required Interest for a particular action, determination or other matter with
respect to the Company, the Partners or any committee formed hereunder is not
expressly specified herein, a Majority Interest shall be the Required Interest
with respect to such action, determination or other matter.
 
6.2    Committees.
 
(a)    For organizational purposes, the Partners shall form a management
committee of the Partners (the “Management Committee”) responsible for the
planning, oversight and approval of the policies and strategies of the Company
and any other actions not expressly delegated to another committee, body,
officer or other representative of the Company (including Construction Manager
or Operator) or otherwise retained or reserved for the Partners under this
Agreement.  At any time after the date hereof, the Partners may form one or more
other committees of the Partners to be responsible for planning, oversight,
control and approval over such matters as delegated to such committee by the
Partners.  Each Partner is entitled to representation on every committee
established hereunder in proportion to its respective Partnership Interest and
each Partner will appoint in writing one (or more) of its duly authorized agents
to act for the Partner on each committee of the Partners.  One such agent(s) of
each Partner will be given the authority by such Partner to vote on behalf of
the Partner on any issue within the committee’s responsibility.  The collective
representatives of each Partner on a committee will be entitled to one vote (or
a fraction thereof) per percent (or fraction thereof) of Partnership Interest
held by such Partner, as reflected in the transfer records of the Company.  Any
person may serve as a representative for more than one Partner.
 
(b)    Each Partner is entitled to appoint the Chairman of the Management
Committee in alternating years; provided such Partner holds at least a twenty
percent (20%) Partnership Interest.  During the first one-year period of this
Agreement, Oiltanking shall select the Chairman, during the second one-year
period, TEPPCO shall select the Chairman, and during the third one-year period
Enterprise shall select the Chairman.  For the purposes of this paragraph, each
Partner and its Affiliates who are Partners shall be treated as a single
Partner; provided, however, that Enterprise and TEPPCO shall not be treated as
Affiliates for the purposed of this Section 6.2(b).
 
42

--------------------------------------------------------------------------------


 
(c)    Each Partner will appoint at least one Vice President or a more senior
officer of the Partner or its Affiliates and one alternate to serve on the
Management Committee.  Each Partner will, absent extenuating circumstances, use
commercially reasonable efforts to have such senior representative serve on the
Management Committee for at least two consecutive years.
 
6.3    Authority of Partners and Committees.
 
(a)    With respect to conflicts or disagreements between and among any
committees, the Management Committee will have ultimate decision-making
authority.  The Partners and the committees will act through the Company’s
officers, employees, representatives, agents and designees to whom authority has
been expressly delegated.  No Partner will have individual authority to bind the
Company unless such is expressly delegated in writing, conferred upon it
pursuant to this Agreement or by action of the Company or a duly authorized
committee, body, officer or other representative.  All actions required by this
Agreement to be taken or approved by the Partners will be pursuant to
resolutions approved or consented to by the Partners in accordance with Article
VII (including the majority and unanimous approval requirements set forth in
Sections 6.1 and 7.2).
 
(b)    Unless otherwise expressly delegated in writing or provided by this
Agreement and subject to Section 7.2, the Partners hereby delegate to the
Management Committee as a group the authority, with respect to the Company, to
authorize and approve the following, or, with respect to matters to be
authorized or approved by Subsidiaries of the Company, to determine how the
Company will vote as a member of such Subsidiary, with respect to the following:
 
(i)    authorizing any Throughput Agreement;
 
(ii)    (A)    entering into any credit agreement, indenture or similar
agreement, (B) entering into any employment agreement, consulting agreement or
other services agreement with Affiliates or employees of Affiliates of any of
the Partners or (C) borrowing money or making draws under any such previously
approved credit agreement, indenture or similar agreement for the purpose of
funding authorized transactions;
 
(iii)       approving all Budgets, including any annual operating and capital
expenditures budgets;
 
(iv)       authorizing a transaction (or series of related transactions)
involving a lease or similar arrangement;
 
(v)    utilizing for other than Company purposes any material asset (or assets)
of the Company;
 
(vi)       acquiring or disposing of any asset (or assets) of the Company or its
Subsidiaries;
 
43

--------------------------------------------------------------------------------


 
(vii)      authorizing a transaction (or series of related transactions) which
involves acquiring, constructing or otherwise obtaining any pipeline, lateral or
extension, including any Lateral, or any pumping, expansion or other facilities;
 
(viii)      authorizing material transactions the nature of which are not in the
ordinary course of business of the Company;
 
(ix)         issuing additional equity interests in any Subsidiary of the
Company;
 
(x)      instituting or settling litigation, arbitration, or similar proceedings
against any Partner;
 
(xi)     entering into any contract, agreement or other undertaking that
obligates or commits the Company or any of its Subsidiaries to incur
expenditures;
 
(xii)    authorizing any Interested Partner Transaction;
 
(xiii)       permitting a Partner to dissociate;
 
(xiv)      waiver, amendment, termination (other than by expiration of the term
thereof) or other modification of the Construction Agreement (or any successor
agreement) or the Operating Agreement (or any successor agreement);  provided,
however, that for purposes of this Section 6.3(b)(xiv), if any Partner or its
Affiliate would be replaced as an operator or construction manager as a result
of such termination, such Partner will not be entitled to vote on such
termination; further provided, that the vote or consent of such Partners not
terminated (to the extent such Partners are eligible to vote on or consent to
such matter) will be sufficient to take such actions under this Section even if
the Partnership Interests held by such Partners is less than a Majority
Interest;
 
(xv)       permitting dissolution and liquidation; and
 
(xvi)      permitting the merger, consolidation, participation in a share
exchange or other statutory reorganization of the Company with, or sale of all
or substantially all of the assets of the Company or any of its Subsidiaries to,
any Person.
 
An act of the Management Committee will occur only by the affirmative vote or
written consent of the applicable Required Interest specified in this Agreement,
including the  Majority Interest approval requirements set forth in Section 6.1
and other Partnership Interest approval requirements otherwise set forth in this
Agreement, and to the same extent as such Required Interests apply to the
Partners.
 
(c)    Management Committee approval of or agreement to any matter specified in
Section 6.3(b)(i)  (including as to whether the Company should accept any
particular quality of Oil in a proposed Throughput Agreement) shall be granted
or withheld based only upon such Partner’s good faith belief that such approval
or agreement, or the
 
44

--------------------------------------------------------------------------------


 
withholding of such approval or agreement, is in the best interest of the
Company.  Approval of or agreement to any other matter required under this
Agreement may be withheld by any Partner for any reason whatsoever, in each
Partner’s sole and absolute discretion.
 
6.4    Officers.
 
(a)    The Management Committee may designate one or more Persons to fill one or
more officer positions of the Company to perform such duties as specified by the
Management Committee.  Such officers may include President, Vice President,
Treasurer, Assistant Treasurer, Secretary and Assistant Secretary.  No officer
need be a resident of the State of Delaware.  The Management Committee may
assign titles to particular officers.  Each officer will hold office until his
successor will be duly designated and will qualify to hold such office for a
two-year term, or, if earlier, until his death or until he will resign or will
have been removed in the manner hereinafter provided.  Any number of offices may
be held by the same Person.  The salaries or other compensation, if any, of the
officers and agents of the Company may be fixed from time to time by the
Partners.  
 
(b)    Any officer may resign as such at any time.  Such resignation will be
made in writing and will take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Company.  The acceptance of
a resignation will not be necessary to make it effective, unless expressly so
provided in the resignation.  Any officer may be removed as such, either with or
without cause, by the Management Committee; provided, however, that such removal
will be without prejudice to the contract rights, if any, of the officer so
removed.  Designation of an officer will not of itself create contract
rights.  Any vacancy occurring in any office of the Company may be filled by the
Management Committee.
 
6.5    Duties of Officers. Each officer will devote such time, effort, and skill
to the Company’s business affairs as he or she deems necessary and proper for
the Company’s welfare and success.  The Partners expressly recognize that the
officers have substantial other business relationships and activities with
Persons other than the Company.
 
6.6    No Duty to Consult. Except as otherwise provided herein or by applicable
law, neither the Company nor its duly appointed agents, designees or
representatives (including the Operator and the Construction Manager) or the
officers of the Company will have a duty or obligation to consult with or seek
the advice of the Partners on any matter relating to the day-to-day business
affairs of the Company duly delegated to such Persons; provided, however, that
such Persons will not be restricted from consulting with or seeking the advice
of the Partners.
 
6.7    Reimbursement. Except as otherwise provided in Article IV and except for
expenses incurred by the Partners in connection with preparation of this
Agreement and the Related Agreements, all expenses incurred with respect to the
organization, operation and management of the Company will be borne by the
Company.
 
45

--------------------------------------------------------------------------------


 
6.8    Partners and Affiliates Dealing With the Company. Subject to any approval
required under Article VII, the Company may appoint, employ, contract, or
otherwise deal with any Person, including Partners, Affiliates of the Partners,
other Persons with whom the Partners are otherwise related, and with Persons
which have a financial interest in a Partner or in which a Partner has a
financial interest, for transacting Company business, including any acts or
services for the Company as the Partners of any committee, officer or other
representative with the proper authority may approve.
 
6.9    Insurance. The Operator will provide the applicable insurance coverages
described on Schedule 2 for the benefit of the Company and the Partners.  The
costs of the insurance coverages described on Schedule 2 which are obtained by
the Operator will automatically be included in the applicable operating budget
for the Company without the necessity of approval by the Partners.  All
insurance policies provided by the Operator will provide that the insurers waive
their right of subrogation against the Partners, the Affiliates of each of the
foregoing and other indemnitees.
 
ARTICLE VII
MEETINGS
 
7.1    Meetings of Partners and Committees; Required Interest Actions.
 
(a)    A quorum will be present at a meeting of the Partners or any committee of
the Company if the holders of at least 67% of all Partnership Interests are
represented at the meeting in person or by proxy who are not then deemed to be a
Delinquent Party but who are still deemed to be an Eligible Partner.  However,
if after two (2) unsuccessful attempts to obtain a quorum, a quorum will be
present at the third such meeting of the Partners or any committee of the
Company if the holders of more than 50% of all Partnership Interests are
represented at such meeting in person or by proxy who are not then deemed to be
a Delinquent Party but who are still deemed to be an Eligible Partner
 
(b)    All meetings of the Partners or any committee of the Company will be held
at the principal place of business of the Company or, if otherwise agreed by the
Partners or the committee members, as applicable, at such other place within or
without the State of Delaware as will be specified or fixed in the notices or
waivers of notice thereof; provided that any or all Partners or their
representatives may participate in any such meeting by means of teleconference,
video conference or similar communications equipment pursuant to Section
16.10.  Partners (including representatives thereof serving as committee
members) will use their reasonable efforts to attend each meeting of the
Partners or any committee of the Company.
 
(c)    Except as set forth in Section 7.2, a Majority Interest represented (in
person or by proxy) at a meeting at which a quorum is present will have the
power to adjourn such meeting from time to time, without any notice other than
an announcement at the meeting of the time and place of the resumption of the
adjourned meeting.  The time and place of such adjournment will be determined by
a vote of such Partnership Interest.  Upon the resumption of such adjourned
meeting, any business may be transacted that might have been transacted at the
meeting as originally called.
 
46

--------------------------------------------------------------------------------


 
(d)    Unless otherwise expressly provided in a written meeting notice issued
hereunder, meetings of the Partners for the transaction of such business as may
properly come before such meeting will be held at least once per quarter at the
principal office of the Company on such dates as to which the Partners mutually
agree.  Regularly scheduled, periodic meetings of the Partners or any committee
of the Company may be held without special notice to the Partners or Partner
representatives at such times and places as will from time to time be determined
by resolution of the Partners or such Partner representatives and communicated
to all Partners or their representatives.  Each Partner, or its representatives
in the case of committee meetings, will use reasonable efforts to inform the
other Partners or committee representatives of any business matters that it
intends to raise at any regular meeting of the Partners or any committee of the
Company within a reasonable time prior to such meeting.
 
(e)    Special meetings of the Partners or any committee of the Company, for any
purpose or purposes, unless otherwise prescribed by applicable Law, will be
called by (i) the President or Secretary (if any), (ii) any one or more of the
Non-Defaulting Partners or (iii) any chairman of a committee with respect to
meetings of that committee.  Such notice will state the purpose or purposes of
the proposed meeting and, unless approved by a Majority Interest, no other
business or purpose may be considered at such meeting.  
 
(f)    Except as provided otherwise by this Agreement or applicable Law, written
or printed notice stating the place, day and hour of the meeting and the purpose
or purposes for which such meeting is called, will be delivered not less than 10
nor more than 60 Days (including Saturdays, Sundays and holidays) before the
date of the proposed meeting, either personally, by certified mail (return
receipt requested) or by telecopy (with a copy delivered via United States
mail), by or at the direction of the Person calling the meeting, to each Partner
or Partner representative, as the case may be, entitled to vote thereat;
provided that a Majority Interest may waive objection to any notice delivered
less than 10 Days prior to such meeting.  If mailed, any such notice will be
deemed to be delivered when deposited in the United States mail, addressed to
the Partner, or Partner representative, at its address provided for in Section
16.16, with postage thereon prepaid.
 
(g)    The date on which notice of a meeting of the Partners or any committee of
the Company is mailed will be the Record Date for the determination of the
Partners or Partner representatives entitled to notice of or to vote at such
meeting, including any adjournment thereof, or the Partners or Partner
representatives entitled to receive such notice.
 
7.2    Special Actions. Notwithstanding anything to the contrary set forth
herein, the  approval of a Unanimous Non-Defaulting Interest will be required to
authorize and approve the following, or, with respect to matters to be
authorized or approved by Subsidiaries of the Company, to determine how the
Company will vote as a member of such Subsidiary with respect to the following:
 
47

--------------------------------------------------------------------------------


 
(a)    For the business of the Company to be any business other than the
business of TOPS or business directly related to TOPS;
 
(b)    The assignment of all or substantially all of the Company’s assets in
trust for creditors or on the assignee’s promise to pay the debts of the
Company;
 
(c)    Any act which will make it impossible to carry on the ordinary business
of the Company;
 
(d)    The exercise of a right to terminate or the waiver of any right to
terminate any Throughput Agreement;
 
(e)    The contribution of any property (other than cash) as a Capital
Contribution to the Company;
 
(f)    Any agreement or commitment by the Company to sell, issue, or otherwise
dispose of any Partnership Interests whether pursuant to any option, purchase
right, other contract or commitment or otherwise;
 
(g)    The creation of any new class of Partnership Interest;
 
(h)    Any change in the voting or other rights applicable to any Partnership
Interests or any change in the attributes of any Partnership Interests, except
changes occurring as remedies to a Default by a Partner;
 
(i)    Entering into any material transaction (including without limitation, any
Throughput Agreement with a term in excess of 1 year or a value in excess of
50,000 barrels per day), except (i) a Throughput Agreement that does not
obligate the Company to expend new capital and is at a throughput fee that the
President has authority to approve, (ii) a long-term Throughput Agreement that
has terms substantially similar to other long-term Throughput Agreements of the
Company that does not obligate the Company to expend new capital, and (iii) any
other transaction of a nature that the Partners mutually agree is not material;
 
(j)    Permitting the merger, consolidation, participation in a share exchange
or other statutory reorganization with, or sale of the assets of, the Company
(having a value in excess of $5,000,000, or of any Subsidiary of the Company,
directly or indirectly, to any Person or permitting the conversion of the
Company into a different form of entity;
 
(k)    Permitting winding up and liquidation of the Company;
 
(l)    Amending the governing documents of the Company; provided that all of the
other Parties consent to such amendment;
 
(m)    Entering into any Interested Partner Transaction;
 
(n)    Without regard to any contrary or overriding provisions of the governing
documents of the Company, any other act for which unanimity would otherwise be
 
48

--------------------------------------------------------------------------------


 
required by the statute(s) governing the organization, formation or governance
of the Company;
 
(o)    Additional Capital Contributions, beyond those required for the Initial
Facilities;
 
(p)    Approval of any Budgets and staffing plan; and/or any amendment to any
approved Budget and/or any deviation of any line item in any previously approved
Budget by more than 10%;
 
(q)    Incurring any long-term debt secured by a lien on the Company’s assets;
 
(r)    Hiring and/or firing of members of the Company’s senior management team;
 
(s)    Hiring and/or firing of the Company’s accountants and/or auditors;
 
(t)    Entering into any joint venture or partnership or the acquisition of
share or assets of any other company;
 
(u)    Consenting to the settlement or admission of any liability in excess of
$250,000;
 
(v)    Approval of the duties, authorities and responsibilities of the President
of the Company;
 
(w)    Any change in the reserve requirement, dividend and/or distribution
policy of the Company; or
 
(x)    Actions for which this Agreement expressly requires approval of a
Unanimous Non-Defaulting Interest.
 
7.3    Interested Partner Transaction. Any Partner shall have the right to cause
the Company to enforce its rights under any Interested Partner Transaction
(including the Operating Agreement) as such Partner determines is reasonable and
appropriate, including but not limited to such remedies as termination; provided
that, such Partner causing the enforcement of such remedy shall indemnify the
Company and the other Partners from any losses incurred due to a determination
by a court of competent jurisdiction that the enforcement of such remedy was
wrongful or otherwise in breach of such Interested Partner Transaction.
 
7.4    Voting List. The Secretary or Assistant Secretary of the Company or the
designated Partner representative on the committee for the maintenance of the
committee’s records will make, at least five Days before each meeting of
Partners or the applicable committee, a complete list of the Partners or their
representatives, as the case may be, entitled to vote thereat or any adjournment
thereof, arranged in alphabetical order, with the address of and the Partnership
Interest held or represented by each, which list, for a period of ten Days prior
to such meeting, will be kept on file at the registered office or principal
place of business of the Company and will be subject to inspection by any
Partner or Partner representative at any time
 
49

--------------------------------------------------------------------------------


 
during usual business hours.  Such list will also be produced and kept open at
the time and place of the meeting and will be subject to the inspection of any
Partner or Partner representative during the whole time of the meeting.  The
original Company records will be prima facie evidence as to who are the Partners
or their representatives entitled to examine such list or transfer records or to
vote at any meeting of the Partners or the Management Committee.  Failure to
fully comply with the requirements of this Section 7.4 will not affect the
validity of any action taken at the meeting.
 
7.5    Proxies. A Partner or its representative may vote either in person or by
proxy executed in writing by the Partner or Partner representative.  A telegram,
telex, cablegram or similar transmission by the Partner or Partner
representative or a photographic, photostatic, facsimile or similar reproduction
of writing executed by the Partner or Partner representative will be treated as
an execution in writing for purposes of this Section 7.5.  Proxies for use at
any meeting of the Partners or committee of the Company or in connection with
the taking of any action by written consent will be filed with the Company
before or at the time of the meeting or execution of the written consent, as the
case may be.  All proxies will be received and taken charge of and all ballots
will be received and canvassed by an inspector or inspectors appointed by the
President or a Vice President of the Company who will decide all questions
touching upon the qualification of voters, the validity of the proxies, and the
acceptance or rejection of votes.
 
7.6    Votes. Each Partner or Partner representative will be entitled to one
vote (or a fraction thereof) per percent (or fraction thereof) of Partnership
Interest held by such Partner, as reflected in the transfer records of the
Company; provided, however, that for purposes of determining a quorum or a
Required Interest the Partnership Interest of any relevant Partner will not be
counted and such interest will be apportioned by interest among the remaining
Partners as applicable if the relevant Partner is not eligible to vote on or
consent to the applicable matter for any reason, including because the relevant
Partner is in Default, or is not deemed to be a Substituted Partner; provided
further, however, that no Partner will be required to make any Capital
Contribution, other than an Initial Facilities Capital Contribution, if such
Partner did not vote to approve such Capital Contribution in accordance with
Section 4.2.  Except to the extent required by applicable Laws, a Party in
Default is not eligible to vote on or consent to any matter during the existence
and continuation of such Default.
 
7.7    Conduct of Meetings. All meetings of the Partners will be presided over
by the chairman of the meeting, who will be, in order of priority, the
President, Vice President or other appropriate officer of the Company.  All
meetings of any committee of the Company will be presided over by the then
acting Chairman or Vice-Chairman of the Committee or, in such person’s absence,
such other person designated by the Committee.  The chairman of any meeting of
the Partners or committee of the Company will determine the order of business
and the procedure at the meeting, including regulation of the manner of voting
and the conduct of discussion.
 
7.8    Action by Written Consent.
 
(a)    Except as otherwise provided by applicable Laws, any action required or
permitted to be taken at any meeting of Partners or committee of the Company may
be taken without a meeting, and without a vote, if a consent or consents in
writing, setting
 
50

--------------------------------------------------------------------------------


 
forth the action so taken, is signed by the holder or holders or representatives
of not less than the minimum of Required Interests that would be necessary to
take such action at a meeting at which the holders of all Partnership Interests
eligible to vote on the action were present and voted.  To the extent required
by Law, every written consent will bear the date of signature of each Partner or
Partner representative who signs the consent.  To the extent required by law, no
written consent will be effective to take the action that is the subject of such
consent unless, within 60 Days after the date of the earliest dated consent
delivered to the Company in the manner required by this Section 7.8, a consent
or consents signed by the holder or holders of not less than the minimum
Required Interest that would be necessary to take the action that is the subject
of the consent are delivered to the Company by delivery to its registered office
or its principal place of business.  Delivery will be by hand or certified or
registered mail (return receipt requested) to the Company’s principal place of
business and will be addressed to the Secretary of the Company.  A telegram,
telex, cablegram or similar transmission by a Partner or Partner representative,
or a photographic, photostatic, facsimile or similar reproduction of a writing
signed by a Partner or Partner representative, or an e-mail, or other electronic
communication bearing an electronic or digital signature, will be regarded as
signed by the Partner or Partner representative for purposes of this Section
7.8.  Prompt written notice of the taking of any action by the Partners or
committees of the Company without a meeting by less than a Unanimous Interest
will be given to those Partners or Partner representatives who did not consent
in writing to the action.
 
(b)    The Record Date for determining Partners or their representatives
entitled to consent to an action in writing without a meeting will be the first
date on which a signed written consent setting forth the action taken or
proposed to be taken is delivered to the Company.
 
7.9    Resolution of Management Disputes. If a Management Dispute occurs, it
will be subject to the provisions of this Section 7.9, notwithstanding any other
provision of this Agreement to the contrary.  Upon the written request by any
Partner served on the Company and each of the other Partners within 10 Days
following any vote of the Partners resulting in a Management Dispute, the senior
management-level representatives of the Partners shall meet in an effort to
attempt to resolve the Management Dispute.  For purposes of this Section 7.9, a
“Management Dispute” means any matter which, after having been duly presented
for approval of the Partners, is not approved by a Required Interest, but which
receives the affirmative vote of a Majority Interest.  If the senior
management-level representatives of the Partners are unable, in good faith, to
resolve in its entirety any Management Dispute, then such Management Dispute
will remain unresolved.
 
7.10    Records. An officer of the Company or a designated Partner
representative will be responsible for maintaining the records of the Company,
including keeping minutes at the meetings of the Partners or committees of the
Company and the filing of consents in the records of the Company.
 
51

--------------------------------------------------------------------------------


 
ARTICLE VIII
INDEMNIFICATION
 
8.1    Right to Indemnification. Subject to the limitations and conditions as
provided herein or by applicable Laws, each Person who was or is made a party or
is threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (hereinafter a “Proceeding”), or any appeal in such
a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he or she, or a Person of whom he or she
is the legal representative, is or was a Partner, a member of a committee of the
Company or an officer of the Company, or while such a Person is or was serving
at the written request of the Company (as approved by a Majority Interest of the
Partners) as a director, officer, partner, venturer, proprietor, member,
trustee, employee, agent, or similar functionary of another foreign or domestic
general partnership, corporation, limited partnership, joint venture, limited
liability company, sole proprietorship, trust, employee benefit plan or other
enterprise, will be indemnified by the Company to the extent such Proceeding or
other above-described process relates to any such above-described relationships
with, status with respect to, or representation of any such Person, to the
fullest extent permitted by the Act, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said Laws permitted the Company to provide prior to such amendment) against
judgments, penalties (including excise and similar taxes and punitive damages),
fines, settlements and reasonable expenses (including attorneys’ fees) actually
incurred by such Person in connection with such Proceeding, and indemnification
under this Section 8.1 will continue as to a Person who has ceased to serve in
the capacity which initially entitled such Person to indemnity hereunder for any
and all liabilities and damages related to and arising from such Person’s
activities while acting in such capacity; provided, however, that no Person will
be entitled to indemnification under this Section 8.1 in the event the
Proceeding involves acts or omissions of such Person which constitute an
intentional breach of this Agreement or gross negligence or willful misconduct
on the part of such Person or if such Person was acting, willfully and in bad
faith, otherwise than on behalf of the Company or in accordance with this
Agreement or the Related Agreements.  The rights granted pursuant to this
Article VIII will be deemed contract rights, and no amendment, modification or
repeal of this Article VIII will have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings arising prior to any such
amendment, modification or repeal.  It is expressly acknowledged that the
indemnification provided in this Article VIII could involve indemnification for
negligence or under theories of strict liability.
 
8.2    Indemnification of Others. The Company may (upon approval of a Unanimous
Interest) indemnify, and advance expenses to, (a) Persons who are not or were
not a Partner, including officers, employees or agents of (i) any Partner or its
Affiliate and (ii) the Company, and (b) those Persons who are or were serving at
the written request of the Company (as approved by a Majority Interest) as a
manager, director, officer, partner, venturer, proprietor, member, trustee,
employee, agent or similar functionary of another foreign or domestic general
partnership, corporation, limited partnership, joint venture, limited liability
company, sole proprietorship, trust, employee benefit plan or other enterprise
against any liability asserted against such Person and incurred by such Person
in such a capacity or arising out of his status as
 
52

--------------------------------------------------------------------------------


 
such a Person to the same extent that it may indemnify and advance expenses to a
Partner under this Article VIII.
 
8.3    Advance Payment. Any right to indemnification conferred in Section 8.1
will include a limited right to be paid or reimbursed by the Company for any and
all reasonable expenses as they are incurred by a Person for whom
indemnification under Section 8.1 is available and who was, or is threatened, to
be made a named defendant or respondent in a Proceeding in advance of the final
disposition of the Proceeding and without any determination as to such Person’s
ultimate entitlement to indemnification; provided, however, that the payment of
such expenses incurred by any such Person in advance of final disposition of a
Proceeding will be made only upon delivery to the Company of a written
affirmation by such Person of his good faith belief that he has met the
requirements necessary for indemnification under this Article VIII and a written
undertaking, by or on behalf of such Person, to promptly repay all amounts so
advanced if it will ultimately be determined that such indemnified Person is not
entitled to be indemnified under this Article VIII or otherwise.
 
8.4    Appearance as a Witness. Notwithstanding any other provision of this
Article VIII, the Company may pay or reimburse expenses incurred by any Person
for whom indemnification is available pursuant to this Article VIII in
connection with such Person’s appearance as a witness or other participation in
a Proceeding relevant to the Company at a time when he is not a named defendant
or respondent in the Proceeding.
 
8.5    Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article VIII will not be
exclusive of any other right which a Person indemnified pursuant to Sections 8.1
and 8.2 may have or hereafter acquire under any Laws, this Agreement, or any
other agreement, vote of Partners or otherwise; provided that any Person that is
indemnified hereunder must promptly reimburse the Company up to such indemnified
amounts to the extent such Person also recovers such costs from another
Person.  All indemnity obligations will first be satisfied by insurance proceeds
(if any) and next by the assets of the Company.
 
8.6    Insurance; Appointment of Counsel. The Company may purchase and maintain
indemnification insurance, at its expense, to protect itself and any Person from
any expenses, liabilities, or losses that may be indemnified under this Article
VIII.  The Company may elect to engage competent counsel to assume control of
the defense of any Proceeding for which it may or must provide indemnity
hereunder.
 
8.7    Partner Notification. Any Person requesting indemnification hereunder
must give the Company written notice of the claim within 30 Days of becoming
aware of such claim or five Business Days prior to the date on which a response
to such claim is due, if earlier than 30 Days; provided, that failure to give
such notice shall not preclude indemnification unless the Company is materially
prejudiced by such failure.  All claims for indemnification and any
indemnification of or advance of expenses to any Person entitled to be
indemnified under this Article VIII will be reported in writing to the Partners
with or before the notice or waiver of notice of the next Partners’ meeting or
with or before the next submission to Partners of a consent to action without a
meeting and, in any case, within the 3-month period immediately following the
date the indemnification or advance was made.
 
53

--------------------------------------------------------------------------------


 
8.8    Savings Clause. If this Article VIII or any portion hereof will be
invalidated on any ground by any court of competent jurisdiction, then the
Company will nevertheless indemnify and hold harmless any Person for whom
indemnification is available under Section 8.1 as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative to the full extent permitted by any applicable
portion of this Article VIII that will not have been invalidated and to the
fullest extent permitted by applicable Laws.
 
8.9    Scope of Indemnity. For the purposes of this Article VIII, references to
the “Company” include all constituent entities, whether corporations or
otherwise, absorbed in a consolidation or merger as well as the resulting or
surviving entity.  Thus, any Person for whom indemnity or advances are available
under this Article VIII will stand in the same position under the provisions of
this Article VIII with respect to the resulting or surviving entity as he would
have if such merger, consolidation, or other reorganization never occurred.
 
ARTICLE IX
TAXES
 
9.1    Tax Returns. The Company will cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section 9.2.  Upon written request by the Company,
each Party will furnish to the Company all pertinent information in its
possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.
 
9.2    Tax Elections. The Company will make the following elections on the
appropriate tax returns:
 
(a)    to adopt the accrual method of accounting;


(b)    an election pursuant to section 754 of the Code;


(c)    to elect to amortize the organizational expenses of the Company and the
start-up expenditures of the Company under section 195 of the Code ratably over
a period of 60 months as permitted by section 709(b) of the Code; and


(d)    any other election that the Company may deem appropriate and in the best
interests of the Company or Partners, as the case may be.


Neither the Company nor any Partner may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law, and no
provision of this Agreement will be construed to sanction or approve such an
election.
 
9.3    Tax Matters Partner. The Company will select one of the Partners as the
“Tax Matters Partner” of the Company pursuant to section 6231(a)(7) of the
Code.  The Tax Matters Partner will take such action as may be necessary to
cause each Partner to become a “notice
 
54

--------------------------------------------------------------------------------


 
partner” within the meaning of section 6223 of the Code and will inform each
Partner of all significant matters that may come to its attention in its
capacity as Tax Matters Partner by giving notice thereof on or before the fifth
Business Day after becoming aware thereof and, within that time, will forward to
each other Partner copies of all significant written communications it may
receive in that capacity.  The Tax Matters Partner may not take any action
contemplated by sections 6222 through 6232 of the Code without the consent of a
Unanimous Interest, but this sentence does not authorize the Tax Matters Partner
to take any action left to the determination of an individual Partner under
sections 6222 through 6232 of the Code.  The initial Tax Matters Partner will be
Enterprise.  The Tax Matters Partner may be replaced by a Majority Interest
(with respect to which the Tax Matters Partner will be an “Eligible Partner”
unless an Affiliate of the Tax Matters Partner is not serving as the Operator).
 
ARTICLE X
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
10.1    Maintenance of Books. The Company will keep books and records of
accounts and will keep minutes of the proceedings of its Partners.  The books of
account for the Company will be maintained on an accrual basis in accordance
with the terms of this Agreement and GAAP, except that the Capital Accounts will
be maintained in accordance with Section 4.5.  The accounting year of the
Company will be determined by the Company.  The initial custodian of the company
records will be the Operator.
 
10.2    Financial Statements. On or before the last Day of each calendar month,
the Company will cause each Partner to be furnished with an unaudited balance
sheet, income statement, statement of cash flows and statement of changes in
each Partner’s Capital Account for, or as of the end of, the calendar month
immediately preceding such calendar month, all of which are to be prepared in
accordance with GAAP.  On or before the thirty-first Day of each March, the
Company will cause each Partner to be furnished with audited financial
statements, including a balance sheet, an income statement, a statement of cash
flows, and a statement of changes in each Partner’s Capital Account for, or as
of the end of, the immediately preceding calendar year.  Annual financial
statements must be prepared in accordance with GAAP by an independent auditor
approved by a Majority Interest.  The independent auditor may be replaced upon
approval of a Majority Interest.  The initial auditor of the Company is Deloitte
& Touche LLP.  The Company also may cause to be prepared or delivered such other
reports as a Majority Interest may deem, in the Eligible Partners’ sole
judgment, appropriate.  The Company will bear the costs of all such reports and
financial statements.
 
10.3    Tax Statements. On or before the last Day of July during the existence
of the Company, the Company will cause each Partner to be furnished with all
information reasonably necessary or appropriate to file their appropriate tax
reports, including a schedule of Company book-tax differences for, or as of the
end of, the immediately preceding tax year.  In addition, to the extent
reasonably possible, the Company will cause each Partner to be provided with
estimates of all such information on or before the first Day of February each
year.
 
10.4    Accounts. The officers of the Company will establish and maintain one or
more separate bank and investment accounts and arrangements for Company funds in
the Company’s name with financial institutions and firms that the officers of
the Company may determine.  The
 
55

--------------------------------------------------------------------------------


 
Company may not commingle the Company’s funds with the funds of any other
Person.  All such accounts will be and remain the property of the Company and
all funds will be received, held and disbursed for the purposes specified in
this Agreement.  Except as otherwise agreed by a Majority Interest, the Company
may invest Company funds only in (a) readily marketable securities issued by the
United States or any agency or instrumentality thereof and backed by the full
faith and credit of the United States maturing within three months or less from
the date of acquisition, (b) readily marketable securities issued by any state
or municipality within the United States of America or any political
subdivision, agency or instrumentality thereof, maturing within three months or
less from the date of acquisition and rated “A” or better by any recognized
rating agency, (c) readily marketable commercial paper rated “Prime-1” by
Moody’s or “A-1” by Standard and Poor’s (or comparably rated by such
organizations or any successors thereto if the rating system is changed or there
are such successors) and maturing in not more than three months after the date
of acquisition or (d) certificates of deposit or time deposits issued by any
incorporated bank organized and doing business under the Laws of the United
States of America which is rated at least “A” or “A2” by Standard and Poor’s or
Moody’s, which is not in excess of federally insured amounts, and which matures
within three months or less from the date of acquisition.
 
ARTICLE XI
BANKRUPTCY OF A PARTNER
 
11.1    No Dissociation Upon Bankruptcy. Notwithstanding any provision herein or
in the Act to the contrary, a Party becoming a Bankrupt Partner will not result
in its dissociation under Section 15-601 of the Act unless all of the other
Partners so elect at the time such Partner becomes a Bankrupt Partner: provided,
however, that the Partners agree that a dissociation caused by any such election
of the other Partners under this Section 11.1 shall not be deemed “wrongful”
and, as a result, shall not trigger any of the remedies set forth in Section 3.9
(a) – (d).  If all of the other Partners so elect for a Bankrupt Partner to be
dissociated, the Company will not be dissolved or wound up and the provisions of
Subchapter VI and VII of the Act shall apply.
 
11.2    Bankrupt Partners. If any Party becomes a Bankrupt Partner, the Company,
by approval of at least a Majority Interest or, if the Company does not exercise
the relevant option, the non-Bankrupt Partners which desire to participate, will
have the option, exercisable by notice from the Company or the Partners, as the
case may be, to the Bankrupt Partner (or its representative) at any time prior
to the 180th Day after receipt of notice of the occurrence of the event causing
it to become a Bankrupt Partner, to buy, and, on the exercise of this option,
the Bankrupt Partner or its representative will sell, its Partnership
Interest.  The purchase price will be an amount equal to the Fair Market Value
thereof determined by agreement by the Bankrupt Partner (or its representative)
and the potential purchaser; however, if those Persons do not agree on the Fair
Market Value on or before the 90th Day following the date of receipt by such
potential purchaser of notice of the occurrence of the event causing the Partner
to become a Bankrupt Partner, either such Person, by written notice to the
other, may require the determination of Fair Market Value to be made by an
independent Appraiser specified in such notice.  If the Person receiving that
notice objects on or before the tenth Day following receipt to the independent
Appraiser designated in that notice, and those Persons otherwise fail to agree
on an independent Appraiser, either such Person may petition the United States
District Judge for the Southern District of Texas sitting in Harris County,
Texas, then senior in active service to
 
56

--------------------------------------------------------------------------------


 
designate an independent Appraiser, whose determination of the independent
Appraiser, however designated, is final and binding on all parties.  The
Bankrupt Partner and the potential purchaser each will pay one-half of the costs
of the appraisal and court costs in appointing an Appraiser (if any).  If the
potential purchaser then elects, within ten Days after the Fair Market Value has
been decided by agreement or by an independent Appraiser, to exercise the
purchase option, the purchasing Person will pay the Fair Market Value as so
determined in cash on closing.  The payment to be made to the Bankrupt Partner
or its representative pursuant to this Section 11.2 is in complete liquidation
and satisfaction of all the rights and interest of the Bankrupt Partner and its
representative (and of all Persons claiming by, through, or under the Bankrupt
Partner and its representative) in and in respect of the Company, including any
Partnership Interest, any rights in specific Company property, and any rights
against the Company or its Subsidiaries and its officers, agents, and
representatives and (insofar as the affairs of the Company are concerned)
against the Partners.
 
ARTICLE XII
DISSOLUTION, LIQUIDATION, AND TERMINATION
 
12.1    Dissolution. Subject to the provisions of Section 12.2 and any
applicable Laws, the Company will dissolve and its affairs will be wound up on
the first to occur, and only in the event of, the following:
 
 (a)    the occurrence of an event that makes it unlawful for all or
substantially all of the business or affairs of the Company to be continued,
provided that the Company has not cured such illegality within 90 Days following
receipt of notice of such event;
 
 (b)    the consent of a Unanimous Interest;
 
 (c)    entry of a decree of judicial dissolution of the Company under section
15-801 of the Act; and
 
 (d)    any event resulting in only one remaining Partner.
 
Each Partner expressly agrees (i) that the bankruptcy or dissociation of a
Partner or any other event described in Section 15-801 of the Act will not cause
or result in the dissolution of the Company and (ii) that it will not, and it
expressly waives its right to, apply to the Delaware Court of Chancery for a
decree of dissolution under Section 15-801(5) of the Act.
 
12.2    Liquidation and Termination. Subject to Sections 3.4, 3.5 and 7.6, upon
dissolution of the Company, a representative of the Company selected by a
Majority Interest will act as a liquidator or may appoint one or more Partners
as liquidator (“Liquidator”).  The Liquidator will proceed diligently to wind up
the affairs of the Company and make final distributions as provided herein and
in the Act.  The costs of liquidation will be borne as a Company expense.  Until
final distribution, the Liquidator will continue to operate the Company
properties for a reasonable period of time to allow for the sale of all or a
part of the assets thereof with all of the power and authority of the
Partners.  The steps to be accomplished by the Liquidator are as follows:
 
57

--------------------------------------------------------------------------------


 
(a)    as promptly as possible after dissolution and again after final
liquidation, the Liquidator will cause a proper accounting to be made of the
Company’s assets, liabilities, and operations through the last Day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable;
 
(b)    the Liquidator will cause any notices required by law to be mailed to
each known creditor of and claimant against the Company in the manner described
by such law;
 
(c)    subject to the terms and conditions of this Agreement and the Act
(especially section 15-803), the Liquidator will distribute the assets of the
Company in the following order:
 
(i)    the Liquidator will pay, satisfy or discharge from Company funds all of
the debts, liabilities and obligations of the Company, including all expenses
incurred in liquidation or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the Liquidator may
reasonably determine); provided, however, such payments will not include any
Capital Contributions described in Article IV or any other obligations in favor
of the Partners created by this Agreement other than a loan made pursuant to any
provision;
 
(ii)    the Liquidator will pay, satisfy or discharge from Company funds all of
the advances and loans (but not Capital Contributions) made to the Company by
Partners, as described in Section 4.5; and
 
(iii)    all remaining assets of the Company will be distributed to the Partners
as follows:
 
(A)    the Liquidator may sell any or all Company property, including to one or
more of the Partners; provided that (x) any such sale to a Partner is made on an
arms length basis under terms which are in the best interest of the Company and
(y) to the extent that any Partner has participated in an Expansion Option under
Section 15.3, the Liquidator will hire an independent Appraiser to attribute (on
the basis of its then-existing Fair Market Value) the proceeds from the sale of
the Company property between each respective Expansion Project for which a
Payout Amount has not been fully received by the Participating Partners, and all
other assets of the Company (such value for each respective Expansion Project,
the “Expansion Liquidation Value”) and the Liquidator will repay any Partners’
Expansion Option loan pursuant to Section 15.3, but only to the extent that
there is any Expansion Liquidation Value allocated to the corresponding
Expansion Project, and any resulting gain or loss from each sale will be
computed and allocated to the Capital Accounts of the Partners on a pro rata
basis in accordance with each of their respective Partnership Interests;
 
58

--------------------------------------------------------------------------------


 
(B)    with respect to all Company property that has not been sold, the fair
market value of that property (as determined by the Liquidator using any method
of valuation as it, using its best judgment, deems reasonable) will be
determined and the Capital Accounts of the Partners will be adjusted to reflect
the manner in which the unrealized income, gain, loss, and deduction inherent in
property that has not been reflected in the Capital Accounts previously would be
allocated among the Partners if there were a taxable disposition of that
property for such fair market value of that property on the date of
distribution; and
 
(C)    Company property will be distributed among the Partners ratably in
proportion to each Partner’s Partnership Interest;
 
All distributions in kind to the Partners will be made subject to the liability
of each distributee for costs, expenses, and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination and those
costs, expenses, and liabilities will be allocated to the distributee pursuant
to this Section 12.2.  The distribution of cash and/or property to a Partner in
accordance with the provisions of this Section 12.2 constitutes a complete
return to the Partner of its Capital Contributions and a complete distribution
to the Partner of its Partnership Interest and all the Company’s property.  To
the extent that a Partner returns funds to the Company, it has no claim against
any other Partner for those funds.
 
12.3    Provision for Contingent Claims.
 
(a)    The Liquidator will make a reasonable provision to pay all claims and
obligations, including all contingent, conditional or unmatured claims and
obligations, actually known to the Company but for which the identity of the
claimant is unknown; and
 
(b)    If there are insufficient assets to both pay the creditors pursuant to
Section 12.2(c)(i) and to establish the provision contemplated by Section
12.3(a), the claims will be paid as provided for in accordance to their
priority, and, among claims of equal priority, ratably to the extent of assets
therefor.
 
12.4    Deficit Capital Accounts. Notwithstanding anything to the contrary
contained in this Agreement, and notwithstanding any custom or rule of law to
the contrary, a deficit, if any, in the Capital Account of any Partner resulting
from or attributable to any adjustments, allocations, losses, deductions,
distributions or similar events, including deductions and losses of the Company
(including non-cash items such as depreciation) or distributions of money
pursuant to this Agreement to all Partners ratably in proportion to their
respective Partnership Interests, upon the dissolution and winding up of the
Company will not be an asset of the Company and no such Partner will be
obligated to contribute any amounts to the Company to bring the balance of such
Partner’s Capital Account to zero.
 
59

--------------------------------------------------------------------------------


 
ARTICLE XIII
AMENDMENT OF THE AGREEMENT
 
13.1    Amendments to be Adopted by the Company. Except to the extent expressly
provided to the contrary in this Agreement, each Partner agrees that the
appropriate officer of the Company, in accordance with and subject to the
limitations contained in Article VII, may amend and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required to
reflect:
 
(a)    a change in the registered agent or office of the Company;
 
(b)    admission or substitution of Partners (or changes in Partnership
Interests) effected in accordance with this Agreement;
 
(c)    upon prior written notice to the Partners, a change that is necessary or
advisable in the opinion of the Company to ensure that the Company will not be
taxable as a corporation or otherwise taxed as an entity for federal income tax
purposes;
 
(d)    an amendment that is necessary, in the opinion of counsel, to prevent the
Company or its officers from in any manner being subjected to the provisions of
the Investment Company Act of 1940, as amended, or “plan asset” regulations
adopted under the Employee Retirement Income Security Act of 1974, as amended,
whether or not substantially similar to plan asset regulations currently applied
or proposed by the United States Department of Labor; and
 
(e)    subject to the terms of Section 3.6, an amendment that the Company
determines in its sole discretion to be necessary or appropriate in connection
with the authorization for issuance of any Partnership Interest pursuant to
Section 3.6.
 
13.2    Amendment Procedures. Except as provided in Section 13.1, all amendments
to this Agreement will be made in accordance with the following requirements:
 
(a)    amendments to this Agreement may be proposed, in writing, by any Partner;
 
(b)    each such proposal will contain the text of the proposed amendment;
 
(c)    if an amendment is proposed, the Company will seek the written approval
of all of the Parties to this Agreement or call a meeting of the Partners to
consider and vote on such proposed amendment;
 
(d)    a proposed amendment will be effective upon its approval by all of the
Parties to this Agreement;
 
(e)    any amendment that would materially and adversely affect the rights of
any type or class of Partnership Interests in relation to other types or classes
of Partnership Interests requires the approval of the holders of at least a
majority of the Partnership Interests of such class or type of Partnership
Interest; and
 
60

--------------------------------------------------------------------------------


 
(f)    the Company will notify all Record Holders upon final adoption of any
proposed amendment.
 
ARTICLE XIV
PARTNERSHIP INTERESTS
 
14.1    Certificates.  Unless and to the extent the Company elects otherwise,
the Partnership Interests will be uncertificated.
 
14.2    Registered Holders.  The Company will be entitled to recognize the
exclusive right of a Person registered on its books as the owner of the
indicated Partnership Interest and will not be bound to recognize any equitable
or other claim to or interest in such Partnership Interest on the part of any
Person other than such registered owner, whether or not it will have express or
other notice thereof, except as otherwise provided by Law.
 
ARTICLE XV
OTHER PARTNER AGREEMENTS AND OBLIGATIONS
 
15.1    Facilities Other than Initial Facilities. No Party will, or will permit
any of its Affiliates to, directly or indirectly, enter into any agreement to
construct or otherwise consummate any transaction involving the construction of
any Lateral (a “Lateral Opportunity”) until such Lateral Opportunity has been
rejected or otherwise forfeited by the Company and the Partners, as applicable,
in accordance with this Section 15.1.
 
(a)    Any Partner may propose that the Company undertake a Lateral Opportunity
by delivering written notice (a “Lateral Opportunity Notice”) to the Company and
each of the other Partners, which Lateral Opportunity Notice would include the
proposed terms and conditions of such transactions and reasonably sufficient
operational and financial information and other details to allow such Partners
to make a reasonably informed decision with respect to such Lateral
Opportunity.  If a Unanimous Interest does not approve the Lateral Opportunity
and deliver notice thereof in writing within 30 Days after the Company receives
the Lateral Opportunity Notice that the Company should undertake such project on
the terms and conditions set forth in the applicable Lateral Opportunity Notice,
any Partner voting in favor of such project will have the right to pursue such
project (a “Rejected Lateral Opportunity”) on the terms and conditions set forth
in the applicable Lateral Opportunity Notice and own any assets related thereto
in the proportion that such Partner’s Partnership Interest is to the Partnership
Interest of all Partners that had (i) voted in favor of such project and (ii)
elected to participate in the Rejected Lateral Opportunity by giving written
notice of such intent to the Company within 50 Days after the Company received
the relevant Lateral Opportunity Notice.  In such event, the Partners (directly
or through their Affiliates) desiring to pursue such Rejected Lateral
Opportunity will be free for a period of 60 Days after such 50-Day period to
enter into definitive agreements, if any, or otherwise consummate the
transactions contemplated by the applicable Lateral Opportunity Notice on the
terms and conditions set forth in the applicable Lateral Opportunity Notice
without further obligation to any Partners or the Company; provided that
following such 60-Day period such Partners (and, to the extent covered by this
Section 15.1, their applicable
 
61

--------------------------------------------------------------------------------


 
Affiliates) may not enter into definitive agreements, if any, or otherwise
consummate the transactions with respect to a Rejected Lateral Opportunity
without again offering the same to the Company in accordance with this Section
15.1.
 
(b)    No Partner will have any obligation or duty to the Company or the other
Partners with respect to any Rejected Lateral Opportunity to the extent it is
covered by definitive agreements entered into, or otherwise consummated, by such
Partners or their applicable Affiliates after compliance with this Section 15.1
or with respect to any modification, renewal or extension of the terms of such
definitive agreements with respect to any such Rejected Lateral
Opportunity.  Except as set forth in this Section 15.1, the construction,
operation, maintenance and ownership of each such Rejected Lateral Opportunity
project will not be governed or affected by this Agreement, but will be governed
by the contractual and other arrangements established by the Partners (or their
Affiliates) participating in such project; provided, that no Partner may vote
against or refuse to consent to the interconnection of any such Rejected Lateral
Opportunity project with TOPS unless such Partner reasonably and in good faith
believes that such interconnection would materially damage TOPS or the Company.
 
(c)    Any Partner that delivers a Lateral Opportunity Notice or elects to
participate in a Rejected Lateral Opportunity will deliver a certificate
executed by an executive or similar officer of such Partner to each other
Partner certifying that: (i) such Lateral Opportunity or Rejected Lateral
Opportunity is not, directly or indirectly, related in any way to any past,
current or future-contemplated transaction involving the certifying Partner
(including, to the extent covered by this Section 15.1, its applicable
Affiliates) not described in the Lateral Opportunity Notice and (ii) taken as a
whole and, in light of the circumstances in which the same were made, the
Lateral Opportunity Notice does not and will not, to the best knowledge of the
certifying Partner, as of the date when made, contain any untrue statement of a
material fact or omit to state a material fact (other than omissions that
pertain to matters of a general economic nature, matters generally known to each
Partner, or matters of public knowledge that generally affect any of the
industry segments included in the business of the Company) necessary in order to
make the statements contained therein not misleading, and all financial
projections contained in any Lateral Opportunity Notice have been prepared in
good faith based upon assumptions believed by the Partner to be reasonable.  Any
breach of a representation or warranty contained in such certificate will be
deemed to be a breach of a representation or warranty contained in this
Agreement.
 
15.2    Project Financings. Each Partner will be responsible for arranging the
financing of its share of Capital Contributions and advances or loans to or
other investments in the Company (if project financing documents not completed);
provided, however, that the Partners agree to use commercially reasonable, good
faith efforts to review and pursue any project financing arrangement for the
Company to the extent the terms and conditions of such project financing are in
the best interest of each of the Partners.
 
15.3    Expansion Option.
 
62

--------------------------------------------------------------------------------


 
(a)    Any Partner (the “Exercising Partner”) will have the right to require the
Company to construct, own and operate a particular Expansion Project (the
“Expansion Option”) if:
 
 (i)    Any Person (including the Exercising Partner or its Affiliate) has
delivered to the Partners a written notice requesting firm capacity or
additional firm capacity (a “Capacity Request”) on TOPS to receive, store and
deliver Oil under one or more existing or new Throughput Agreements (including
Incremental Volumes, the Oil to be received, stored and delivered using such
requested capacity is referred to as “Expansion Throughput”);
 
(ii)    the Accessible Capacity is not sufficient practically to handle
substantially all of the Expansion Throughput;
 
(iii)    such Expansion Project is necessary to increase the Base Capacity to a
level adequate to allow TOPS to handle the Expansion Throughput;
 
(iv)    within 60 Days from the date of delivery of such Capacity Request (the
“Expansion Option Period”) (A) the Partners held a meeting, a Unanimous Interest
did not approve such Expansion Project and the Exercising Partner voted in favor
of such Expansion Project at such meeting or (B) the Partners were unable to
hold a meeting through no fault of the Exercising Partner; and
 
(v)    the Expansion Option is exercised in accordance with the requirements of
Section 15.3(b).
 
(b)    Exercise.  The Exercising Partner may exercise the Expansion Option only
by delivering, at any time after such Expansion Project has been rejected or, if
no vote was held with respect to such Expansion Project, after the Expansion
Option Period, but in any case no later than 30 Days after the end of the
Expansion Option Period, written notice of such exercise (the “Expansion Option
Notice”) to the Company and each other Partner.  Whenever an Exercising Partner
delivers an Expansion Option Notice, every other Partner which voted in favor of
the relevant Expansion Project at the last meeting during which such project was
voted on (together with the Exercising Partner, the “Expansion Participants”)
will have the right to participate, proportionately based on the relationship of
its Partnership Interest to the Partnership Interests of all of the Expansion
Participants, in such project on the same basis as the Exercising Partner,
including the right to receive the Payout Amount out of 80% of the Expanded
Capacity Revenues and the obligation to fund such project.  Any Expansion
Participant which desires to exercise its right to participate in such project
must deliver to the other Partners a notice substantially similar to that
delivered by the original Exercising Partner in accordance with the terms of
this subsection, within 30 Days after it receives the Expansion Option
Notice.  Each Expansion Participant will provide to the other Expansion
Participants and the Company an irrevocable commitment timely to fund the
relevant Expansion Project and, if appropriate, assurances reasonably
satisfactory to the Company and the other Expansion Participants that the
relevant Expansion Participant has the ability to complete such Expansion
Project.  If any Expansion Participant pays any amount to the Company
 
63

--------------------------------------------------------------------------------


 
in excess of the amount needed to complete the Expansion Project the Company
will immediately return such excess amount to the Expansion Participant.
 
(c)    Repayment.  Until the Expansion Participants have (i) received payment of
their share of the Expanded Capacity Revenues in an aggregate amount equal to
the Payout Amount or (ii) the Company, by vote of a Unanimous Interest, has
otherwise paid the unamortized portion of the Payout Amount to the Expansion
Participants as described below, the Expansion Participants will be paid monthly
amounts equal to 80% of the Expanded Capacity Revenues.  Such amounts will be
allocated among the Expansion Participants in the proportions that the
Partnership Interest of each such Expansion Participant bears to the Partnership
Interests of all such Expansion Participants.  The remaining 20% of the Expanded
Capacity Revenues will be retained by the Company and allocated to all of the
Partners in accordance with Sections 5.1 and 5.2.  After recovery of the Payout
Amount or payment by the Company of the unamortized portion of the Payout Amount
to the Expansion Participants as described below, all of the Expanded Capacity
Revenues will be retained by the Company and allocated to all of the Partners
based on their respective Partnership Interests.  If, at any time, the Company,
by vote of a Unanimous Interest, elects to prepay the unamortized amount of the
Payout Amount, the Company will promptly pay an amount equal to the then
remaining unpaid principal amount of the Payout Amount to the Expansion
Participants, which remaining unpaid principal amount will be calculated by
treating as principal payments two-thirds (2/3rds) of all amounts received by
the Expansion Participants prior to such time in satisfaction of the Payout
Amount.
 
(d)    Capacity.  Prior to proceeding with any Expansion Project in accordance
with this Section, all of the Partners will cooperate to establish (i) the
Accessible Capacity and (ii) an expansion design to handle the Expansion
Throughput.  If the Partners cannot agree on any such matter, the Company will
engage an independent engineering consultant (of national prominence with
experience in the relevant geographical area) to resolve each such matter.
 
(e)    Treatment as Loan.  Any amount paid by one or more Partners pursuant to
Section 15.3 will be considered to be a limited recourse, partially secured loan
from such Partner to the Company, with such loan payable only from, and secured
only by a security interest granted by the Company in, 80% of the Expanded
Capacity Revenues until such Payout Amount is paid in full.  Except for such
security interest in 80% of the Expanded Capacity Revenues, such loan will be
without recourse against the Company.  The Company will have no obligation to
repay such loan except to the extent that 80% of the Expanded Capacity Revenues
are available.
 
15.4    Termination of Throughput Agreement. Any Partner or Partners may propose
that the Company exercise its right according to the terms of a Throughput
Agreement to terminate such Throughput Agreement by delivering written notice to
the Company and each of the other Partners.  If a Required Interest does not
approve the termination of the Throughput Agreement and the Company does not
terminate the Throughput Agreement by the deadline set forth in such Throughput
Agreement for termination thereof, such Partner or Partners shall have the right
to dissociate from the Company provided such Partner forfeit its investment in
the
 
64

--------------------------------------------------------------------------------


 
Company and its right to any buy-out of its interest in the Company and such
dissociation shall not be in breach of this Agreement.  Such dissociating
Partner shall not be obligated to the Company or the other Partners for any
further obligations under this Agreement.


ARTICLE XVI
GENERAL PROVISIONS
 
16.1    Offset. Whenever the Company is to pay any sum under this Agreement to
any Party, any amounts that such Party owes the Company may be deducted from
that sum before payment unless the Company has been notified by such Party of a
bona fide dispute concerning any amounts owed and the disputing Party has paid
all undisputed amounts then owed.
 
16.2    Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement among the Parties hereto with respect to the formation and governance
of the Company and supersedes (a) all prior oral or written proposals or
agreements, (b) all contemporaneous oral proposals or agreements and (c) all
previous negotiations and all other communications or understandings between the
Parties hereto and their Affiliates with respect thereto.  The Partners, on
behalf of their respective Affiliates, hereby agree that the Term Sheet for
Texas Offshore Port Project executed April 16, 2007 by and among Enterprise
Products Operating L.P., TEPPCO Partners, L.P., and Oiltanking Houston, L.P., as
amended and extended (the “Term Sheet”), is hereby terminated and of no further
force or effect and that all rights under and provisions of the Term Sheet what
would survive such termination are hereby terminated and waived.
 
16.3    Waivers. Neither action taken (including any investigation by or on
behalf of any Partner) nor inaction pursuant to this Agreement, will be deemed
to constitute a waiver of compliance with any representation, warranty, covenant
or agreement contained herein by the Partner not committing such action or
inaction.  A waiver by any Partner of a particular right, including breach of
any provision of this Agreement, will not operate or be construed as a
subsequent waiver of that same right or a waiver of any other right.  Any waiver
hereunder must be express and in writing to constitute a waiver.
 
16.4    Binding Effect. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors and assigns.
 
16.5    Governing Law; Jurisdiction; Waiver of Jury Trials; Severability. THIS
AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND WILL BE CONSTRUED, INTERPRETED AND
GOVERNED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES WHICH, IF APPLIED, MIGHT
PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  EXCLUSIVE VENUE FOR ANY LEGAL PROCEEDING ARISING FROM OR RELATING
TO THIS AGREEMENT WILL BE HOUSTON, HARRIS COUNTY, TEXAS. THE PARTIES AGREE THAT
THE FEDERAL AND STATE COURTS LOCATED IN HOUSTON, HARRIS COUNTY, TEXAS SHALL HAVE
EXCLUSIVE JURISDICTION OVER ANY DISPUTE ARISING OUT OF THIS
 
65

--------------------------------------------------------------------------------


 
AGREEMENT OR ANY ACTION RELATING TO THE ENFORCEMENT OF ITS PROVISIONS.
 
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE GOVERNMENT RULE, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO A DISPUTE UNDER
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
In the event of a direct conflict between the provisions of this Agreement and
any mandatory provision of the Act or applicable Laws, the applicable provision
of the Act or other applicable Laws, as the case may be, will control.  If any
provision of this Agreement, or the application thereof to any Person or
circumstance, is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances will not be affected thereby and that provision will be enforced
to the greatest extent permitted by the Act or other applicable Laws, as the
case may be.  The Parties agree to negotiate in good faith to replace any such
invalid provision with a valid provision having similar effect.
 
16.6    Further Assurances. Subject to the terms and conditions set forth in
this Agreement, each of the Parties agrees to use all reasonable efforts to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things necessary, proper or advisable under applicable Laws and regulations
to consummate and make effective the transactions contemplated by this
Agreement.  In case, at any time after the execution of this Agreement, any
further action is necessary or desirable to carry out its purposes, the proper
officers or directors of the Parties will take or cause to be taken all such
necessary action.
 
16.7    Waiver of Certain Rights. Except as expressly provided in this
Agreement, each Party irrevocably waives any right it may have to maintain any
action for dissolution and liquidation of the Company or for partition of any
property of the Company.  Except as expressly provided in this Agreement, no
Party has any rights, and each Party waives any rights it might otherwise have,
to (a) distributions in kind, (b) partition (by sale or in kind) or (c)
statutory buyout upon wrongful dissolution.
 
16.8    Notice to Parties of Provisions of this Agreement. By executing this
Agreement, each Party acknowledges that it has actual notice of all of the
provisions of this Agreement.  Each Party hereby agrees that this Agreement
constitutes adequate notice of all such provisions.
 
16.9    Counterparts. This Agreement may be executed in multiple counterparts,
each of which, when executed, will be deemed an original, and all of which will
constitute but one and the same instrument.
 
16.10    Attendance via Communications Equipment. Unless otherwise restricted by
law or this Agreement, the Partners or committees may hold meetings by means of
telephone conference or video conference equipment by means of which all Persons
participating in the
 
66

--------------------------------------------------------------------------------


 
meeting can effectively communicate with each other.  Such participation in a
meeting will constitute presence in person at the meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
 
16.11    Reports to Partners. The officers of the Company will present at each
quarterly meeting of the Partners, and at any special meeting of the Partners, a
statement of the business and condition of the Company and its Subsidiaries.
 
16.12    Checks, Notes and Contracts. Checks and other orders for the payment of
money will be signed by such Person or Persons as the Company will from time to
time by resolution determine.  Contracts and other instruments or documents may
be signed in the name of the Company by any officer, or any Person as the
Company will from time to time by resolution determine, authorized to sign such
contract, instrument or document by the Company, and such authority may be
general or confined to specific instances.  Checks and other orders for the
payment of money made payable to the Company may be endorsed for deposit to the
credit of the Company, with a depositary authorized by resolution of the
Company, by the President or Treasurer or such other Persons as the Company may
from time to time by resolution determine.
 
16.13    Books and Records. The officers of the Company will keep correct and
complete books and records of account, including the names and addresses of all
Partners and the number and class of the interest held by each, and minutes of
the proceedings of the meetings (and any actions by written consent of) the
Company and the Partners and the committees at its registered office or
principal place of business, or at the office of its transfer agent or
registrar.
 
16.14    Audit Rights of Partners. Each Partner will have the right to inspect
and audit the books and records of the Company, to interview Company officers or
representatives and to inspect Company assets and operations.  Such audits will
be conducted at the sole cost of the Partner or Partners requesting same.  The
audit rights with respect to any calendar year or any portion of such year will
terminate on and as of the last Day of the third calendar year immediately
following the year in question.  A Partner may exercise its audit rights
hereunder by giving at least 30 Days written notice to the Company of the desire
to perform such audit, which notice will include the estimated timing and other
particulars related to such audit.  The audit will be conducted during normal
business hours of the Company and may be conducted by the Partner or its
designated auditors, consultants, counsel or other representatives.  The audit
will not unreasonably interfere with the operation of the Company and its
Subsidiaries.  If any financial statement or other report is not challenged
within three years, then it will be presumed to be accurate.
 
16.15    No Third Party Beneficiaries. Except to the extent a third party is
expressly given rights herein, any agreement herein contained, expressed or
implied, will be only for the benefit of the Partners and their respective legal
representatives, successors, and assigns, and such agreements will not inure to
the benefit of any other Person whomsoever, it being the intention of the
Parties hereto that no Person will be deemed a third party beneficiary of this
Agreement except to the extent a third party is expressly given rights herein.
 
67

--------------------------------------------------------------------------------


 
16.16    Notices. Except as otherwise expressly provided in this Agreement to
the contrary (including in the definition of the term Default), any notice
required or permitted to be given under this Agreement will be in writing
(including telex, facsimile, telecopier or similar writing) and sent to the
address of the Partner set forth below, or to such other more recent address of
which the sending Partner actually has received written notice:
 
(a)           if to the Company, to:


Texas Offshore Port System
Attn: Chairman
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991


and to the Partners; and


(b)           if to the Partners, to each of the Partners listed on Exhibit A at
the address set forth therein.


Each such notice, demand or other communication will be effective, if given by
registered or certified mail, return receipt requested, as of the third Day
after the date indicated on the mailing certificate, or if given by any other
means, when delivered at the address specified in this Section 16.16.
 
16.17    Remedies. Except as expressly provided herein (including in Section
12.1), the rights, obligations and remedies created by this Agreement are
cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity.  In lieu of seeking judicial remedies,
nothing herein will be considered an election of remedies.  In addition, any
successful Partner is entitled to recover from any other Partner(s) against whom
any claim or dispute is successfully brought its reasonable costs related to
enforcing this Agreement, including reasonable attorneys’ and experts’ fees, and
arbitration expenses.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE PARTIES
WAIVE ANY AND ALL RIGHTS, CLAIMS OR CAUSES OF ACTION ARISING UNDER THIS
AGREEMENT FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES.  A PARTY
MAY RECOVER FROM THE OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES INCLUDING
INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, PUNITIVE AND DAMAGES
PAID OR OWED TO ANY THIRD PARTY FOR WHICH SUCH PARTY HAS A RIGHT TO RECOVER FROM
THE OTHER PARTY.
 
16.18    Grant of Security Interest. Each Party grants to the Company a Security
Interest in all of such Party’s Partnership Interest and other rights hereunder
(including such Party’s rights to distributions) to secure the payment and
performance of such Party’s obligations under Section 3.4 and Article IV.  Each
Party grants to the other Partners a Security Interest in all of such Party’s
Partnership Interest and other rights hereunder (including such Party’s rights
to distributions) to secure the payment and performance of such Party’s
obligations to a Lending
 
68

--------------------------------------------------------------------------------


 
Partner under Section 4.3.  The Security Interests granted pursuant to this
Agreement are subordinate to any lenders to a Party of a loan for the purposes
of financing a Capital Contribution as may be required by such lenders but
otherwise are prior to all other Security Interests on such collateral (except
that they are pari passu as among the Company and applicable Partners).  The
Company and any Partner acting on behalf of the Company will have the right, in
addition to the other rights and remedies granted to it pursuant to this
Agreement or available to it at Law or in equity, to take any action (including
court proceedings and exercising the rights of a secured party under the Uniform
Commercial Code of any applicable State) that a Required Interest or such
Partner may deem appropriate to obtain payment and/or performance from such
Party of any such obligation.  The failure of such Party to pay or perform any
of its obligations secured hereunder shall constitute a default under the
Uniform Commercial Code of any applicable state and the Company and any Partner
(on behalf of the Company) shall have all rights provided to a secured party
thereunder.  Such Party hereby waives all demands and notices to the maximum
extent permitted by the Uniform Commercial Code of any applicable state and any
other law.  At any time and from time to time, upon the written request of the
Company or any Partner, and at the sole expense of such Party, any Party will
promptly and duly execute and deliver such further instruments and documents and
take such further action as the Company or the applicable Partner may reasonably
request for the purpose of obtaining or preserving the full benefits of the
Security Interests granted hereunder and of the rights and powers herein
granted, including the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Security Interests created hereby.  Each Party hereby authorizes the Company,
any other Partner or either of their respective counsel or representative, at
any time and from time to time, to file financing statements and amendments to
financing statements that describe the collateral covered by such financing
statements in such jurisdictions as the Company or other Partner may deem
necessary or desirable in order to perfect the Security Interests granted
hereby.  Each Party hereby further authorizes the Company, any other Partner or
either of their respective counsel or representative, at any time and from time
to time, to file continuation statements with respect to previously filed
financing statements.  A photographic or other reproduction of this Agreement
will be sufficient as a financing statement for filing in any jurisdiction.  In
the event the Company exercises its remedies hereunder, and as a result of which
the Company acquires any Partnership Interest of a Party, such Partnership
Interest shall be treated as redeemed for purposes of determining the relative
Partnership Interest of the remaining Partners and such Party shall have no
further rights under this Agreement with respect to such Partnership Interest.
 
16.19    Default Budgets. To the extent that the applicable Required Interest
does not approve an operating or capital expenditure Budget for a relevant
period, the Company shall operate using the applicable Budget for the prior such
period, adjusted (without duplication) to reflect increases or decreases
resulting from the following events, and which shall govern until such time as
the Required Interest approves a new proposed budget, but no later than one
year:
 
(a)    the operation of escalation or de-escalation provisions in contracts in
effect at such time as a result of the passage of time or the occurrence of
events beyond the control of the Company to the extent such contracts are still
in effect;
 
69

--------------------------------------------------------------------------------


 
(b)    elections made in any prior period under contracts contemplated by the
Budget for the prior period regardless of which party to such contracts makes
such election;
 
(c)    increases or decreases in expenses attributable to the effect of employee
or contractor additions or reductions during the prior period contemplated by
the Budget for the prior period;
 
(d)    changes in interest expense attributable to any indebtedness of the
Company;
 
(e)    increases in overhead expenses in an amount equal to (i) the total of
overhead expenses reflected in the Budget for the prior period multiplied by
(ii) the increase in the Consumer Price Index for All Urban Consumers (CPI-U)
Houston-Galveston-Brazoria, Texas area over the prior period;
 
(f)    the reasonably anticipated incidence of costs during such period for any
legal, accounting and other professional fees or disbursements in connection
with events or changes not contemplated at the time of preparation of the Budget
for the prior period;
 
(g)    decreases in expenses attributable to non-recurring items reflected in
the prior period’s Budget; and
 
(h)    any Expansion Project or any Lateral Opportunity approved by the Company.
 
70

--------------------------------------------------------------------------------


 
The Parties hereto have executed this Agreement as of the Effective Date.
 

  OILTANKING FREEPORT L.P.       By: OTF GP, LLC, its general partner          
By:       /s/ Carlin G.
Conner                                                          Carlin G. Conner
      President           TEPPCO O/S PORT SYSTEM, LLC           By:       /s/
John N. Goodpasture                                                  John N.
Goodpasture       Vice President           ENTERPRISE OFFSHORE PORT   SYSTEM,
LLC           By:       /s/ James
Guion                                                                  James
Guion       Vice President

 
 
 
 
Partnership Agreement Signature Page


--------------------------------------------------------------------------------


 
EXHIBIT A
OWNERSHIP INFORMATION
 
 
Name of Each Partner
 
Address
Initial
Partnership
Interest
 
1)           Oiltanking Freeport L.P.
 
 
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991
Attn:  Office of the President
 
 
33 1/3%
 
2)           TEPPCO O/S Port System, LLC
 
 
 
1100 Louisiana Street
Suite 1600
Houston, Texas  77002
Phone:  713.381.3939
Facsimile:  713.381.4039
Attn: General Counsel
 
 
33 1/3%
 
3)            Enterprise Offshore Port System, LLC
 
 
1100 Louisiana Street
Suite 1000
Houston, Texas  77002
Phone:  713.381.6523
Facsimile:  713.381.6570
Attn:  Executive Vice President
 
 
33 1/3%

 
 
 
 
Exhibit A to Partnership Agreement - Page 1


--------------------------------------------------------------------------------


 
EXHIBIT B
TRANSFER NOTICE FORM
 
The undersigned hereby gives notice on [date] to Texas Offshore Port System, a
Delaware general partnership (the “Company”), that the undersigned acquired a
___% general partnership interest in the Company from [name of transferor]
(“Transferor”) on [date of transfer] (the “Transfer Date”).  The undersigned
hereby unconditionally assumes all of Transferor’s obligations and liabilities
(to the extent accruing on or after the Transfer Date) under the partnership
agreement of the Company as such partnership agreement (including all schedules,
exhibits and attachments thereto) has been amended, restated, supplemented and
otherwise modified from time to time, and agrees to be bound by all the terms
and conditions of such partnership agreement.



[Insert signature or signature block, as appropriate.]
 
 
 
 
Exhibit B to Partnership Agreement - Page 1


--------------------------------------------------------------------------------




EXHIBIT C
PARENT PARTNER GUARANTEES


1.  
TOPS Partner Performance Guaranty Agreement dated August 14, 2008 by and among
Enterprise Products Operating LLC, Oiltanking Freeport L.P., TEPPCO O/S Port
System, LLC and Texas Offshore Port System.

 
2.  
TOPS Partner Performance Guaranty Agreement dated August 14, 2008 by and among
TEPPCO Partners, L.P., Enterprise Offshore Port System LLC, Oiltanking Freeport
L.P. and Texas Offshore Port System.

 
3.  
TOPS Partner Performance Guaranty Agreement dated August 14, 2008 by and among
Oiltanking Holding Americas, Inc., Enterprise Offshore Port System LLC, TEPPCO
O/S Port System, LLC and Texas Offshore Port System.

 
4.  
Comfort letter from Oiltanking Freeport, L.P. to Enterprise Offshore Port System
LLC and TEPPCO O/S Port System, LLC regarding TOPS Partner Specific and Limited
Guaranty Agreement by and among Oiltanking GmbH, Enterprise Offshore Port System
LLC, TEPPCO O/S Port System, LLC and Texas Offshore Port System.

 
 
 
 
Exhibit C to Partnership Agreement - Page 1


--------------------------------------------------------------------------------




TOPS PARTNER PERFORMANCE GUARANTY AGREEMENT
(by Enterprise Products Operating LLC)
 
This Performance Guaranty Agreement (this “Agreement”) dated as of August 14,
2008, is made by and among Enterprise Products Operating LLC, a Texas limited
liability company (the “Guarantor”), Oiltanking Freeport L.P., a Texas limited
partnership (“Oiltanking”) and TEPPCO O/S Port System, LLC, a Texas limited
liability company (“TEPPCO”) and Texas Offshore Port System, a Delaware general
partnership (“TOPS”, with Oiltanking, TEPPCO and the Guarantor, each a “Party”
and together, the “Parties”).
 
INTRODUCTION
 
1.           Contemporaneously herewith, Oiltanking, TEPPCO and Enterprise
Offshore Port System, LLC, a Texas limited liability company (“Obligor”), are
entering into that certain Partnership Agreement of TOPS, dated the same date as
this Agreement (including the exhibits, annexes and schedules thereto, and as
amended, restated, supplemented and otherwise modified from time to time, the
“Partnership Agreement”).
 
2.           Obligor is a wholly-owned indirect subsidiary of the Guarantor.
 
3.           It is the intention of the Parties that TOPS will be direct
beneficiary of this Agreement.
 
4.           The Guarantor acknowledges that it will indirectly benefit from
Obligor being party to the Partnership Agreement.
 
5.           Oiltanking, TEPPCO and TOPS desire that the Guarantor guarantee
Obligor’s performance under Section 4.1 of the Partnership Agreement (the
“Guaranteed Provision”) upon the terms and conditions set forth herein.
 
AGREEMENT
 
For and in consideration of the premises and mutual covenants herein contained
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Parties do hereby stipulate and agree as follows:
 
1.    Defined Terms.  Capitalized terms used herein but not defined will have
the meaning given them in the Partnership Agreement.
 
2.    The Guaranty.

 
(a)    Subject to Section 2(b), Section 2(c) and Section 2(d), the Guarantor
hereby irrevocably and unconditionally guarantees to TOPS the full and timely
performance and discharge (including the payment of money) by Obligor of all
obligations and liabilities of Obligor now existing or hereafter arising under
the Guaranteed Provision (the “Guaranteed Obligations”) and in each case hereby
agrees that if Obligor fails (i) to pay any undisputed amount when and as the
same becomes due and payable by Obligor to TOPS under the Guaranteed Provision,
or (ii) to perform and
 
 
 
 
Exhibit C to Partnership Agreement - Page 2


--------------------------------------------------------------------------------


 
discharge in full, on a timely basis, any of its respective obligations or
liabilities in accordance with the Guaranteed Provision, the Guarantor will,
upon effectiveness of notice of such failure from TOPS or any Partner, forthwith
perform and discharge any such obligation or liability to TOPS (including the
payment of money) as such performance and discharge is required to be made or
done by Obligor pursuant to the terms of the Guaranteed Provision.  Subject to
Section 2(b), Section 2(c) and Section 2(d), the guaranty in the preceding
sentence is an absolute, present and continuing guaranty of performance of
obligations (including the payment of money) and not of collectability and is in
no way conditional or contingent upon any attempt to collect from Obligor or
upon any other action, occurrence or circumstance whatsoever.  Subject to
Section 2(b), Section 2(c) and Section 2(d), including the appropriate
resolution of any applicable “Capital Call Disputes” as provided under Section
4.1(f) of the Partnership Agreement, it will not be necessary for TOPS or any
Partner, in order to enforce such performance by the Guarantor, first to
institute suit or exhaust its remedies against Obligor, any other guarantor, or
any other Person liable with respect to the Guaranteed Obligations.
 
(b)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Oiltanking, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor will have the benefit of and the right
to assert any defenses against the claims of TOPS which are available to Obligor
and which would have also been available to the Guarantor if the Guarantor had
been in the same contractual position as Obligor under the Partnership
Agreement, including the appropriate resolution of any applicable “Capital Call
Dispute” as provided under Section 4.1(f) of the Partnership Agreement, other
than defenses arising from the bankruptcy or insolvency of Obligor.
 
(c)    This guaranty is limited in amount.  Notwithstanding anything to the
contrary contained in this Section 2 or elsewhere in this Agreement, Oiltanking,
TEPPCO and TOPS each separately acknowledge and agree that the Guarantor’s
obligations under this Agreement, inclusive of all attorneys’ fees, expenses and
other sums due hereunder, shall not exceed the aggregate sum of US $700 million.
 
(d)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Oiltanking, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor’s obligations under this Agreement
shall terminate and be of no further force or effect upon the payment of 100% of
all amounts for costs and expenses incurred on behalf of TOPS related to the
formation of TOPS and of all amounts to be incurred by TOPS to design,
construct, install and place in service the Initial Facilities as necessary to
timely and satisfactorily fulfill all of TOPS’s obligations under the Throughput
Agreements.
 
3.    Obligations Absolute.  Subject to Section 2(b), Section 2(c) and Section
2(d), the obligations of the Guarantor hereunder will be absolute, continuing
and unconditional and will not be released, discharged or in any way affected,
by any of the following:
 
 
 
 
Exhibit C to Partnership Agreement - Page 3


--------------------------------------------------------------------------------


 
(a)    any amendment, modification of or supplement to the Partnership Agreement
or any other instrument referred to therein or any assignment or transfer of any
rights or obligations thereunder;
 
(b)    any extension of the time for the payment of all or any portion of any
sums payable under the Guaranteed Provision or the extension of time for the
performance of any obligations under the Guaranteed Provision;
 
(c)    any failure, omission, delay or lack of diligence on the part of TOPS to
enforce, assert or exercise, or any waiver of, any right, privilege, power or
remedy conferred on TOPS by the Guaranteed Provision, or any action on the part
of TOPS granting indulgence or extension of any kind;
 
(d)    any bankruptcy, insolvency, readjustment, composition, liquidation,
dissolution or similar proceeding or any other defense that may arise in
connection with any such proceeding with respect to Obligor, the Guarantor or
any other Person;
 
(e)    any change in the corporate or partnership structure, existence or
ownership of the Guarantor, Obligor or TOPS (including the termination or
liquidation of any such Person) or  any sale, lease or transfer of any or all of
the assets of the Guarantor, Obligor or TOPS to any Person;
 
(f)    any failure on the part of Obligor for any reason to comply with or
perform any of the terms of any other agreement with the Guarantor; or
 
(g)    any applicable Law hereafter in effect in any jurisdiction affecting any
of the rights under or terms of the Guaranteed Provision except to the extent
any such Law renders Guarantor’s actions hereunder either unenforceable or
illegal.
 
4.    Waiver.  The Guarantor unconditionally waives, to the fullest extent
permitted by applicable Law: (a) except as required under Sections 1.1 (under
the definition of “Default”),  4.1(c) and 4.1(d) of the Partnership Agreement
(which notices TOPS expressly agrees to deliver to Guarantor pursuant to Section
7 hereof), notice of acceptance hereof, of any action taken or omitted in
reliance hereon, of demand, and of any defaults by Obligor in the payment or
performance of any Guaranteed Obligations, and of any of the matters referred to
in Section 3 hereof; (b) all notices that may otherwise be required by
applicable Law or otherwise to preserve any of the rights of TOPS against the
Guarantor, including presentment to or demand for payment from Obligor or the
Guarantor, notice to Obligor of claims with a court in the event of the
bankruptcy of Obligor; and  (c) any requirement of diligence on the part of
TOPS.
 
5.    Reinstatement of Guaranty.  This Agreement will continue to be effective,
or be reinstated, as the case may be, if and to the extent at any time any
payment, in whole or in part, made by Obligor or the Guarantor to TOPS in
respect of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by TOPS upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Obligor, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to Obligor or any substantial part of its property, or otherwise, all as though
such payments had not been made and, to the extent permitted by applicable law,
in such event the Guarantor will pay TOPS an amount equal
 
 
 
 
Exhibit C to Partnership Agreement - Page 4


--------------------------------------------------------------------------------


 
to the payment that has been rescinded or returned. TOPS will not be required to
litigate or otherwise dispute its obligation to make such repayments if it in
good faith believes that such obligation exists.
 
6.    Representations, Covenants and Warranties of Guarantor.  The Guarantor
represents, covenants and warrants as follows as of the date hereof:
 
(a)    Organization, Good Standing and Location.  The Guarantor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas.  The Guarantor has all requisite power and
authority, and all governmental licenses and permits, to own and operate its
properties and to carry on its businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a material adverse
effect on the business of the Guarantor and its Subsidiaries taken as a
whole.  The Guarantor has the requisite power to enter into and perform its
obligations under this Agreement.
 
(b)    Approval and Enforceability of Agreement.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of the Guarantor. This Agreement has been duly and validly executed
and delivered and constitutes the legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, moratorium, reorganization, dissolution,
receivership and similar laws affecting the rights and remedies of creditors
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Except for
such notice, filings, authorizations, consents, or approvals as have been given,
made, or obtained, respectively, the Guarantor is not required to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of, any Governmental Authority or any other Person to perform its
obligations under this Agreement.  Neither the execution and the delivery of
this Agreement by the Guarantor, nor the performance by the Guarantor of its
obligations hereunder, will in any material respect violate any statute,
regulation, rule, injunction, judgment, order, decree or ruling of any
Governmental Authority to which the Guarantor is subject, or any provision of
its charter or bylaws or any material agreement or instrument to which the
Guarantor is a party.
 
7.    Notices.  Unless otherwise specifically provided herein, all notices,
consents, directions, approvals, instructions, requests and other communications
required or permitted by the terms hereof will be in writing and addressed in
the following manner:
 
(a)    If to the Guarantor, to:
 
Enterprise Products Operating LLC
Attn:  Executive Vice President
1100 Louisiana Street, Suite 1000
Houston, Texas  77002
Telephone:  (713) 381-6523
Fax:  (713) 381-6570


 
 


Exhibit C to Partnership Agreement - Page 5
 
 

--------------------------------------------------------------------------------

 


(b)    If to Oiltanking, to:
 
Oiltanking Freeport L.P.
Attn:  President
15631 Jacintoport Blvd.
Houston, Texas  77015
Telephone:  (281) 457-0828
Fax:  (281) 457-7917


(c)    If to TEPPCO, to:
 
TEPPCO O/S Port System, LLC
Attn:  General Counsel
1100 Louisiana Street
Suite  1600
Houston, Texas  77002
Telephone:  (713) 381-3939
Fax:  (713) 381-4039


(d)    If to TOPS, to:
 
Texas Offshore Port System
Attn: Chairman
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991
 
provided, however, that any such addressee may change its address for
communications by notice given as aforesaid to the other Parties.  Each such
notice, demand or other communication will be effective, if given by registered
or certified mail, return receipt requested, as of the third Day after the date
indicated on the mailing certificate, or if given by any other means, when
delivered at the address specified in this Section 7.
 
8.    Construction.  Whenever the context requires: the gender of all words used
in this Agreement includes the masculine, feminine, and neuter; a reference to
any person or entity includes its permitted successors and assigns; the words
“hereof,” “herein,” “hereto,” “hereunder,” and words of similar import when used
in this Agreement will refer to this Agreement as a whole and not to any
particular provisions of this Agreement; articles and other titles or headings
are for convenience only and neither limit nor amplify the provisions of the
Agreement itself, and all references herein to articles, sections or
subdivisions thereof will refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument; any
reference to “includes” or “including” will mean “includes without limitation”
or “including, but not limited to,” respectively; and any references in the
singular will include references in the plural and vice-versa.
 
 
 
 
Exhibit C to Partnership Agreement - Page 6


--------------------------------------------------------------------------------


 
9.    Severability.  If any provision of this Agreement, or the application
thereof to any Person or circumstances, shall, for any reason or to any extent,
be invalid or unenforceable, such invalidity or unenforceability will not in any
manner affect or render invalid or unenforceable the remainder of this
Agreement, and the application of that provision to other Persons or
circumstances will not be affected but, rather, will be enforced to the extent
permitted by applicable Law.
 
10.    Entire Agreement; Amendment.  This Agreement expresses the entire
understanding of the subject matter hereof; and all other understandings,
written or oral, are hereby merged herein and superseded.  No amendment of or
supplement to this Agreement, or waiver or modification of, or consent under,
the terms hereof will be effective unless in writing and signed by the Party to
be bound thereby.
 
11.    Term of Agreement.  Subject to Section 2(c) and Section 2(d), this
Agreement and all guarantees, covenants and agreements of the Guarantor
contained herein will continue in full force and effect and will not be
discharged until all of the Guaranteed Obligations have terminated, expired or
been indefeasibly paid or otherwise performed and discharged in full.
 
12.    Survival of Representations and Warranties.  All representations and
warranties contained herein or made in writing or on behalf of the Guarantor in
connection herewith will survive the execution and delivery of this Agreement.
 
13.    Governing Law; Waiver of Jury Trial.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO ANY CONFLICT OF LAW PRINCIPLES THAT MIGHT PERMIT OR REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION. THE VENUE AND JURISDICTION WILL LIE IN
HOUSTON, HARRIS COUNTY, TEXAS.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
14.    Attorneys’ Fees.  In the event of any litigation or other proceedings to
enforce this Agreement, the prevailing party will be entitled to recover all
reasonable attorneys’ fees and expenses incurred in connection therewith.
 
15.    Assignment.  Guarantor shall not assign or pledge any of its rights,
duties, and obligations that are set forth under this Agreement without the
prior written consent of TOPS and any purported assignment or pledge in
violation of this Section shall be null and void; provided, that notwithstanding
any such assignment by Guarantor, Guarantor will remain primarily obligated
under this Agreement and will not be released from any of its obligations
hereunder.
 
16.    No Third-Party Beneficiaries.  This Agreement is intended for the
exclusive benefit of TOPS, Oiltanking and TEPPCO, and no other Person shall have
any rights hereunder, whether as a third-party beneficiary or otherwise.
 


 
********
 
 
 
 
Exhibit C to Partnership Agreement - Page 7


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date and year first written in the Preamble.
 

  ENTERPRISE PRODUCTS OPERATING LLC           By:       /s/ Bryan
Bulawa                                                             Bryan Bulawa
      Vice President and Treasurer              OILTANKING FREEPORT L.P.      
    By: OTF GP, LLC, its general partner       By:       /s/ Carlin G.
Conner                                                         Carlin G. Conner
      President           TEPPCO O/S PORT SYSTEM, LLC           By:       /s/
John N. Goodpasture                                                 John N.
Goodpasture       Vice President           TEXAS OFFSHORE PORT SYSTEM          
By:       /s/ Carlin G. Conner                                                  
      Carlin G. Conner       Chairman

 
 
 


Exhibit C to Partnership Agreement - Page 8
 
 

--------------------------------------------------------------------------------

 
 
TOPS PARTNER PERFORMANCE GUARANTY AGREEMENT
(by TEPPCO Partners, L.P.)
 
This Performance Guaranty Agreement (this “Agreement”) dated as of August 14,
2008, is made by and among TEPPCO Partners, L.P., a Delaware limited partnership
(the “Guarantor”), Oiltanking Freeport L.P., a Texas limited partnership
(“Oiltanking”), Enterprise Offshore Port System, LLC, a Texas limited liability
company (“Enterprise”) and Texas Offshore Port System, a Delaware general
partnership (“TOPS”, with Oiltanking, Enterprise and the Guarantor, each a
“Party” and together, the “Parties”).
 
INTRODUCTION
 
1.           Contemporaneously herewith, Oiltanking, Enterprise and TEPPCO O/S
Port System, LLC, a Texas limited liability company (“Obligor”), are entering
into that certain Partnership Agreement of TOPS, dated the same date as this
Agreement (including the exhibits, annexes and schedules thereto, and as
amended, restated, supplemented and otherwise modified from time to time, the
“Partnership Agreement”).
 
2.           Obligor is a wholly-owned indirect subsidiary of the Guarantor.
 
3.           It is the intention of the Parties that TOPS will be direct
beneficiary of this Agreement.
 
4.           The Guarantor acknowledges that it will indirectly benefit from
Obligor being party to the Partnership Agreement.
 
5.           Oiltanking, Enterprise and TOPS desire that the Guarantor guarantee
Obligor’s performance under Section 4.1 of the Partnership Agreement (the
“Guaranteed Provision”) upon the terms and conditions set forth herein.
 
AGREEMENT
 
For and in consideration of the premises and mutual covenants herein contained
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Parties do hereby stipulate and agree as follows:
 
1.    Defined Terms.  Capitalized terms used herein but not defined will have
the meaning given them in the Partnership Agreement.
 
2.    The Guaranty.
 
(a)    Subject to Section 2(b), Section 2(c) and Section 2(d), the Guarantor
hereby irrevocably and unconditionally guarantees to TOPS the full and timely
performance and discharge (including the payment of money) by Obligor of all
obligations and liabilities of Obligor now existing or hereafter arising under
the Guaranteed Provision (the “Guaranteed Obligations”) and in each case hereby
agrees that if Obligor fails (i) to pay any undisputed amount when and as the
same becomes due and payable by Obligor to TOPS under the Guaranteed Provision,
or (ii) to perform and
 
 
 
 
Exhibit C to Partnership Agreement - Page 9


--------------------------------------------------------------------------------


 
discharge in full, on a timely basis, any of its respective obligations or
liabilities in accordance with the Guaranteed Provision, the Guarantor will,
upon effectiveness of notice of such failure from TOPS or any Partner, forthwith
perform and discharge any such obligation or liability to TOPS (including the
payment of money) as such performance and discharge is required to be made or
done by Obligor pursuant to the terms of the Guaranteed Provision.  Subject to
Section 2(b), Section 2(c) and Section 2(d), the guaranty in the preceding
sentence is an absolute, present and continuing guaranty of performance of
obligations (including the payment of money) and not of collectability and is in
no way conditional or contingent upon any attempt to collect from Obligor or
upon any other action, occurrence or circumstance whatsoever.  Subject to
Section 2(b), Section 2(c) and Section 2(d), including the appropriate
resolution of any applicable “Capital Call Disputes” as provided under Section
4.1(f) of the Partnership Agreement, it will not be necessary for TOPS or any
Partner, in order to enforce such performance by the Guarantor, first to
institute suit or exhaust its remedies against Obligor, any other guarantor, or
any other Person liable with respect to the Guaranteed Obligations.
 
(b)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Oiltanking, Enterprise and TOPS each separately
acknowledge and agree that the Guarantor will have the benefit of and the right
to assert any defenses against the claims of TOPS which are available to Obligor
and which would have also been available to the Guarantor if the Guarantor had
been in the same contractual position as Obligor under the Partnership
Agreement, including the appropriate resolution of any applicable “Capital Call
Dispute” as provided under Section 4.1(f) of the Partnership Agreement, other
than defenses arising from the bankruptcy or insolvency of Obligor.
 
(c)    This guaranty is limited in amount.  Notwithstanding anything to the
contrary contained in this Section 2 or elsewhere in this Agreement, Oiltanking,
Enterprise and TOPS each separately acknowledge and agree that the Guarantor’s
obligations under this Agreement, inclusive of all attorneys’ fees, expenses and
other sums due hereunder, shall not exceed the aggregate sum of US $700 million.
 
(d)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Oiltanking, Enterprise and TOPS each separately
acknowledge and agree that the Guarantor’s obligations under this Agreement
shall terminate and be of no further force or effect upon the payment of 100% of
all amounts for costs and expenses incurred on behalf of TOPS related to the
formation of TOPS and of all amounts to be incurred by TOPS to design,
construct, install and place in service the Initial Facilities as necessary to
timely and satisfactorily fulfill all of TOPS’s obligations under the Throughput
Agreements.
 
3.    Obligations Absolute.  Subject to Section 2(b), Section 2(c) and Section
2(d), the obligations of the Guarantor hereunder will be absolute, continuing
and unconditional and will not be released, discharged or in any way affected,
by any of the following:
 
 
 
 
Exhibit C to Partnership Agreement - Page 10


--------------------------------------------------------------------------------


 
(a)    any amendment, modification of or supplement to the Partnership Agreement
or any other instrument referred to therein or any assignment or transfer of any
rights or obligations thereunder;
 
(b)    any extension of the time for the payment of all or any portion of any
sums payable under the Guaranteed Provision or the extension of time for the
performance of any obligations under the Guaranteed Provision;
 
(c)    any failure, omission, delay or lack of diligence on the part of TOPS to
enforce, assert or exercise, or any waiver of, any right, privilege, power or
remedy conferred on TOPS by the Guaranteed Provision, or any action on the part
of TOPS granting indulgence or extension of any kind;
 
(d)    any bankruptcy, insolvency, readjustment, composition, liquidation,
dissolution or similar proceeding or any other defense that may arise in
connection with any such proceeding with respect to Obligor, the Guarantor or
any other Person;
 
(e)    any change in the corporate or partnership structure, existence or
ownership of the Guarantor, Obligor or TOPS (including the termination or
liquidation of any such Person) or  any sale, lease or transfer of any or all of
the assets of the Guarantor, Obligor or TOPS to any Person;
 
(f)    any failure on the part of Obligor for any reason to comply with or
perform any of the terms of any other agreement with the Guarantor; or
 
(g)    any applicable Law hereafter in effect in any jurisdiction affecting any
of the rights under or terms of the Guaranteed Provision except to the extent
any such Law renders Guarantor’s actions hereunder either unenforceable or
illegal.
 
4.    Waiver.  The Guarantor unconditionally waives, to the fullest extent
permitted by applicable Law: (a) except as required under Sections 1.1 (under
the definition of “Default”),  4.1(c) and 4.1(d) of the Partnership Agreement
(which notices TOPS expressly agrees to deliver to Guarantor pursuant to Section
7 hereof), notice of acceptance hereof, of any action taken or omitted in
reliance hereon, of demand, and of any defaults by Obligor in the payment or
performance of any Guaranteed Obligations, and of any of the matters referred to
in Section 3 hereof; (b) all notices that may otherwise be required by
applicable Law or otherwise to preserve any of the rights of TOPS against the
Guarantor, including presentment to or demand for payment from Obligor or the
Guarantor, notice to Obligor of claims with a court in the event of the
bankruptcy of Obligor; and  (c) any requirement of diligence on the part of
TOPS.
 
5.    Reinstatement of Guaranty.  This Agreement will continue to be effective,
or be reinstated, as the case may be, if and to the extent at any time any
payment, in whole or in part, made by Obligor or the Guarantor to TOPS in
respect of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by TOPS upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Obligor, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to Obligor or any substantial part of its property, or otherwise, all as though
such payments had not been made and, to the extent permitted by applicable law,
in such event the Guarantor will pay TOPS an amount equal
 
 
 
 
Exhibit C to Partnership Agreement - Page 11


--------------------------------------------------------------------------------


 
to the payment that has been rescinded or returned.  TOPS will not be required
to litigate or otherwise dispute its obligation to make such repayments if it in
good faith believes that such obligation exists.
 
6.    Representations, Covenants and Warranties of Guarantor.  The Guarantor
represents, covenants and warrants as follows as of the date hereof:
 
(a)    Organization, Good Standing and Location.  The Guarantor is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Texas.  The Guarantor has all requisite power and authority, and
all governmental licenses and permits, to own and operate its properties and to
carry on its businesses as presently conducted, except where the failure to do
so could not reasonably be expected to have a material adverse effect on the
business of the Guarantor and its Subsidiaries taken as a whole.  The Guarantor
has the requisite power to enter into and perform its obligations under this
Agreement.
 
(b)    Approval and Enforceability of Agreement.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of the Guarantor. This Agreement has been duly and validly executed
and delivered and constitutes the legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, moratorium, reorganization, dissolution,
receivership and similar laws affecting the rights and remedies of creditors
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Except for
such notice, filings, authorizations, consents, or approvals as have been given,
made, or obtained, respectively, the Guarantor is not required to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of, any Governmental Authority or any other Person to perform its
obligations under this Agreement.  Neither the execution and the delivery of
this Agreement by the Guarantor, nor the performance by the Guarantor of its
obligations hereunder, will in any material respect violate any statute,
regulation, rule, injunction, judgment, order, decree or ruling of any
Governmental Authority to which the Guarantor is subject, or any provision of
its charter or bylaws or any material agreement or instrument to which the
Guarantor is a party.
 
7.    Notices.  Unless otherwise specifically provided herein, all notices,
consents, directions, approvals, instructions, requests and other communications
required or permitted by the terms hereof will be in writing and addressed in
the following manner:
 
(a)    If to the Guarantor, to:
 
TEPPCO Partners, L.P.
Attn:  General Counsel
1100 Louisiana Street
Suite  1600
Houston, Texas  77002
Telephone:  (713) 381-3939
Fax:  (713) 381-4039

 
 
 
 


Exhibit C to Partnership Agreement - Page 12
 
 

--------------------------------------------------------------------------------

 


(b)    If to Oiltanking, to:
 
Oiltanking Freeport L.P.
Attn:  Office of the President
15631 Jacintoport Blvd.
Houston, Texas  77015
Telephone:  (281) 457-0828
Fax:  (281) 457-7917


(c)    If to Enterprise, to:
 
Enterprise Offshore Port System, LLC
Attn:  Executive Vice President
1100 Louisiana Street, Suite 1000
Houston, Texas  77002
Telephone:  (713) 381-6523
Fax:  (713) 381-6570
 
(d)    If to TOPS, to:
 
Texas Offshore Port System
Attn: Chairman
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991
 
provided, however, that any such addressee may change its address for
communications by notice given as aforesaid to the other Parties.  Each such
notice, demand or other communication will be effective, if given by registered
or certified mail, return receipt requested, as of the third Day after the date
indicated on the mailing certificate, or if given by any other means, when
delivered at the address specified in this Section 7.
 
8.    Construction.  Whenever the context requires: the gender of all words used
in this Agreement includes the masculine, feminine, and neuter; a reference to
any person or entity includes its permitted successors and assigns; the words
“hereof,” “herein,” “hereto,” “hereunder,” and words of similar import when used
in this Agreement will refer to this Agreement as a whole and not to any
particular provisions of this Agreement; articles and other titles or headings
are for convenience only and neither limit nor amplify the provisions of the
Agreement itself, and all references herein to articles, sections or
subdivisions thereof will refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument; any
reference to “includes” or “including” will mean “includes without limitation”
or “including, but not limited to,” respectively; and any references in the
singular will include references in the plural and vice-versa.
 
9.    Severability.  If any provision of this Agreement, or the application
thereof to any Person or circumstances, shall, for any reason or to any extent,
be invalid or unenforceable, such
 
 
 
 
Exhibit C to Partnership Agreement - Page 13


--------------------------------------------------------------------------------


 
invalidity or unenforceability will not in any manner affect or render invalid
or unenforceable the remainder of this Agreement, and the application of that
provision to other Persons or circumstances will not be affected but, rather,
will be enforced to the extent permitted by applicable Law.
 
10.    Entire Agreement; Amendment.  This Agreement expresses the entire
understanding of the subject matter hereof; and all other understandings,
written or oral, are hereby merged herein and superseded.  No amendment of or
supplement to this Agreement, or waiver or modification of, or consent under,
the terms hereof will be effective unless in writing and signed by the Party to
be bound thereby.
 
11.    Term of Agreement.  Subject to Section 2(c) and Section 2(d), this
Agreement and all guarantees, covenants and agreements of the Guarantor
contained herein will continue in full force and effect and will not be
discharged until all of the Guaranteed Obligations have terminated, expired or
been indefeasibly paid or otherwise performed and discharged in full.
 
12.    Survival of Representations and Warranties.  All representations and
warranties contained herein or made in writing or on behalf of the Guarantor in
connection herewith will survive the execution and delivery of this Agreement.
 
13.    Governing Law; Waiver of Jury Trial.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO ANY CONFLICT OF LAW PRINCIPLES THAT MIGHT PERMIT OR REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION. THE VENUE AND JURISDICTION WILL LIE IN
HOUSTON, HARRIS COUNTY, TEXAS.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
14.    Attorneys’ Fees.  In the event of any litigation or other proceedings to
enforce this Agreement, the prevailing party will be entitled to recover all
reasonable attorneys’ fees and expenses incurred in connection therewith.
 
15.    Assignment.  Guarantor shall not assign or pledge any of its rights,
duties, and obligations that are set forth under this Agreement without the
prior written consent of TOPS and any purported assignment or pledge in
violation of this Section shall be null and void; provided, that notwithstanding
any such assignment by Guarantor, Guarantor will remain primarily obligated
under this Agreement and will not be released from any of its obligations
hereunder.
 
16.    No Third-Party Beneficiaries.  This Agreement is intended for the
exclusive benefit of TOPS, Oiltanking and Enterprise, and no other Person shall
have any rights hereunder, whether as a third-party beneficiary or otherwise.

 
********
 
 
 

 
Exhibit C to Partnership Agreement - Page 14
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date and year first written in the Preamble.
 

  TEPPCO PARTNERS, L.P.      
By:  Texas Eastern Products Pipeline Company, LLC, its general partner
      By:       /s/ William G.
Manias                                                             William G.
Manias       Vice President and Chief Financial Officer              OILTANKING
FREEPORT L.P.           By: OTF GP, LLC, its general partner       By:       /s/
Carlin G. Conner                                                            
    Carlin G. Conner       President           ENTERPRISE OFFSHORE PORT
SYSTEM,  LLC           By:       /s/ James
Guion                                                                   
    James Guion       Vice President           TEXAS OFFSHORE PORT SYSTEM      
    By:       /s/ Carlin G.
Conner                                                                  Carlin
G. Conner       Chairman

 
 
 


Exhibit C to Partnership Agreement - Page 15
 
 

--------------------------------------------------------------------------------

 
 
TOPS PARTNER PERFORMANCE GUARANTY AGREEMENT
(by Oiltanking Holding Americas, Inc.)
 
This Performance Guaranty Agreement (this “Agreement”) dated as of August 14,
2008, is made by and among Oiltanking Holding Americas, Inc., a Delaware
corporation (the “Guarantor”), Enterprise Offshore Port System, LLC, a Texas
limited liability company (“Enterprise”), TEPPCO O/S Port System, LLC, a Texas
limited liability company (“TEPPCO”) and Texas Offshore Port System, a Delaware
general partnership (“TOPS”, with Enterprise, TEPPCO and the Guarantor, each a
“Party” and together, the “Parties”).
 
INTRODUCTION
 
A.           Contemporaneously herewith, Enterprise, TEPPCO and Oiltanking
Freeport L.P., a Texas limited partnership (“Obligor”), are entering into that
certain Partnership Agreement of TOPS, dated the same date as this Agreement
(including the exhibits, annexes and schedules thereto, and as amended,
restated, supplemented and otherwise modified from time to time, the
“Partnership Agreement”).
 
B.           Guarantor is the sole limited partner of Obligor.  The general
partner of Obligor, OTF GP, LLC, a Texas limited liability company, is a
wholly-owned direct subsidiary of the Guarantor.
 
C.           It is the intention of the Parties that TOPS will be the direct
beneficiary of this Agreement.
 
D.           The Guarantor acknowledges that it will indirectly benefit from
Obligor being party to the Partnership Agreement.
 
E.           Enterprise, TEPPCO and TOPS desire that the Guarantor guarantee
Obligor’s performance under Section 4.1 of the Partnership Agreement (the
“Guaranteed Provision”) upon the terms and conditions set forth herein.
 
AGREEMENT
 
For and in consideration of the premises and mutual covenants herein contained
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Parties do hereby stipulate and agree as follows:
 
1.    Defined Terms.  Capitalized terms used herein but not defined will have
the meaning given them in the Partnership Agreement.
 
2.    The Guaranty.

 
(a)    Subject to Section 2(b), Section 2(c) and Section 2(d), the Guarantor
hereby irrevocably and unconditionally guarantees to TOPS the full and timely
performance and discharge (including the payment of money) by Obligor of all
obligations and liabilities of Obligor now existing or hereafter arising under
the Guaranteed Provision (the “Guaranteed Obligations”) and in each case hereby
agrees that
 
 
 
 
Exhibit C to Partnership Agreement - Page 16


--------------------------------------------------------------------------------


 
if Obligor fails (i) to pay any undisputed amount when and as the same becomes
due and payable by Obligor to TOPS under the Guaranteed Provision, or (ii) to
perform and discharge in full, on a timely basis, any of its respective
obligations or liabilities in accordance with the Guaranteed Provision, the
Guarantor will, upon effectiveness of notice of such failure from TOPS or any
Partner, forthwith perform and discharge any such obligation or liability to
TOPS (including the payment of money) as such performance and discharge is
required to be made or done by Obligor pursuant to the terms of the Guaranteed
Provision.  Subject to Section 2(b), Section 2(c) and Section 2(d), the guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
performance of obligations (including the payment of money) and not of
collectability and is in no way conditional or contingent upon any attempt to
collect from Obligor or upon any other action, occurrence or circumstance
whatsoever.  Subject to Section 2(b), Section 2(c) and Section 2(d), including
the appropriate resolution of any applicable “Capital Call Disputes” as provided
under Section 4.1(f) of the Partnership Agreement, it will not be necessary for
TOPS or any Partner, in order to enforce such performance by the Guarantor,
first to institute suit or exhaust its remedies against Obligor, any other
guarantor, or any other Person liable with respect to the Guaranteed
Obligations.
 
(b)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Enterprise, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor will have the benefit of and the right
to assert any defenses against the claims of TOPS which are available to Obligor
and which would have also been available to the Guarantor if the Guarantor had
been in the same contractual position as Obligor under the Partnership
Agreement, including the appropriate resolution of any applicable “Capital Call
Dispute” as provided under Section 4.1(f) of the Partnership Agreement, other
than defenses arising from the bankruptcy or insolvency of Obligor.
 
(c)    This guaranty is limited in amount.  Notwithstanding anything to the
contrary contained in this Section 2 or elsewhere in this Agreement, Enterprise,
TEPPCO and TOPS each separately acknowledge and agree that the Guarantor’s
obligations under this Agreement, inclusive of all attorneys’ fees, expenses and
other sums due hereunder, shall not exceed the aggregate sum of US $700 million.
 
(d)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Enterprise, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor’s obligations under this Agreement
shall terminate and be of no further force or effect upon the payment of 100% of
all amounts for costs and expenses incurred on behalf of TOPS related to the
formation of TOPS and of all amounts to be incurred by TOPS to design,
construct, install and place in service the Initial Facilities as necessary to
timely and satisfactorily fulfill all of TOPS’s obligations under the Throughput
Agreements.
 
3.    Obligations Absolute.  Subject to Section 2(b), Section 2(c) and Section
2(d), the obligations of the Guarantor hereunder will be absolute, continuing
and unconditional and will not be released, discharged or in any way affected,
by any of the following:
 
 
 
 
Exhibit C to Partnership Agreement - Page 17


--------------------------------------------------------------------------------


 
(a)    any amendment, modification of or supplement to the Partnership Agreement
or any other instrument referred to therein or any assignment or transfer of any
rights or obligations thereunder;
 
(b)    any extension of the time for the payment of all or any portion of any
sums payable under the Guaranteed Provision or the extension of time for the
performance of any obligations under the Guaranteed Provision;
 
(c)    any failure, omission, delay or lack of diligence on the part of TOPS to
enforce, assert or exercise, or any waiver of, any right, privilege, power or
remedy conferred on TOPS by the Guaranteed Provision, or any action on the part
of TOPS granting indulgence or extension of any kind;
 
(d)    any bankruptcy, insolvency, readjustment, composition, liquidation,
dissolution or similar proceeding or any other defense that may arise in
connection with any such proceeding with respect to Obligor, the Guarantor or
any other Person;
 
(e)    any change in the corporate or partnership structure, existence or
ownership of the Guarantor, Obligor or TOPS (including the termination or
liquidation of any such Person) or  any sale, lease or transfer of any or all of
the assets of the Guarantor, Obligor or TOPS to any Person;
 
(f)    any failure on the part of Obligor for any reason to comply with or
perform any of the terms of any other agreement with the Guarantor; or
 
(g)    any applicable Law hereafter in effect in any jurisdiction affecting any
of the rights under or terms of the Guaranteed Provision except to the extent
any such Law renders Guarantor’s actions hereunder either unenforceable or
illegal.
 
4.    Waiver.  The Guarantor unconditionally waives, to the fullest extent
permitted by applicable Law: (a) except as required under Sections 1.1 (under
the definition of “Default”), 4.1(c) and 4.1(d) of the Partnership Agreement
(which notices TOPS expressly agrees to deliver to Guarantor pursuant to Section
7 hereof), notice of acceptance hereof, of any action taken or omitted in
reliance hereon, of demand, and of any defaults by Obligor in the payment or
performance of any Guaranteed Obligations, and of any of the matters referred to
in Section 3 hereof; (b) all notices that may otherwise be required by
applicable Law or otherwise to preserve any of the rights of TOPS against the
Guarantor, including presentment to or demand for payment from Obligor or the
Guarantor, notice to Obligor of claims with a court in the event of the
bankruptcy of Obligor; and  (c) any requirement of diligence on the part of
TOPS.
 
5.    Reinstatement of Guaranty.  This Agreement will continue to be effective,
or be reinstated, as the case may be, if and to the extent at any time any
payment, in whole or in part, made by Obligor or the Guarantor to TOPS in
respect of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by TOPS upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Obligor, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to Obligor or any substantial part of its property, or otherwise, all as though
such payments had not been made and, to the extent permitted by applicable law,
in such event the Guarantor will pay TOPS an amount equal
 
Exhibit C to Partnership Agreement - Page 18


--------------------------------------------------------------------------------


 
to the payment that has been rescinded or returned.  TOPS will not be required
to litigate or otherwise dispute its obligation to make such repayments if it in
good faith believes that such obligation exists.
 
6.    Representations, Covenants and Warranties of Guarantor.  The Guarantor
represents, covenants and warrants as follows as of the date hereof:
 
(a)    Organization, Good Standing and Location.  The Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Guarantor has all requisite power and authority, and all
governmental licenses and permits, to own and operate its properties and to
carry on its businesses as presently conducted, except where the failure to do
so could not reasonably be expected to have a material adverse effect on the
business of the Guarantor and its Subsidiaries taken as a whole.  The Guarantor
has the requisite power to enter into and perform its obligations under this
Agreement.
 
(b)    Approval and Enforceability of Agreement.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of the Guarantor.  This Agreement has been duly and validly executed
and delivered and constitutes the legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, moratorium, reorganization, dissolution,
receivership and similar laws affecting the rights and remedies of creditors
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  Except for
such notice, filings, authorizations, consents, or approvals as have been given,
made, or obtained, respectively, the Guarantor is not required to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of, any Governmental Authority or any other Person to perform its
obligations under this Agreement.  Neither the execution and the delivery of
this Agreement by the Guarantor, nor the performance by the Guarantor of its
obligations hereunder, will in any material respect violate any statute,
regulation, rule, injunction, judgment, order, decree or ruling of any
Governmental Authority to which the Guarantor is subject, or any provision of
its charter or bylaws or any material agreement or instrument to which the
Guarantor is a party.
 
7.    Notices.  Unless otherwise specifically provided herein, all notices,
consents, directions, approvals, instructions, requests and other communications
required or permitted by the terms hereof will be in writing and addressed in
the following manner:
 
(a)    If to the Guarantor, to:
 
Oiltanking Holding Americas, Inc.
Attn:  Donna Hymel
103 Fouke Road
Suite 202
Wilmington, Delaware  19803
Telephone:  302-691-6055
Fax: 302-652-8667


 
 
 

 
Exhibit C to Partnership Agreement - Page 19
 
 

--------------------------------------------------------------------------------

 


With copies to:
 
Oiltanking Freeport, L.P.
Attn:  Office of the President
15631 Jacintoport Blvd.
Houston, Texas  77015
Telephone:  281-457-7900
Fax:  281-457-7991
 
and
 
Oiltanking GmbH
Attn:  Jan Vogel
Admiralitaetstrasse 55
Hamburg, Germany
D20459
Telephone:  011 49 40 370 04 990
Fax:  011 49 40 370 99 499
 
(b)    If to Enterprise, to:
 
Enterprise Offshore Port System, LLC
Attn:  Executive Vice President
1100 Louisiana Street, Suite 1000
Houston, Texas  77002
Telephone:  713-381-6523
Fax:  713-381-6570


(c)    If to TEPPCO, to:
 
TEPPCO O/S Port System, LLC
Attn:  General Counsel
1100 Louisiana Street
Suite  1600
Houston, Texas  77002
Telephone:  (713) 381-3939
Fax:  (713) 381-4039
 
(d)    If to TOPS, to:
 
Texas Offshore Port System
Attn: Chairman
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991
 
 
 
 
Exhibit C to Partnership Agreement - Page 20


--------------------------------------------------------------------------------


 
provided, however, that any such addressee may change its address for
communications by notice given as aforesaid to the other Parties.  Each such
notice, demand or other communication will be effective, if given by registered
or certified mail, return receipt requested, as of the third Day after the date
indicated on the mailing certificate, or if given by any other means, when
delivered at the address specified in this Section 7.
 
8.    Construction.  Whenever the context requires: the gender of all words used
in this Agreement includes the masculine, feminine, and neuter; a reference to
any person or entity includes its permitted successors and assigns; the words
“hereof,” “herein,” “hereto,” “hereunder,” and words of similar import when used
in this Agreement will refer to this Agreement as a whole and not to any
particular provisions of this Agreement; articles and other titles or headings
are for convenience only and neither limit nor amplify the provisions of the
Agreement itself, and all references herein to articles, sections or
subdivisions thereof will refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument; any
reference to “includes” or “including” will mean “includes without limitation”
or “including, but not limited to,” respectively; and any references in the
singular will include references in the plural and vice-versa.
 
9.    Severability.  If any provision of this Agreement, or the application
thereof to any Person or circumstances, shall, for any reason or to any extent,
be invalid or unenforceable, such invalidity or unenforceability will not in any
manner affect or render invalid or unenforceable the remainder of this
Agreement, and the application of that provision to other Persons or
circumstances will not be affected but, rather, will be enforced to the extent
permitted by applicable Law.
 
10.    Entire Agreement; Amendment.  This Agreement expresses the entire
understanding of the subject matter hereof; and all other understandings,
written or oral, are hereby merged herein and superseded.  No amendment of or
supplement to this Agreement, or waiver or modification of, or consent under,
the terms hereof will be effective unless in writing and signed by the Party to
be bound thereby.
 
11.    Term of Agreement.  Subject to Section 2(c) and Section 2(d), this
Agreement and all guarantees, covenants and agreements of the Guarantor
contained herein will continue in full force and effect and will not be
discharged until all of the Guaranteed Obligations have terminated, expired or
been indefeasibly paid or otherwise performed and discharged in full.
 
12.    Survival of Representations and Warranties.  All representations and
warranties contained herein or made in writing or on behalf of the Guarantor in
connection herewith will survive the execution and delivery of this Agreement.
 
13.    Governing Law; Waiver of Jury Trial.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO ANY CONFLICT OF LAW PRINCIPLES THAT MIGHT PERMIT OR REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.  THE VENUE AND JURISDICTION WILL LIE IN
HOUSTON, HARRIS COUNTY, TEXAS.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION
 
 
 
 
Exhibit C to Partnership Agreement - Page 21


--------------------------------------------------------------------------------


 
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
14.    Attorneys’ Fees.  In the event of any litigation or other proceedings to
enforce this Agreement, the prevailing party will be entitled to recover all
reasonable attorneys’ fees and expenses incurred in connection therewith.
 
15.    Assignment.  Guarantor shall not assign or pledge any of its rights,
duties, and obligations that are set forth under this Agreement without the
prior written consent of TOPS and any purported assignment or pledge in
violation of this Section shall be null and void; provided, that notwithstanding
any such assignment by Guarantor, Guarantor will remain primarily obligated
under this Agreement and will not be released from any of its obligations
hereunder.
 
16.    No Third-Party Beneficiaries.  This Agreement is intended for the
exclusive benefit of TOPS, Enterprise and TEPPCO, and no other Person shall have
any rights hereunder, whether as a third-party beneficiary or otherwise.
 


 
********
 
 
 
 
Exhibit C to Partnership Agreement - Page 22
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date and year first written in the Preamble.
 

  OILTANKING HOLDING AMERICAS, INC           By:       /s/ Carlin G.
Conner                                                             Carlin G.
Conner       Special Agent              ENTERPRISE OFFSHORE PORT SYSTEM,  LLC  
        By:       /s/ James
Guion                                                                    James
Guion       Vice President           TEPPCO O/S PORT SYSTEM, LLC          
By:       /s/ John N. Goodpasture                                              
      John N. Goodpasture       Vice President           TEXAS OFFSHORE PORT
SYSTEM           By:       /s/ Carlin G.
Conner                                                              Carlin G.
Conner       Chairman

 
 
 


Exhibit C to Partnership Agreement - Page 23
 
 

--------------------------------------------------------------------------------

 
 
OILTANKING FREEPORT, L.P.
15631 JACINTOPORT BOULEVARD
HOUSTON, TEXAS 77015


August 14, 2008
TEPPCO O/S Port System, LLC
1100 Louisiana, Suite 1600
Houston, Texas 77002


Enterprise Offshore Port System, LLC
1100 Louisiana, Suite 1000
Houston, Texas 77002
 
RE:           Texas Offshore Port System
 
Gentlemen:
 
On this day, Oiltanking Freeport, L.P. (“Oiltanking”), TEPPCO O/S Port System,
LLC (“TEPPCO”), and Enterprise Offshore Port System, LLC (“Enterprise”) executed
the Partnership Agreement of Texas Offshore Port System (the “Partnership
Agreement”).  All terms capitalized herein and not otherwise defined herein
shall have the meanings ascribed to them in the Partnership Agreement.
 
Pursuant to Section 4.6 of the Partnership Agreement, at the time of its
execution each Partner was required to cause its respective Affiliate Guarantor
to issue a guaranty of such Partner’s obligation to contribute Capital
Contributions. Each of the Partners has caused its Affiliate to execute and
deliver an appropriate guaranty, save and except that Oiltanking did not deliver
the Specific and Limited Guaranty Agreement from its parent, Oiltanking
GmbH.  Oiltanking has advised the TOPS Partnership, Enterprise and TEPPCO that
it requires additional time to deliver the Oiltanking GmbH guaranty because the
delivery of such guaranty requires (i) the approval of Oiltanking GmbH’s
Supervisory Board and (ii) the approval of Oiltanking GmbH’s
bankers.  Oiltanking anticipates that its parent, Oiltanking GmbH, will be able
to deliver the Oiltanking GmbH guaranty on or before September 30, 2008.
 
By this letter agreement, TEPPCO, Enterprise, the TOPS Partnership and
Oiltanking hereby agree that:
 
1.           Oiltanking shall use its best efforts to cause the Oiltanking GmbH
guaranty in the form attached hereto as Exhibit A to be delivered to the TOPS
Partnership on or before September 30, 2008 (hereinafter [as same may be
extended] the “Deadline”);
 
2.           Oiltanking shall not be considered to be in breach of the
Partnership Agreement due to its inability to deliver the Oiltanking GmbH
guaranty prior to the Deadline; and
 
3.           In the event that Oiltanking fails to deliver the Oiltanking GmbH
guaranty to the TOPS Partnership on or before the Deadline, then Enterprise and
TEPPCO may either, at their respective sole option and in their respective sole
discretion, (i) extend the Deadline during which period Oiltanking shall
continue to use its best efforts to diligently pursue delivery of the Oiltanking
GmbH guaranty or (ii) as their sole and exclusive remedy, and notwithstanding
anything to the contrary in the Partnership Agreement, require Oiltanking to
withdraw from the
 
 
 
 
Exhibit C to Partnership Agreement - Page 24


--------------------------------------------------------------------------------


 
Partnership, at which time the TOPS Partnership shall refund all of Oiltanking’s
Capital Contributions.  Following the refund of such Capital Contributions,
Oiltanking’s partnership interest shall be deemed to be redeemed and the
remaining Partners and the TOPS Partnership shall thereafter have no rights,
duties or obligations to Oiltanking under the Partnership Agreement, and
Oiltanking shall thereafter have no rights, duties or obligations to the
remaining Partners or to the TOPS Partnership under the Partnership
Agreement.  Oiltanking hereby  waives and releases (and shall cause its
Affiliate Oiltanking Houston L.P. to waive and release) all rights that it and
its affiliates may have against the remaining Partners and their affiliates
under the Term Sheet for Texas Offshore Oil Port Project dated April 16, 2007,
executed in anticipation of the Partnership Agreement.
 
If this letter correctly sets forth the terms of our agreement, please so
indicate by signing the attached copy and returning it to Oiltanking.
 


Very truly yours,


OILTANKING FREEPORT, L.P.


By:           OTF GP, LLC
Its General Partner




By:      /s/ Carlin G. Conner             
     Carlin G. Conner, President


Agreed to and accepted
this 14th day of August 2008:


TEPPCO O/S PORT SYSTEM, LLC




By:      /s/ John N. Goodpasture       
John N. Goodpasture
Vice President


ENTERPRISE OFFSHORE PORT SYSTEM, LLC




By:      /s/ James Guion                   
James Guion
Vice President
 
 
 
 
Exhibit C to Partnership Agreement - Page 25
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


TOPS PARTNER SPECIFIC AND LIMITED GUARANTY AGREEMENT
(by Oiltanking GmbH)
 
This Specific and Limited Guaranty Agreement (this “Agreement”) dated as of
[_________], 2008, is made by and among Oiltanking GmbH, a German limited
liability company (the “Guarantor”), Enterprise Offshore Port System, LLC, a
Texas limited liability company (“Enterprise”), TEPPCO O/S Port System, LLC, a
Texas limited liability company (“TEPPCO”) and Texas Offshore Port System, a
Delaware general partnership (“TOPS”, with Enterprise, TEPPCO and the Guarantor,
each a “Party” and together, the “Parties”).
 
INTRODUCTION
 
A.           Contemporaneously herewith, Enterprise, TEPPCO and Oiltanking
Freeport L.P., a Texas limited partnership (“OFLP”), are entering into that
certain Partnership Agreement of TOPS, dated the same date as this Agreement
(including the exhibits, annexes and schedules thereto, and as amended,
restated, supplemented and otherwise modified from time to time, the
“Partnership Agreement”).
 
B.           Contemporaneously herewith, Enterprise, TEPPCO, Oiltanking Holding
Americas, Inc., a Delaware corporation (“Obligor”), and TOPS are entering into
that certain TOPS Partner Performance Guaranty Agreement dated the same date as
this Agreement (the “Guaranty Agreement”).
 
C.           Obligor is the wholly-owned direct subsidiary of Guarantor and OFLP
is the wholly-owned indirect subsidiary of the Guarantor.
 
D.           It is the intention of the Parties that TOPS will be the direct
beneficiary of this Agreement.
 
E.           The Guarantor acknowledges that it will indirectly benefit from
Obligor being the owner of OFLP and of OFLP being a party to the Partnership
Agreement.
 
F.           Enterprise, TEPPCO and TOPS desire that the Guarantor guarantee
Obligor’s performance under the Guaranty Agreement upon the terms and conditions
set forth herein.
 
AGREEMENT
 
For and in consideration of the premises and mutual covenants herein contained
and other good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged), the Parties do hereby stipulate and agree as follows:
 
1.    Defined Terms.  Capitalized terms used herein but not defined will have
the meaning given them in the Partnership Agreement.
 
2.    The Guaranty.
 
 
 
 
Exhibit C to Partnership Agreement - Page 26


--------------------------------------------------------------------------------


 
(a)    Subject to Section 2(b), Section 2(c) and Section 2(d), the Guarantor
hereby irrevocably and unconditionally guarantees to TOPS the full and timely
performance and discharge by Obligor of all payment obligations of Obligor now
existing or hereafter arising under the Guaranty Agreement (the “Guaranteed
Obligations”), and agrees that if Obligor fails to pay any amount when and as
the same becomes due and payable by Obligor to TOPS under the Guaranty
Agreement, the Guarantor will, within ten (10) days from and after the
effectiveness of notice of such failure from TOPS or any Partner, forthwith
perform and discharge any such payment obligation to TOPS as is required to be
made or done by Obligor pursuant to the terms of the Guaranty
Agreement.  Subject to Section 2(b), Section 2(c) and Section 2(d), the guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
performance of obligations (including the payment of money) and not of
collectability and is in no way conditional or contingent upon any attempt to
collect from Obligor or upon any other action, occurrence or circumstance
whatsoever.  Subject to Section 2(b), Section 2(c) and Section 2(d), including
the appropriate resolution of any applicable “Capital Call Disputes” as provided
under Section 4.1(f) of the Partnership Agreement, it will not be necessary for
TOPS or any Partner, in order to enforce such performance by the Guarantor,
first to institute suit or exhaust its remedies against Obligor, any other
guarantor, or any other Person liable with respect to the Guaranteed
Obligations.
 
(b)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Enterprise, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor will have the benefit of and the right
to assert any defenses against the claims of TOPS which are available to Obligor
or OFLP and which would have also been available to the Guarantor if the
Guarantor had been in the same contractual position as OFLP under the
Partnership Agreement, including the appropriate resolution of any applicable
“Capital Call Dispute” as provided under Section 4.1(f) of the Partnership
Agreement, other than defenses arising from the bankruptcy or insolvency of
Obligor or OFLP.
 
(c)    This guaranty is limited in amount.  Notwithstanding anything to the
contrary contained in this Section 2 or elsewhere in this Agreement, Enterprise,
TEPPCO and TOPS each separately acknowledge and agree that the Guarantor’s
obligations under this Agreement, inclusive of all attorneys’ fees, expenses and
other sums due hereunder, shall not exceed the difference between (i) US $700
million and (ii) any and all sums paid by Obligor under the Guaranty Agreement.
 
(d)    Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, Enterprise, TEPPCO and TOPS each separately
acknowledge and agree that the Guarantor’s obligations under this Agreement
shall terminate and be of no further force or effect upon the payment of 100% of
all amounts for costs and expenses incurred on behalf of TOPS related to the
formation of TOPS and of all amounts to be incurred by TOPS to design,
construct, install and place in service the Initial Facilities as necessary to
timely and satisfactorily fulfill all of TOPS’s obligations under the Throughput
Agreements.
 
 
 
 
Exhibit C to Partnership Agreement - Page 27


--------------------------------------------------------------------------------


 
3.    Obligations Absolute.  Subject to Section 2(b), Section 2(c) and Section
2(d), the obligations of the Guarantor hereunder will be absolute, continuing
and unconditional and will not be released, discharged or in any way affected,
by any of the following:
 
(a)    any amendment, modification of or supplement to the Guaranty Agreement or
the Partnership Agreement or any other instrument referred to therein or any
assignment or transfer of any rights or obligations thereunder;
 
(b)    any extension of the time for the payment of all or any portion of any
sums payable under the Guaranty Agreement or the Partnership Agreement or the
extension of time for the performance of any obligations under the Guaranty
Agreement or the Partnership Agreement;
 
(c)    any failure, omission, delay or lack of diligence on the part of TOPS to
enforce, assert or exercise, or any waiver of, any right, privilege, power or
remedy conferred on TOPS by the Guaranty Agreement or the Partnership Agreement,
or any action on the part of TOPS granting indulgence or extension of any kind;
 
(d)    any bankruptcy, insolvency, readjustment, composition, liquidation,
dissolution or similar proceeding or any other defense that may arise in
connection with any such proceeding with respect to Obligor, OFLP, the Guarantor
or any other Person;
 
(e)    any change in the corporate or partnership structure, existence or
ownership of the Guarantor, Obligor, OFLP or TOPS (including the termination or
liquidation of any such Person) or any sale, lease or transfer of any or all of
the assets of the Guarantor, Obligor, OFLP or TOPS to any Person;
 
(f)    any failure on the part of Obligor or OFLP for any reason to comply with
or perform any of the terms of any other agreement with the Guarantor; or
 
(g)    any applicable Law hereafter in effect in any jurisdiction affecting any
of the rights under or terms of the Guaranty Agreement or the Partnership
Agreement except to the extent any such Law renders Guarantor’s actions
hereunder either unenforceable or illegal.
 
4.    Waiver.  The Guarantor unconditionally waives, to the fullest extent
permitted by applicable Law: (a) except as required under Sections 1.1 (under
the definition of “Default”), 4.1(c) and 4.1(d) of the Partnership Agreement
(which notices TOPS expressly agrees to deliver to Guarantor pursuant to Section
7 hereof), notice of acceptance hereof, of any action taken or omitted in
reliance hereon, of demand, of any defaults by Obligor in the payment or
performance of the Guaranty Agreement, or of any defaults by OFLP in the payment
or performance of the Guaranteed Obligations, and of any of the matters referred
to in Section 3 hereof; (b) all notices that may otherwise be required by
applicable Law or otherwise to preserve any of the rights of TOPS against the
Guarantor, including presentment to or demand for payment from Obligor, OFLP or
the Guarantor, notice to Obligor or OFLP of claims with a court in the event of
the bankruptcy of Obligor or OFLP, as the case may be; and  (c) any requirement
of diligence on the part of TOPS.
 
 
 
 
Exhibit C to Partnership Agreement - Page 28


--------------------------------------------------------------------------------


 
5.    Reinstatement of Guaranty.  This Agreement will continue to be effective,
or be reinstated, as the case may be, if and to the extent at any time any
payment, in whole or in part, made by Obligor, OFLP or the Guarantor to TOPS in
respect of the Guaranty Agreement or the Guaranteed Obligations is rescinded or
must otherwise be restored or returned by TOPS upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Obligor or OFLP, as the case may
be, or upon or as a result of the appointment of a custodian, receiver, trustee
or other officer with similar powers with respect to Obligor or OFLP or any
substantial part of their respective property, or otherwise, all as though such
payments had not been made and, to the extent permitted by applicable law, in
such event the Guarantor will pay TOPS an amount equal to the payment that has
been rescinded or returned.  TOPS will not be required to litigate or otherwise
dispute its obligation to make such repayments if it in good faith believes that
such obligation exists.
 
6.    Representations, Covenants and Warranties of Guarantor.  The Guarantor
represents, covenants and warrants as follows as of the date hereof:
 
(a)    Organization, Good Standing and Location.  The Guarantor is a
Gesellschaft mit beschränkter Haftung (GmbH) with limited liability duly
organized, validly existing and in good standing under the laws of Germany.  The
Guarantor has all requisite power and authority, and all governmental licenses
and permits, to own and operate its properties and to carry on its businesses as
presently conducted, except where the failure to do so could not reasonably be
expected to have a material adverse effect on the business of the Guarantor and
its Subsidiaries taken as a whole.  The Guarantor has the requisite power to
enter into and perform its obligations under this Agreement.
 
(b)    Approval and Enforceability of Agreement.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of the Guarantor. This Agreement has been duly and validly executed
and delivered and constitutes the legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, moratorium, reorganization, dissolution,
receivership and similar laws affecting the rights and remedies of creditors
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Except for
such notice, filings, authorizations, consents, or approvals as have been given,
made, or obtained, respectively, the Guarantor is not required to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of, any Governmental Authority or any other Person to perform its
obligations under this Agreement.  Neither the execution and the delivery of
this Agreement by the Guarantor, nor the performance by the Guarantor of its
obligations hereunder, will in any material respect violate any statute,
regulation, rule, injunction, judgment, order, decree or ruling of any
Governmental Authority to which the Guarantor is subject, or any provision of
its charter or bylaws or any material agreement or instrument to which the
Guarantor is a party.
 
7.    Notices.  Unless otherwise specifically provided herein, all notices,
consents, directions, approvals, instructions, requests and other communications
required or permitted by the terms hereof will be in writing and addressed in
the following manner:
 
 
 
 
Exhibit C to Partnership Agreement - Page 29


--------------------------------------------------------------------------------


 
(a)    If to the Guarantor, to:
 
Oiltanking GmbH
Attn:  Jan Vogel
Admiralitaetstrasse 55
Hamburg, Germany
D20459
Telephone:  011 49 40 370 04 990
Fax:  011 49 40 370 99 499


(b)    If to Enterprise, to:
 
Enterprise Offshore Port System, LLC
Attn:  Executive Vice President
1100 Louisiana Street, Suite 1000
Houston, Texas  77002
Telephone:  (713) 381-3939
Fax:  (713) 381-4039


(c)    If to TEPPCO, to:
 
TEPPCO O/S Port System, LLC
Attn:  General Counsel
1100 Louisiana Street
Suite  1600
Houston, Texas  77002
Telephone:  (713) 381-3939
Fax:  (713) 381-4039


(d)    If to TOPS, to:
 
Texas Offshore Port System
Attn: Chairman
15631 Jacintoport Blvd.
Houston, Texas 77015
Phone:  281-457-7900
Facsimile:  281-457-7991
 
provided, however, that any such addressee may change its address for
communications by notice given as aforesaid to the other Parties.  Each such
notice, demand or other communication will be effective, if given by registered
or certified mail, return receipt requested, as of the third Day after the date
indicated on the mailing certificate, or if given by any other means, when
delivered at the address specified in this Section 7.
 
8.    Construction.  Whenever the context requires: the gender of all words used
in this Agreement includes the masculine, feminine, and neuter; a reference to
any person or entity includes its permitted successors and assigns; the words
“hereof,” “herein,” “hereto,” “hereunder,” and words of similar import when used
in this Agreement will refer to this
 
 
 
 
Exhibit C to Partnership Agreement - Page 30


--------------------------------------------------------------------------------


 
Agreement as a whole and not to any particular provisions of this Agreement;
articles and other titles or headings are for convenience only and neither limit
nor amplify the provisions of the Agreement itself, and all references herein to
articles, sections or subdivisions thereof will refer to the corresponding
article, section or subdivision thereof of this Agreement unless specific
reference is made to such articles, sections or subdivisions of another document
or instrument; any reference to “includes” or “including” will mean “includes
without limitation” or “including, but not limited to,” respectively; and any
references in the singular will include references in the plural and vice-versa.
 
9.    Severability.  If any provision of this Agreement, or the application
thereof to any Person or circumstances, shall, for any reason or to any extent,
be invalid or unenforceable, such invalidity or unenforceability will not in any
manner affect or render invalid or unenforceable the remainder of this
Agreement, and the application of that provision to other Persons or
circumstances will not be affected but, rather, will be enforced to the extent
permitted by applicable Law.
 
10.    Entire Agreement; Amendment.  This Agreement expresses the entire
understanding of the subject matter hereof; and all other understandings,
written or oral, are hereby merged herein and superseded.  No amendment of or
supplement to this Agreement, or waiver or modification of, or consent under,
the terms hereof will be effective unless in writing and signed by the Party to
be bound thereby.
 
11.    Term of Agreement.  Subject to Section 2(c) and Section 2(d), this
Agreement and all guarantees, covenants and agreements of the Guarantor
contained herein will continue in full force and effect and will not be
discharged until all of the Guaranteed Obligations have terminated, expired or
been indefeasibly paid or otherwise performed and discharged in full.
 
12.    Survival of Representations and Warranties.  All representations and
warranties contained herein or made in writing or on behalf of the Guarantor in
connection herewith will survive the execution and delivery of this Agreement.
 
13.    Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ANY CONFLICT OF
LAW PRINCIPLES THAT MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
 
14.    Dispute Resolution
 
(a)    Arbitration.  Any Dispute shall be exclusively and definitively resolved
through final and binding arbitration, it being the intention of the Parties
that this is a broad form arbitration agreement designed to encompass all
possible disputes.  “Dispute” means any dispute, controversy or claim (of any
and every kind or type, whether based on contract, tort, statute, regulation, or
otherwise) arising out of, relating to or connected with this Agreement,
including any dispute as to the construction, validity, interpretation,
termination, enforceability or breadth of the Agreement, as well as any dispute
over arbitrability or jurisdiction.
 
(b)    Rules; Administration.  The arbitration shall be conducted in accordance
with the International Arbitration Rules of the American Arbitration Association
 
 
 
 
Exhibit C to Partnership Agreement - Page 31


--------------------------------------------------------------------------------


 
 (“AAA”) (as then in effect) and administered by the International Center for
Dispute Resolution.
 
(c)    Number of Arbitrators.  The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.
 
(d)    Method of Appointment of the Arbitrators.  If there are only two (2)
parties to the Dispute, then each party to the Dispute shall appoint one (1)
arbitrator within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute.  If a party to the Dispute fails to appoint its
Party-appointed arbitrator within the applicable time period or if the two
Party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three arbitrators
not yet appointed.  If the arbitration is to be conducted by three arbitrators
and there are more than two parties to the Dispute, then within thirty (30) Days
of the filing of the arbitration, all claimants shall jointly appoint one
arbitrator and all respondents shall jointly appoint one arbitrator, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute.  For the purposes of appointing arbitrators under this
Section 14(d), (i) Guarantor, and all Persons whose interest in this Agreement
derives from Guarantor (including the Obligor or OFLP, if such parties agree to
become parties to the arbitration) shall be considered as one Party; and (ii)
the Beneficiaries and all Persons whose interest in this Agreement derives from
Beneficiaries shall be considered as one Party.  If either all claimants or all
respondents fail to make a joint appointment of an arbitrator within the
applicable time period, or if the Party-appointed arbitrators cannot reach an
agreement on the presiding arbitrator within the applicable time period, then
the AAA shall serve as the appointing authority and shall appoint the remainder
of the three arbitrators.
 
(e)    Place of Arbitration.  Unless otherwise agreed in writing by all parties
to the Dispute, the place of arbitration shall be Houston, Texas.
 
(f)    Language.  The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.
 
(g)    Entry of Judgment.  The award of the arbitral tribunal shall be final and
binding.  Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction.
 
(h)    Notice.  All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with ‎Section 7.
 
(i)    Qualifications and Conduct of the Arbitrators.  All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or
 
 
 
 
Exhibit C to Partnership Agreement - Page 32


--------------------------------------------------------------------------------


 
the underlying Dispute other than communications directly concerning the
selection of the presiding arbitrator, where applicable.
 
(j)    Equitable Remedies.  Notwithstanding anything to the contrary in this
Section 14, any Party to the Dispute may apply to a court in Harris County,
Texas for interim measures (i) prior to the constitution of the arbitral
tribunal (and thereafter as necessary to enforce the arbitral tribunal’s
rulings); or (ii) in the absence of the jurisdiction of the arbitral tribunal to
rule on interim measures in a given jurisdiction.  Any Party may apply to such
court for equitable relief available under this Agreement.  The Parties agree
that seeking, obtaining or contesting such interim measures or equitable relief
shall not waive the right to arbitration.  The arbitrators (or in an emergency
the presiding arbitrator acting alone in the event one or more of the other
arbitrators is unable to be involved in a timely fashion) may grant interim
measures including injunctions, attachments, specific performance and
conservation orders in appropriate circumstances, which measures may be
immediately enforced by court order.  Hearings on requests for interim measures
may be held in person, by telephone, by video conference or by other means that
permit the parties to the Dispute to present evidence and arguments.
 
(k)    Costs and Attorneys’ Fees.  The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator; (iv)
the reasonable costs for legal representation of a successful Party; and (v) any
such costs incurred in connection with an application for interim or emergency
relief and to allocate those costs between the parties to the Dispute.  The
costs of the arbitration proceedings, including attorneys’ fees, shall be borne
in the manner determined by the arbitral tribunal.
 
(l)    Interest.  The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of this Agreement until the arbitral award is paid in full.  Interest shall
accrue at the Default Interest Rate compounded Monthly.
 
(m)    Currency of Award.  The arbitral award shall be made and payable in
United States Dollars.
 
(n)    Waiver of Challenge to Decision or Award.  To the extent permitted
by  Law, the Parties hereby waive any right to appeal from or challenge any
arbitral decision or award, or to oppose enforcement of any such decision or
award before a court or any governmental authority, except with respect to the
limited grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
 
(o)    Confidentiality.  Any arbitration or expert determination relating to a
Dispute (including a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs or
other documents prepared for the arbitration) shall be confidential and may not
be disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except  to the extent necessary to enforce
this Section 14 or any arbitration award, to enforce other
 
 
 
 
Exhibit C to Partnership Agreement - Page 33


--------------------------------------------------------------------------------


 
rights of a party to the Dispute, or as required by Law; provided however, that
breach of this confidentiality provision shall not void any settlement, expert
determination or award.
 
15.    Assignment.  Guarantor shall not assign or pledge any of its rights,
duties, and obligations that are set forth under this Agreement without the
prior written consent of TOPS and any purported assignment or pledge in
violation of this Section shall be null and void; provided, that notwithstanding
any such assignment by Guarantor, Guarantor will remain primarily obligated
under this Agreement and will not be released from any of its obligations
hereunder.
 
16.    No Third-Party Beneficiaries.  This Agreement is intended for the
exclusive benefit of TOPS, Enterprise and TEPPCO, and no other Person shall have
any rights hereunder, whether as a third-party beneficiary or otherwise.
 


********
 
 
 
 
Exhibit C to Partnership Agreement - Page 34
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date and year first written in the Preamble.
 

  OILTANKING GmbH          
By:                                                                                                
      Name:       Title:              ENTERPRISE OFFSHORE PORT SYSTEM,  LLC    
     
By:                                                                                                
      Name:       Title:           TEPPCO O/S PORT SYSTEM, LLC          
By:                                                                                                
      Name:       Title:           TEXAS OFFSHORE PORT SYSTEM          
By:                                                                                                
      Name:       Title:

 
 
 
 
Exhibit C to Partnership Agreement - Page 35
 
 

--------------------------------------------------------------------------------

 